Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 1 of 134 Page ID
                                 #:3572



  1 SCHEPER KIM & HARRIS LLP
    RICHARD E. DROOYAN (Bar No. 65672)
  2
    601 West Fifth Street, 12th Floor
  3 Los Angeles, CA 90071-2025
    Telephone: (213) 613-4655
  4
    Facsimile: (213) 613-4656
  5
    Monitor
  6
  7
                           UNITED STATES DISTRICT COURT
  8
                      CENTRAL DISTRICT OF CALIFORNIA
  9
                                   WESTERN DIVISION
 10
 11
                                              CV No. 15-05903 DDP (JEMX)
 12 UNITED STATES OF AMERICA,
 13                                           MONITOR’S TENTH REPORT
                      Plaintiff,
 14
 15                   v.

 16 COUNTY OF LOS ANGELES AND
    LOS ANGELES COUNTY SHERIFF
 17 JIM MCDONNELL, in his Official
    Capacity,
 18
                 Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                            Case No. CV No. 15-05903 DDP (JEMX)
                                   MONITOR'S TENTH REPORT
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 2 of 134 Page ID
                                 #:3573



  1        Pursuant to the Paragraph 109 of the Joint Settlement Agreement Regarding
  2 Los Angeles County Jails, the Monitor appointed by this Court hereby submits the
  3 attached Report “describing the steps taken” by the County of Los Angeles and the
  4 Los Angeles County Sheriff during the six-month period from January 1, 2020,
  5 through June 30, 2020, “to implement the Agreement and evaluating the extent to
  6 which they have complied with this Agreement.” This Report takes into
  7 consideration the advice and assistance I have received from the Subject Matter
  8 Experts appointed by this Court and the comments from the parties in accordance
  9 with Paragraph 110 of the Agreement. I am available to answer any questions the
 10 Court may have regarding my Report at such times as are convenient for the Court
 11 and the parties.
 12
 13 DATED: August 31, 2020             Respectfully submitted,
 14                                    SCHEPER KIM & HARRIS LLP
 15                                    RICHARD E. DROOYAN

 16
 17
                                       By: /s/ Richard E. Drooyan
 18
                                           Richard E. Drooyan
 19                                        Monitor
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              2             Case No. CV No. 15-05903 DDP (JEMX)
                                   MONITOR'S TENTH REPORT
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 3 of 134 Page ID
                                 #:3574



                                  MONITOR’S TENTH REPORT

            This Tenth Report sets forth the Monitor’s assessments of the implementation of
   the Settlement Agreement (the “Agreement” or “DOJ Agreement”) between the County
   of Los Angeles (the “County”) and the United States Department of Justice (“DOJ”) for
   the treatment of mentally ill inmates in the County’s jail facilities by the Los Angeles
   Sheriff’s Department (the “Department”) and the County’s Department of Health
   Services (“DHS”).1 It also reports on the Department’s compliance with the provisions
   of the Implementation Plan in the settlement of Alex Rosas, et al., v. Leroy Baca, No. CV
   12-00428 DDP, that were extended under the terms of the DOJ Agreement to the
   facilities not covered by the Rosas case.2 It covers the County’s reported results for the
   period from January 1, 2020, through June 30, 2020 (the “Tenth Reporting Period”).

           As used herein, “Substantial Compliance” means that the County has “achieved
   compliance with the material components of the relevant provisions of this Agreement in
   accordance with the [agreed-upon Compliance Measures for assessing Substantial
   Compliance],” which it must maintain for twelve-consecutive months; “Partial
   Compliance” means that the County has achieved “compliance on some, but not all, of
   the material components of the relevant provision of this Agreement;” and “Non-
   Compliance” means that the County has not met “most or all of the material components
   of the relevant provisions of this Agreement.”

           This Tenth Report is based upon the Monitor’s review of the policies, procedures,
   and directives proposed and/or implemented by the Department and Correctional Health
   Services (“CHS”) in the Tenth Reporting Period; and assessments and observations of the
   Subject Matter Experts and two clinicians retained by the Monitor to assist the Mental
   Health Subject Matter Expert. It takes into consideration the County’s Self-Assessment
   Status Report (the “Tenth Self-Assessment”); CHS’s Report on Plans (Long Term and
   Short Term) for Licensed Inpatient Mental Health Care; the Semi-Annual Report of the
   Department’s Custody Compliance and Sustainability Bureau (“CCSB”); the County’s
   Augmented Self-Assessment Status Report (the “Augmented Tenth Self-Assessment”);
   CHS’s Semi-Annual Report on Quality Improvement/Assurance; and results reported by
   the County through July 15, 2020. It also takes into consideration the comments from the
   County and DOJ on the draft of this Report that was submitted to the parties on July 31,
   2020. Finally, it takes into consideration the comments from the Intervenors on the draft
   of this Report on amended Paragraph 34, which governs release planning.

            The Monitor toured CRDF and the mental health housing units at TTCF with the
   Mental Health Subject Matter Expert in January, but was not able to tour any of the jail
   facilities once the COVID-19 pandemic began in March 2020. For the same reason, the

   1
     The Department of Health Services includes Correctional Health Services, which is responsible for
   Medical and Mental Health Services in the Los Angeles County jails.
   2
     The Rosas case involved allegations of excessive force in Men's Central Jail (MCJ), the Twin Towers
   Correctional Facility (TTCF), and the Inmate Reception Center (IRC) (collectively the “Downtown Jail
   Complex”). The DOJ Agreement extends provisions of the Implementation Plan to the Century Regional
   Detention Facility (CRDF), the North County Correctional Facility (NCCF), and the Pitchess Detention
   Center (PDC).


                                                     1
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 4 of 134 Page ID
                                 #:3575



   Subject Matter Expert and the clinicians were not able to conduct any qualitative
   assessments during site visits after March 2 and 3, 2020.

           Because of the COVID-19 pandemic, the Monitor was not able to talk informally
   with inmates or staff regarding conditions in the jails and the treatment of inmates with
   mental illnesses during most of the Tenth Reporting Period. Similarly, other third parties
   such as clergy and the Rosas monitors have not had access to the jails or been able to talk
   with inmates or staff to assess conditions in the jails. This lack of access, while
   understandable, has made it more difficult for the Monitor and the Subject Matter Experts
   to assess the County’s compliance with some of the provisions concerning the treatment
   of inmates with mental illnesses and the use of force and grievance provisions of the
   Rosas Implementation Plan applicable to CRDF and the North County facilities in the
   Pitchess Detention Center.

           There was considerable disruption to the County’s Custody Operations during the
   Tenth Reporting Period due to the COVID-19 pandemic. Although the jail population
   was reduced by 30% from mid-March through May of this year, the County reports that
   “because of COVID-19-related changes, CHS temporarily suspended most group mental
   health treatment, which provides a significant amount of the structured out-of-cell time
   inmates in HOH” and which “will likely result in a decrease in structured out of cell
   time[.]” A pilot program that was “aimed to provide P3/HOH inmates with significant
   unrestrained out of cell time. . .was temporarily suspended at TTCF during COVID-19
   due to social distancing requirements, changes to housing modules due to quarantines and
   isolation, and staffing changes.” The Monitor also has heard reports that HOH inmates
   are only seen by clinicians at cell doors with minimal programming or out of cell time –
   effectively a form of solitary confinement – and MOH inmates are not being seen by
   clinicians except at the time of release. Recognizing that the pandemic may impact
   Custody operations for some period of time, the County must still address the needs of
   inmates suffering from serious mental illnesses during the pandemic while at the same
   time protecting inmates and staff from the COVID-19 virus.

           Where the COVID-19 pandemic impacted the County's ability to implement
   certain provisions of the Settlement Agreement during this reporting period, this Report
   reflects that the County's Compliance was Suspended lieu of finding either Non
   Compliance or Partial Compliance. If the County had achieved Substantial Compliance
   with these provisions through the end of the Ninth Report Period, these provisions remain
   subject to monitoring under Paragraph 111 of the Settlement Agreement with credit for
   the consecutive months of Substantial Compliance before the pandemic.

           As in the past, during the Tenth Reporting Period, the Mental Health Subject
   Matter Expert, with the assistance of the clinicians, conducted additional qualitative
   assessments of the County’s compliance with certain Substantive Provisions in the
   Settlement Agreement, and they again used different methodologies to test some of the
   County’s reported results. Largely due to the COVID-19 pandemic, they were only able
   to qualitatively assess a limited number of the provisions during their one site visit in the
   reporting period. The County was able to provide the “clinicians remote access to certain



                                                 2
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 5 of 134 Page ID
                                 #:3576



   County databases in July 2020 to assist in their retailed review of medical records as part
   of their ongoing qualitative assessments of the County's performance under the
   Settlement Agreement.”

           Unfortunately, the Mental Health Subject Matter Expert was diagnosed with a
   serious health problem during this reporting period. As a result, he was unable to provide
   the input and critical analysis that the Monitor has relied upon in preparing these reports
   to the Court, and he is not likely going to be able to continue to serve as the Subject
   Matter Expert in the future. The clinicians have ably filled in for the Subject Matter
   Expert in reviewing drafts of this report, the County’s Self-Assessments, and the parties’
   comments. The Monitor and the clinicians – and the parties – recognize, however, the
   Mental Health Subject Matter Expert has provided invaluable analysis and advice that has
   enhanced the County’s treatment of mentally ill inmates in its Custody. His expertise and
   collegiality will be missed.

           The Monitor’s determination of the County’s compliance is based upon the
   quantitative thresholds in the Compliance Measures (and any other applicable
   requirements in the Compliance Measures) for achieving Substantial Compliance, unless
   the quality of the County’s performance as determined by the qualitative assessment is
   plainly inadequate or the results reported by the Subject Matter Expert and the clinicians
   vary significantly from the results reported by the Department.

           During the Tenth Reporting period, the County achieved and maintained
   Substantial Compliance with a few additional provisions of the Settlement Agreement,
   and continued to make some progress in addressing the challenges to achieving and
   maintaining Substantial Compliance with respect to its quality improvement program.
   The County has achieved and maintained for twelve consecutive months Substantial
   Compliance with 33 out of the 69 provisions that are subject to monitoring under the
   Settlement Agreement, and it is no longer subject to monitoring for compliance with
   these provisions. In addition, it has achieved and maintained Substantial Compliance
   with an additional eight provisions in some (but not all) of the jail facilities.

            The Monitor and Mental Health Subject Matter Expert believe that the County
   still faces significant challenges with respect to mental health services and out-of-cell
   time. In the five years since the Monitor’s First Report (for the period from July 1, 2015,
   through December 31, 2015), the County has not achieved Partial or Substantial
   Compliance with provisions relating to the sufficiency of High Observation Housing
   (HOH) and Medium Observation Housing (MOH) (Paragraph 63), active mental health
   caseloads (Paragraph 66), and out-of-cell time in HOH units (Paragraph 80).

           As noted in the Ninth Report, the Monitor and Mental Health Subject Matter
   Expert were particularly concerned about the County’s compliance with the out-of-cell
   time requirements of Paragraph 80. Based upon assessments by the Mental Health
   Subject Matter Expert and the clinicians, there were significant issues regarding the
   credibility of the Department’s documentation and the extent to which the County is
   actually offering out-of-cell time to HOH inmates. The County reports that it “piloted an



                                                3
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 6 of 134 Page ID
                                 #:3577



   electronic system that allows clinicians, and not Custody staff, to track structured out-of-
   cell time offered” and that it “began to [an] approach to tracking and evaluating out-of-
   cell time based on feedback provided by the Monitor and Subject Matter Expert. . .using
   the Joint Quality Improvement Committee to explore ways to improve its data and
   assessment in this area. Unfortunately, the COVID-19 pandemic is “likely to impact the
   Department, and CHS’s, efforts to continue quality improvement project in this area[.]”
   The Monitor appreciates the County's efforts to update the Monitor and DOJ on
   operational changes in the jails “in response to COVID-19, and related public health
   guidance.”

          Given the County’s incremental progress in recent reporting periods, and the
   challenges it faces in addressing some of the mental health provisions, it is apparent that
   the County still has a way to go before it achieves and maintains for twelve consecutive
   months Substantial Compliance with all of the 69 provisions at all facilities.
   Consequently, it is likely that the County will remain subject to monitoring under the
   DOJ Agreement for several years.

           Again as noted in the Monitor’s Ninth Report, the Monitor and Mental Health
   Subject Matter Expert believed that, with some additional staffing, the FIP step-down
   unit at TTCF could be expanded to encompass at least two additional pods with as many
   as 64 more beds for HOH inmates who currently meet the criteria for admission to the
   step-down units, and the FIP Step-down unit at CRDF could be expanded to fill at least
   an entire pod with additional chronically mentally ill HOH inmates whose behavior is
   manageable without the use of restraints for out-of-cell recreation and treatment and who
   are generally adherent to medication therapy. Because of the multiple changes the
   County has made to reduce the number of inmates in order to mitigate the impact the
   COVID-19 in the jails, the average daily population has been reduced from 17,054 in
   February to 11,867 in May. With fewer inmates and additional available space, it may be
   possible for the County to provide a higher percentage of the remaining inmates with
   mental illnesses with the critical out-of-cell recreation time and structured treatment
   without the need for additional CHS staffing once the virus is under control. Although
   some of the “available space at TTCF has been temporarily reduced by the COVID-19
   pandemic as TTCF modules have been used to house and isolate COVID-positive
   patients,” this additional space eventually will be available if the County adheres to the
   Board of Supervisors' mandated reduction in the jail population.

           During site visits in the beginning of the Tenth Reporting Period, the Monitor and
   Mental Health Subject Matter Expert observed a noticeable improvement in cleanliness
   during their site visit to CRDF. The Use of Force Subject Matter Expert still had some
   concerns about cleanliness at NCCF and there were still inmate complaints about the lack
   of clean linens and clothes at that facility. The Monitor and Use of Force Subject Matter
   Expert met with the leadership in the Custody Division and NCCF, and emphasized the
   importance of addressing these issues at NCCF.

         As in prior reports, this Tenth Report reflects the results of audits by the
   Monitor’s auditors to verify results reported by the County. The Monitor has deemed the



                                                4
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 7 of 134 Page ID
                                 #:3578



   County to be in Substantial Compliance “as of” the beginning of the quarter reported by
   the County if the auditors have verified that the County has met the thresholds in the
   Compliance Measures. If the auditors were not able to verify the results reported by the
   County, the twelve-month period for maintaining Substantial Compliance will commence
   in a future period when the County’s reported results are verified by the auditors. If the
   County maintains Substantial Compliance with a provision for twelve consecutive
   months, pursuant to Paragraph 111 of the Agreement, the Monitor and Subject Matter
   Experts will “no longer. . .assess or report on that provision” in future reporting periods.
   Some of the Substantial Compliance results reported by the County in the Tenth
   Reporting Period have not been audited by the Monitor’s auditors and cannot be
   considered final until verified by the auditors. The County will not be deemed to be in
   Substantial Compliance as of the County’s reported date for purposes of determining the
   twelve-month compliance period if the results are not verified by the auditors.

           Appendix A to this Tenth Report shows the status of each of the 69 provisions of
   the Agreement that are subject to monitoring and the twelve-month triggering dates
   where the County is deemed to be in Substantial Compliance. Appendix B shows the
   County’s progress from the Initial Reporting Period through the Tenth Reporting Period
   in achieving Substantial Compliance and in maintaining Substantial Compliance for
   twelve consecutive months on provisions that are no longer subject to monitoring.

          There was a significant turn over in the leadership of Custody during the first year
   of Sheriff Villanueva’s leadership of the Department. The Department’s new leadership
   in Custody and the County continued to cooperate with the Monitor and the Subject
   Matter Experts during the Tenth Reporting Period. The Department, CHS, and County
   Counsel facilitated our visits and inmate interviews, and responded to our requests for
   documents and information. We appreciate their responsiveness, transparency,
   professionalism, and courtesy in handling our requests.

                                                        Richard Drooyan, Monitor
                                                        August 31, 2020




                                                5
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 8 of 134 Page ID
                                 #:3579




                                        EXECUTIVE SUMMARY

            There are 69 provisions in the Settlement Agreement that are subject to
   monitoring by the Monitor and Subject Matter Experts. As of the date of this Report, the
   County and the Department are in Substantial Compliance with 38 provisions, in Partial
   Compliance with 19 provisions, and in Non-Compliance with five provisions. In
   addition, there are six provisions in which the Department is in Substantial Compliance at
   some facilities and in Partial Compliance at other facilities. There is one provision
   (Paragraph 39) for which the Department is in Substantial Compliance at certain
   facilities, Partial Compliance at other facilities, Non-Compliance at other facilities, and
   Not Rated at other facilities. There are 45 provisions for which the County and the
   Department are in Substantial Compliance at some or all of the facilities.3

            There are 33 provisions that are no longer subject to monitoring because the
   County and Department maintained Substantial Compliance for twelve consecutive
   months as required by Paragraph 111 of the Settlement Agreement as verified by the
   Monitor’s auditors as required.4 There are another eight provisions for which some
   facilities are no longer subject to monitoring because those facilities maintained
   Substantial Compliance for the required twelve consecutive months.5

           As of the date of this Report, and subject to verification by the Monitor’s auditors
   and qualitative assessments in some cases, the County and the Department are in
   Substantial Compliance at some or all of the facilities with the following provisions of
   the Settlement Agreement:

           The County has achieved Substantial Compliance with Paragraph 18, which
   requires the (initial) training of Deputy Sheriffs and Custody Assistants on suicide
   prevention as follows: at Men’s Central Jail (“MCJ”) and Pitchess Detention Center
   (“PDC”) South as of October 1, 2017; at North County Correctional Facility (“NCCF”)
   as of September 1, 2017; at PDC East as of December 1, 2017; at Twin Towers
   Correctional Facility (“TTCF”), the Inmate Reception Center (“IRC”), and PDC North as
   of April 1, 2018; and at Century Regional Detention Facility (“CRDF”) as of August 1,
   2018.

           The County has achieved Substantial Compliance at NCCF, MCJ, and IRC as of
   April 1, 2018; at TTCF as of July 1, 2018; at CRDF, PDC East, and PDC North as of
   December 1, 2018; and at PDC South as of March 1, 2019, with Paragraph 19, which
   requires the (initial) training of Deputy Sheriffs on Crisis Intervention and Conflict
   Resolution and the training of Deputy Sheriffs and Custody Assistants in working with

   3
     Under Paragraph 111 of the Agreement, the twelve-month period for which the County is required to
   maintain Substantial Compliance can be determined on a facility-by-facility basis.
   4
     This includes the initial training required by Paragraphs 18, 19 and 20, which has been completed and is
   no longer subject to monitoring. The refresher training requirements for each of these provisions are,
   however, still subject to monitoring.
   5
     The provisions that are no longer subject to monitoring at some or all of the facilities are highlighted in
   bold in Appendix A.


                                                         6
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 9 of 134 Page ID
                                 #:3580



   mentally ill prisoners. The Department has achieved Substantial Compliance at CRDF,
   IRC, NCCF, MCJ, PDC East, PDC North, PDC South, and TTCF as of December 2019
   with the refresher training requirements of Paragraph 19.

          The County has achieved Substantial Compliance at PDC East, PDC North,
   NCCF, and CRDF as of August 1, 2017 and at PDC South as of October 1, 2017, with
   Paragraph 20, which requires the (initial) training of additional Deputy Sheriffs on Crisis
   Intervention and Conflict Resolution and on working with mentally ill prisoners.

          The County has maintained Substantial Compliance for twelve consecutive
   months at PDC East, PDC South, PDC North, NCCF, IRC, TTCF, CRDF, and MCJ with
   Paragraph 21, which requires Custody personnel to maintain CPR certifications.

           The County has maintained Substantial Compliance for twelve consecutive
   months with Paragraph 22, which requires the County and the Sheriff to provide
   instructional material on the use of arresting and booking documents to ensure the
   sharing of known relevant and available information on prisoners’ mental health status
   and suicide risk.

           The County has maintained Substantial Compliance for twelve consecutive
   months as of July 12, 2018, with Paragraph 23, which requires that the Department
   conduct a systematic review of prisoner housing to reduce the risk of self-harm and to
   identify and address suicide hazards, and to develop plans to reasonably mitigate suicide
   hazards identified in the review.

         The County has maintained Substantial Compliance for twelve consecutive
   months as of September 30, 2018, with Paragraph 24, which requires the Department to
   conduct annual reviews and inspections of prisoner housing to identify suicide hazards.

           The County has achieved Substantial Compliance as of October 1, 2019, through
   March 31, 2020, with Paragraph 27, which requires that all prisoners are individually and
   privately screened within 12 hours of their arrival at the jails.

          The County has maintained Substantial Compliance for twelve consecutive
   months at IRC as of March 31, 2018, with Paragraph 28, which requires the Department
   to expedite inmates having urgent or emergent mental health needs through the booking
   process.

           The County has maintained Substantial Compliance for twelve consecutive
   months as of March 31, 2018, with Paragraph 29, which requires mental health
   assessments of prisoners with non-emergent mental health needs within 24 hours of the
   intake nursing assessment.

            The County has maintained Substantial Compliance as of January 1, 2019,
   through December 31, 2019, with Paragraph 30, which requires the County to provide an
   initial mental health assessment that includes a brief initial treatment plan that addresses



                                                7
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 10 of 134 Page ID
                                  #:3581



    “housing recommendations and preliminary discharge information.”

            The County has maintained Substantial Compliance for twelve consecutive
    months as of December 31, 2016, with Paragraph 32, which requires that a serious
    suicide attempt be entered in the prisoner’s electronic medical record in a timely manner.

            The County has maintained Substantial Compliance for twelve consecutive
    months as of June 30, 2017, with Paragraph 33, which requires mental health supervisors
    to review electronic medical records on a quarterly basis to assess their accuracy.

            The County has maintained Substantial Compliance for twelve consecutive
    months as of December 31, 2018, with Paragraph 35, which requires the Department to
    ensure that custody staff refer prisoners who are demonstrating a potential need for
    routine mental health care to a QMHP or a Jail Mental Evaluation Team.

            The County has achieved Substantial Compliance as of January 1, 2020, through
    March 31, 2020, with Paragraph 37, which requires that Court Services Division staff
    document suicidal ideation or self-injurious behavior that occurs in the courts. These
    results are subject to verification by the Monitor's auditors.

            The County has maintained Substantial Compliance for twelve consecutive
    months as of December 31, 2016, with Paragraph 38, which requires mental health staff
    or JMET teams to make weekly cell-by-cell rounds in restricted non-mental health
    housing modules to identify prisoners with mental illnesses and grant prisoner’s requests
    for out-of-cell interviews.

            The County has maintained Substantial Compliance at NCCF for twelve
    consecutive months as of June 30, 2018, with Paragraph 39, which requires the County to
    use a confidential self-referral system for prisoners to request mental health care.

           The County has achieved Substantial Compliance at TTCF, as of July 1, 2019,
    through September 30, 2019, and January 1, 2020, through March 31, 2020, with
    Paragraph 42, which requires the Department to develop and implement step-down
    protocols to ensure that prisoners admitted to HOH and placed on risk precautions are
    assessed by a QMHP.

           The County has maintained Substantial Compliance at NCCF and PDC North for
    twelve consecutive months, as of September 30, 2018, with Paragraph 43, which requires
    the Department to develop and implement policies for discipline of prisoners with serious
    mental illnesses.

             The County has maintained Substantial Compliance for twelve consecutive
    months as of December 31, 2016, with Paragraph 44, which requires the Department to
    install protective barriers in High Observation Housing and other mental health housing.

           The County has maintained Substantial Compliance for twelve consecutive



                                                8
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 11 of 134 Page ID
                                  #:3582



    months as of December 31, 2016, with Paragraph 45, which requires Suicide Prevention
    Kits and first-aid kits in control booths in all facilities.

          The County has maintained Substantial Compliance for twelve consecutive
    months as of December 31, 2016, with Paragraph 48, which requires the Department to
    have written housekeeping, sanitation, and inspection plans to ensure proper cleaning.

          The County has maintained Substantial Compliance for twelve consecutive
    months as of February 28, 2017, with Paragraph 49, which requires the Department to
    have maintenance plans to respond to routine and emergency maintenance needs.

          The County has maintained Substantial Compliance for twelve consecutive
    months as of March 31, 2017, with Paragraph 50, which requires pest control in the jails.

             The County has maintained Substantial Compliance for twelve consecutive
    months as of June 30, 2017, with Paragraph 51, which requires the Department to ensure
    that all prisoners have access to basic hygiene supplies in accordance with state
    regulations.

            The County has provided documentation showing that it has achieved Substantial
    Compliance as of October 1, 2019, through March 31, 2020, with Paragraph 54, which
    requires the Department to ensure that prisoners who are not in mental health housing are
    “not denied privileges and programming based solely on their mental health status or
    prescription for psychotropic medication.” The reported results are subject to verification
    by the Monitor’s auditors.

            The County has maintained Substantial Compliance for twelve consecutive
    months at CRDF, PDC North, and MCJ with Paragraph 55, which requires custody,
    medical and mental health staff to meet daily in High Observation Housing and weekly in
    Moderate Observation Housing. The County has maintained Substantial Compliance as
    of July 1, 2019, through March 31, 2020, at TTCF.

           The County has maintained Substantial Compliance for twelve consecutive
    months as of December 31, 2016, with Paragraph 56, which requires custody, medical,
    and mental health staff to communicate regarding any change in a housing assignment
    following a suicide attempt or serious change in mental health condition.

           The County has maintained Substantial Compliance for twelve consecutive
    months as of March 31, 2018, at MCJ with Paragraph 57, which requires safety checks in
    mental health housing.

           The County has maintained Substantial Compliance for twelve consecutive
    months at PDC South, PDC North, and PDC East as of December 31, 2016, at CRDF as
    of June 30, 2018, and at IRC as of September 30, 2018, with Paragraph 58, which
    requires safety checks in non-mental health housing.




                                                9
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 12 of 134 Page ID
                                  #:3583



           The County has maintained Substantial Compliance for twelve consecutive
    months as of March 31, 2019, with Paragraph 59, which requires unannounced daily
    supervisory rounds to verify safety checks.

           The County has achieved Substantial Compliance with Paragraph 60, as of April
    1, 2019, through March 31, 2020, which requires the implementation of a quality
    improvement plan.

           The County has maintained Substantial Compliance for twelve consecutive
    months at MCJ, NCCF, PDC East, PDC North, PDC South, and TTCF with Paragraph
    68, which requires staggered contraband searches in housing units.

            The County has maintained Substantial Compliance for twelve consecutive
    months as of June 30, 2019, with Paragraph 69, which requires the County and the
    Sheriff to use clinical restraints only in the Correctional Treatment Center with the
    approval of a licensed psychiatrist who performed an individualized assessment.

            The County has maintained Substantial Compliance for twelve consecutive
    months as of June 30, 2017, with Paragraph 71, which requires the County and the
    Sheriff to ensure that any prisoner subjected to clinical restraints in response to a mental
    health crisis receives therapeutic services to remediate any effects from the restraints.

           The County has maintained Substantial Compliance for twelve consecutive
    months as of December 31, 2017, with Paragraph 72, which requires the Department and
    the County to report on meetings to review suicides and incidents of serious self-injurious
    behavior.

           The County has maintained Substantial Compliance for twelve consecutive
    months as of September 30, 2018, with Paragraph 73, which requires the Department to
    prepare detailed reports of prisoners who threaten or exhibit self-injurious behavior.

           The County has maintained Substantial Compliance for twelve consecutive
    months as of December 31, 2017, with Paragraph 74, which requires the Department to
    have an objective law enforcement investigation of every suicide that occurs in the jails.

           The County has maintained Substantial Compliance for twelve consecutive
    months as of September 30, 2018, with Paragraph 75, which requires the Department and
    the County to review every serious suicide attempt that occurs in the jails.

           The County has maintained Substantial Compliance for twelve consecutive
    months as of December 31, 2017, with Paragraph 76, which requires the Department to
    follow certain procedures whenever there is an apparent or suspected suicide.

          The County has maintained Substantial Compliance for twelve consecutive
    months as of May 18, 2017, with Paragraph 78, which requires the Suicide Prevention
    Advisory Committee to meet twice a year.



                                                 10
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 13 of 134 Page ID
                                  #:3584




           The County has maintained Substantial Compliance for twelve consecutive
    months as of December 31, 2017, with Paragraph 82, which requires the Department to
    co-locate personnel responsible for collecting prisoners’ grievances at CRDF.

            The County has maintained Substantial Compliance for twelve consecutive
    months as of June 30, 2019, with Paragraph 83, which requires it to install closed circuit
    security cameras throughout all of the common areas in the jails. NCCF and PDC North
    maintained inventory records as required by Paragraph 83 through March 31, 2020. PDC
    South is subject to this requirement until June 30, 2020.

           The County has maintained Substantial Compliance for twelve consecutive
    months as of June 30, 2018, with Paragraph 84, which requires investigations of force
    incidents and administrative actions to be completed timely.

          The County has maintained Substantial Compliance for twelve consecutive
    months as of March 31, 2019, with Paragraph 86, which requires inventory and control of
    weapons.




                                               11
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 14 of 134 Page ID
                                  #:3585



                                       TENTH REPORT

            18.     Within three months of the Effective Date, the County and the Sheriff will
    develop, and within six months of the Effective Date will commence providing: (1) a
    four-hour custody-specific, scenario-based, skill development training on suicide
    prevention, which can be part of the eight-hour training described in paragraph 4.8 of the
    Implementation Plan in Rosas to all new Deputies as part of the Jail Operations
    Continuum and to all new Custody Assistants at the Custody Assistants academy; and (2)
    a two-hour custody-specific, scenario-based, skill development training on suicide
    prevention to all existing Deputies and Custody Assistants at their respective facilities,
    which can be part of the eight-hour training described in paragraph 4.7 of the
    Implementation Plan in Rosas, through in-service Intensified Formatted Training, which
    training will be completed by December 31, 2016.

           These trainings will include the following topics:

           (a)     suicide prevention policies and procedures, including observation and
                   supervision of prisoners at risk for suicide or self-injurious behavior;

           (b)     discussion of facility environments and staff interactions and why they
                   may contribute to suicidal behavior;

           (c)     potential predisposing factors to suicide;

           (d)     high-risk suicide periods and settings;

           (e)     warning signs and symptoms of suicidal behavior;

           (f)     case studies of recent suicides and serious suicide attempts;

           (g)     emergency notification procedures;

           (h)     mock demonstrations regarding the proper response to a suicide attempt,
                   including a hands-on simulation experience that incorporates the
                   challenges that often accompany a jail suicide, such as cell doors being
                   blocked by a hanging body and delays in securing back-up assistance;

           (i)     differentiating between suicidal and self-injurious behavior; and

           (j)     the proper use of emergency equipment.




                                                12
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 15 of 134 Page ID
                                  #:3586



             STATUS:           SUBSTANTIAL COMPLIANCE (as of October 1, 2017
                               (verified) at MCJ and PDC South)

                               SUBSTANTIAL COMPLIANCE (as of September 1, 2017
                               (verified) at NCCF)

                               SUBSTANTIAL COMPLIANCE (as of December 1, 2017
                               (verified) at PDC East)

                               SUBSTANTIAL COMPLIANCE (as of April 1, 2018
                               (verified) at TTCF, IRC, and PDC North)

                               SUBSTANTIAL COMPLIANCE (as of August 1, 2018
                               (verified) at CRDF)

            The Department was not subject to monitoring during the Tenth Reporting Period
    for the initial training of existing Deputy Sheriffs or Custody Assistants or of new
    Deputies in the Jail Operations Continuum and new Custody Assistants in the Custody
    Assistant Academy as required by Paragraph 18. Virtually all of the Deputy Sheriffs and
    Custody Assistants in the custody facilities received the initial training because they were
    assigned to the jails as of the Existing Date of the Settlement Agreement or they received
    the training new Deputies or new Custody Assistants.

            The Department is still subject to monitoring in future periods for Substantial
    Compliance with the refresher course requirements. The Department reports that it “will
    submit its annual assessment for the refresher courses related to this Provision in the next
    Reporting Period.”6 The Department’s reported results for the refresher courses will be
    subject to verification by the Monitor’s auditors.




    6
      The Department reports that “[g]oing forward, [it] will submit refresher assessments on an annual basis in
    a staggered manner such that the refresher assessments are not all due at the same time.”


                                                        13
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 16 of 134 Page ID
                                  #:3587



         19.   Commencing July 1, 2015, the County and the Sheriff will provide:

         (a)   Custody-specific, scenario-based, skill development training to new
               Deputies during their Jail Operations training, and to existing Deputies
               assigned to Twin Towers Correctional Facility, Inmate Reception Center,
               Men’s Central Jail, the Mental Health Housing Units at Century Regional
               Detention Facility, and the Jail Mental Evaluation Teams (“JMET”) at
               North County Correctional Facility as follows:

               (i)    32 hours of Crisis Intervention and Conflict Resolution as
                      described in paragraphs 4.6 and 4.9 of the Implementation Plan in
                      Rosas to be completed within the time frames established in that
                      case (currently December 31, 2016). Deputies at these facilities
                      will receive an eight-hour refresher course consistent with
                      paragraph 4.6 of the Implementation Plan in Rosas every other
                      year until termination of court jurisdiction in that case and then a
                      four-hour refresher course every other year thereafter.

               (ii)   Eight hours identifying and working with mentally ill prisoners as
                      described in paragraph 4.7 of the Implementation Plan in Rosas to
                      be completed by December 31, 2016. This training requirement
                      may be a part of the 32-hour training described in the previous
                      subsection. Deputies at these facilities will receive a four-hour
                      refresher course consistent with paragraph 4.7 of the
                      Implementation Plan in Rosas every other year thereafter.

         (b)   Commencing July 1, 2015, the County and the Sheriff will ensure that new
               Custody Assistants receive eight hours of training in the Custody Assistant
               academy, and that all existing Custody Assistants receive eight hours of
               training related to identifying and working with mentally ill prisoners as
               described in paragraph 4.7 of the Implementation Plan in Rosas. This
               training will be completed by December 31, 2016. Custody Assistants
               will receive a four-hour refresher course consistent with paragraph 4.7 of
               the Implementation Plan in Rosas every other year thereafter.




                                           14
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 17 of 134 Page ID
                                  #:3588



           STATUS:        SUBSTANTIAL COMPLIANCE (as of April 1, 2018,
                          (verified) at NCCF, MCJ, and IRC)

                          SUBSTANTIAL COMPLIANCE (as of July 1, 2018,
                          (verified) at TTCF)

                          SUBSTANTIAL COMPLIANCE (as of December 1,
                          2018 (verified) at CRDF, PDC East, and PDC North)

                          SUBSTANTIAL COMPLIANCE (as of March 1,
                          2019 (verified) at PDC South)

            The Department was not subject to monitoring during the Tenth Reporting Period
    for the training of existing and new Deputy Sheriffs required by and Custody Assistants
    required by Paragraph 19.

            The Department is still subject to monitoring in future periods for Substantial
    Compliance with the refresher course requirements; the Department’s reported results
    will be subject to verification by the Monitor’s auditors.

           The Department’s posted results reflect that as of December 2019 it achieved
    Substantial Compliance with respect to the refresher training of Deputies and Custody
    Assistants at CRDF, IRC, MCJ, NCCF, PDC East, PDC North, PDC South, and TTCF.
    These results have been verified by the Monitor’s auditors.




                                                15
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 18 of 134 Page ID
                                  #:3589



           20.     Commencing no later than July 1, 2017, the County and the Sheriff will
    provide:

           (a)     Custody-specific, scenario-based, skill development training to existing
                   Deputies assigned to North County Correctional Facility, Pitchess
                   Detention Center, and the non-Mental Health Housing Units in Century
                   Regional Detention Facility as follows:

                   (i)     32 hours of Crisis Intervention and Conflict Resolution as
                           described in paragraphs 4.6 and 4.9 of the Implementation Plan in
                           Rosas to be completed by December 31, 2019. Deputies at these
                           facilities will receive an eight-hour refresher course consistent with
                           paragraph 4.6 of the Implementation Plan in Rosas every other
                           year until termination of court jurisdiction in that case and then a
                           four-hour refresher course every other year thereafter.

                   (ii)    Eight hours identifying and working with mentally ill prisoners as
                           described in paragraph 4.7 of the Implementation Plan in Rosas to
                           be completed by December 31, 2019. This training requirement
                           may be a part of the 32-hour training described in the previous
                           subsection. Deputies at these facilities will receive a four-hour
                           refresher course consistent with paragraph 4.7 of the
                           Implementation Plan in Rosas every other year thereafter.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of August 1, 2017
                           (verified) at CRDF, PDC East, PDC North, and NCCF)

                           SUBSTANTIAL COMPLIANCE (as of October 1, 2017
                           (verified) at PDC South)

           The Department was not subject to monitoring for the initial training for existing
    Deputies required by Paragraph 20 during the Tenth Reporting Period.

           The Department is still subject to monitoring in future periods for Substantial
    Compliance with the refresher course requirements. The Department reports that it “will
    submit its annual assessment for the refresher courses related to this Provision in the next
    Reporting Period.”




                                                 16
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 19 of 134 Page ID
                                  #:3590



           21.      Consistent with existing Sheriff’s Department policies regarding training
    requirements for sworn personnel, the County and the Sheriff will ensure that existing
    custody staff that have contact with prisoners maintain active certification in
    cardiopulmonary resuscitation and first aid.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of October 1, 2015,
                          through September 30, 2016 (verified) at PDC East and South)

                          SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                          through December 31, 2016 (verified) at NCCF, PDC North,
                          and IRC)

                          SUBSTANTIAL COMPLIANCE (as of April 1, 2016, through
                          March 31, 2017 (verified) at TTCF)

                          SUBSTANTIAL COMPLIANCE (as of October 1, 2017,
                          through September 30, 2018 (verified) at MCJ)

                          SUBSTANTIAL COMPLIANCE (as of July 1, 2018, through
                          June 30, 2019 (verified) at CRDF)

            The Compliance Measures provide that the Department will demonstrate
    Substantial Compliance when 95% of the designated custody staff have the required CPR
    and first aid certifications for twelve consecutive months.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 21 in the Tenth
    Reporting Period.




                                                17
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 20 of 134 Page ID
                                  #:3591



           22.     Within six months of the Effective Date and at least annually thereafter,
    the County and the Sheriff will provide instructional material to all Sheriff station
    personnel, Sheriff court personnel, custody booking personnel, and outside law
    enforcement agencies on the use of arresting and booking documents, including the
    Arrestee Medical Screening Form, to ensure the sharing of known relevant and available
    information on prisoners’ mental health status and suicide risk. Such instructional
    material will be in addition to the training provided to all custody booking personnel
    regarding intake.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of July 1, 2016, through
                          June 30, 2017)

            The Justice Data Interface Controller (“JDIC”) message the Department has been
    using since June 29, 2016, is sufficient to establish Substantial Compliance with
    Paragraph 22, and the County maintained Substantial Compliance for twelve consecutive
    through June 30, 2017. Pursuant to Paragraph 111 of the Settlement Agreement, the
    Department was not subject to monitoring for Substantial Compliance with Paragraph 22
    in the Tenth Reporting Period.




                                               18
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 21 of 134 Page ID
                                  #:3592



            23.     Within three months of the Effective Date, the County and the Sheriff will
    commence a systematic review of all prisoner housing, beginning with the Mental Health
    Unit of the Correctional Treatment Center, all High Observation Housing areas, all
    Moderate Observation Housing areas, single-person discipline, and areas in which safety
    precautions are implemented, to reduce the risk of self-harm and to identify and address
    suicide hazards. The County and the Sheriff will utilize a nationally-recognized audit
    tool for the review. From this tool, the County and the Sheriff will:

           (a)     develop short and long term plans to reasonably mitigate suicide hazards
                   identified by this review; and

           (b)     prioritize planning and mitigation in areas where suicide precautions are
                   implemented and seek reasonable mitigation efforts in those areas.

           STATUS:        SUBSTANTIAL COMPLIANCE

            The Monitor has verified, with the advice of the Subject Matter Expert, that the
    Department’s Suicide Hazard Inspection Check List tool is a nationally recognized audit
    tool for this review. The Department provided the Monitor with completed checklists
    documenting inspections of all housing units by January 14, 2016.

            The Department submitted updated Suicide Hazard Mitigation plans to the
    Monitor on January 18, 2018 and July 12, 2018. After consultations with the Mental
    Health Subject Matter Expert, the Monitor concluded that the plans satisfied the
    requirements of Paragraph 23 and that the Department had achieved and maintained
    Substantial Compliance with the provision. Accordingly, pursuant to Paragraph 111 of
    the Settlement Agreement, the Department was not subject to monitoring for Substantial
    Compliance with Paragraph 23 in the Tenth Reporting Period.




                                                19
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 22 of 134 Page ID
                                  #:3593



            24.    The County and the Sheriff will review and inspect housing areas on at
    least an annual basis to identify suicide hazards.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of October 1, 2017,
                          through September 30, 2018)

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 24 in the Tenth
    Reporting Period. As the Monitor has noted, however, implementation and tracking of
    corrective actions must be addressed by the Custody Compliance and Sustainability
    Bureau (“CCSB”) under Paragraph 77(c), which requires CCSB to “ensure that corrective
    actions are taken to mitigate suicide risk. . .obtaining where appropriate, technical
    assistance. . .when such assistance is needed to address suicide-risk issues.”




                                               20
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 23 of 134 Page ID
                                  #:3594



            25.    The County and the Sheriff will ensure that any prisoner in a Sheriff’s
    Department station jail who verbalizes or who exhibits a clear and obvious indication of
    current suicidal intent will be transported to IRC, CRDF, or a medical facility as soon as
    practicable. Pending transport, such prisoners will be under unobstructed visual
    observation, or in a suicide resistant location with safety checks every 15 minutes.

           STATUS:        PARTIAL COMPLIANCE

            A provision of the Station Jail Manual adopted in March 2018 requires that any
    arrestee who “displays obvious suicidal ideation or exhibits unusual behavior that clearly
    manifest[s] self-injurious behavior or other clear indication of mental health crisis shall
    be transported to the Inmate Reception Center (IRC), Century Regional Detention
    Facility (CRDF), or a medical facility as soon as practicable. Pending transport, such
    inmates. . .shall be under unobstructed visual observation or in a suicidal restraint
    location with safety checks every 15 minutes.”

            The Compliance Measures require the Department to randomly select and analyze
    Arrestee Medical Screening Forms from station jails identifying prisoners who verbalize
    or exhibit a clear and obvious indication of current suicidal intent to determine
    compliance with Paragraph 25 of the Agreement. The County’s Tenth Self-Assessment
    reports that 71%, of the records reviewed for the Fourth Quarter of 2019 and 84% of the
    records for the First Quarter of 2020 reflect the information required to establish
    Substantial Compliance with Paragraph 25, which is an improvement from the 69% for
    the Third Quarter of 2019, although still below the 95% threshold for Substantial
    Compliance.

            DOJ notes that “certain station jails have struggled to demonstrate compliance
    with the provision more than others,” and it “suggest[s] that the County consider whether
    a targeted intervention, such as increased training, might be warranted at particular
    stations.”




                                                21
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 24 of 134 Page ID
                                  #:3595



             26.    Consistent with existing Sheriff’s Department policies, the County and the
    Sheriff will follow established screening procedures to identify prisoners with emergent
    or urgent mental health needs based upon information contained in the Arrestee Medical
    Screening Form (SH-R-422) or its equivalent and the Medical/Mental Health Screening
    Questionnaire and to expedite such prisoners for mental health evaluation upon arrival at
    the Jail Reception Centers and prior to routine screening. Prisoners who are identified as
    having emergent or urgent mental health needs, including the need for emergent
    psychotropic medication, will be evaluated by a QMHP as soon as possible but no later
    than four hours from the time of identification.

           STATUS:         PARTIAL COMPLIANCE

            The Compliance Measures require the Department to “review Arrestee Medical
    Screening Forms (SH-R-422) (or its equivalent) and the Medical/Mental Health
    Screening Questionnaires of 100 randomly selected prisoners during one randomly
    selected week per quarter at CRDF and at IRC.” Substantial Compliance requires that (1)
    95% of the forms “include the required mental health information” and (2) 90% of the
    prisoners having urgent or emergent needs were “seen by a QMHP within four hours.”

            The County’s Tenth Self-Assessment reports that for the one randomly selected
    week in the Fourth Quarter of 2019, 93% of the screening forms reviewed had the
    required mental health information, and 93% of the prisoners were seen by a QMHP
    within four hours.

            The County reports that “[a]s a result of COVID-19, inmate intakes reduced
    significantly during First Quarter of 2020, at the same time CHS staffing shifted to
    address COVID-19-related needs and precautions.” The County’s Augmented Tenth
    Self-Assessment reports that for the First Quarter of 2020, 96% of the forms had the
    required information, but only 76% of the prisoners were seen within four hours. As
    noted by DOJ, “the challenges posed by COVID-19. . .have adversely affected the
    County's compliance with [this requirement of Paragraph 26].”

             The Mental Health Subject Matter Expert and the clinicians did a qualitative
    assessment of the Department’s results during a site visit in March 2020. They assessed
    the “completeness of intake documentation” and “whether patients with emergent or
    urgent needs were missed at intake[.]” They “found that 95% of the intake
    documentation was complete and available,” and that 80% “of urgent/emergent cases that
    should have been detected were identified,” which is down slightly from the 86% in the
    September 2019 site visit. They “found more cases where the subsequent medical record
    demonstrated clear evidence of mental illness that was likely present at intake, but found
    that it was likely that these cases might reasonably have been missed.” Although this
    “raised some concerns that the quality of the nursing screening may have diminished,”
    overall they “continue[d] to see consistently sound performance in the screening and
    detection process for urgent and emergent cases,” and “little inconsistency or errors in the
    intake process.”




                                                22
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 25 of 134 Page ID
                                  #:3596



            27.     Consistent with existing Sheriff’s Department policies, the County and the
    Sheriff will ensure that all prisoners are individually and privately screened by Qualified
    Medical Staff or trained custody personnel as soon as possible upon arrival to the Jails,
    but no later than 12 hours, barring an extraordinary circumstance, to identify a prisoner’s
    need for mental health care and risk for suicide or self-injurious behavior. The County
    and the Sheriff will ensure that the Medical/Mental Health Screening Questionnaire, the
    Arrestee Medical Screening Form (SH-R-422), or its equivalent, and/or the Confidential
    Medical Mental Health Transfer Form are in the prisoner’s electronic medical record or
    otherwise available at the time the prisoner is initially assessed by a QMHP.

             STATUS:           SUBSTANTIAL COMPLIANCE (as of October 1, 2019,
                               through March 31, 2020 (verified))7

            The Compliance Measures require the Department to review the records of
    “randomly selected prisoners who were processed for intake during one randomly
    selected week at CRDF and at IRC” to determine compliance with this provision.
    Substantial Compliance requires that 90% of the records reviewed reflected that the
    prisoners were screened for mental health needs within 12 hours and that the required
    documentation was available to the QMHP for 90% of the mental health assessments
    conducted by the QMHP.

           The County’s Tenth Self-Assessment reports that it achieved Substantial
    Compliance with Paragraph 27 in the Fourth Quarter of 2019 with 98% of the inmates
    assessed timely, and the required documents were available for 97% of the assessments.
    The County’s Augmented Tenth Self-Assessment report that in the First Quarter of 2020,
    99% were assessed timely and the documents were available for 97% of the assessments.
    These Substantial Compliance results in the Fourth Quarter of 2019 and the First Quarter
    of 2020 have been verified by the Monitor’s auditors.

            During a March 2020 site visit, the Mental Health Subject Matter Expert and the
    clinicians did a qualitative assessment of the “completeness of intake documentation” and
    “focused on whether patients with routine needs were missed at intake[.]” They found
    “that 93% of the intake documentation was completed and available,” and 87% “of
    routine cases that should have been detected were detected,” which “is similar to [their]
    previous findings.” In addition, they found “fewer inconsistencies and errors in intake
    materials than last time.”




    7
     As noted in the County's Augmented Tenth Self-Assessment, “the County achieved Substantial
    Compliance with this provision in 5 of the last 6 quarters,” just missing in the Third Quarter of 2019 by
    1%. Notwithstanding the “County's consistently high quantitative performance,” it is still subject to
    monitoring for compliance with this provision until it maintains Substantial Compliance for twelve
    consecutive months.


                                                         23
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 26 of 134 Page ID
                                  #:3597



            28.     The County and the Sheriff will ensure that any prisoner who has been
    identified during the intake process as having emergent or urgent mental health needs as
    described in Paragraph 26 of this Agreement will be expedited through the booking
    process. While the prisoner awaits evaluation, the County and the Sheriff will maintain
    unobstructed visual observation of the prisoner when necessary to protect his or her
    safety, and will conduct 15-minute safety checks if the prisoner is in a cell.

            STATUS:           SUBSTANTIAL COMPLIANCE (as of April 1, 2017,
                              through March 31, 2018 (verified) at IRC)

                              PARTIAL COMPLIANCE (at CRDF)

            The Compliance Measures require the Department to review the records of
    randomly selected prisoners at CRDF and IRC who have urgent or emergent mental
    health needs to determine whether they were expedited through the booking process and
    under visual observation or checked every 15 minutes.

            The County’s Tenth Self-Assessment reflects that in the Fourth Quarter of 2019,
    only 40% of the inmates with urgent or emergent mental health needs were expedited
    through the booking process at CRDF in the randomly selected week as required by
    Compliance Measure 28.28 and only 40% of the inmates were observed or checked as
    required by Compliance Measure 28.4.9 In the First Quarter of 2020, 60% of these
    inmates were expedited through booking and 60% were observed or checked as required.
    This is sufficient to establish Partial Compliance at CRDF in the First Quarter of 2020.

            The County previously reported that “CRDF is renovating a key housing area. . .
    to ensure that inmates requiring unobstructed observation and expedited mental health or
    medical care are so observed and quickly evaluated. CRDF expects the renovations to be
    completed early in Second Quarter 2020.”10 The County’s response to the Monitor's
    draft of this report states that “[c]onstruction began in April 2020 but is currently on hold
    due precautions put in place related to COVID-19.”

           The County previously maintained Substantial Compliance with Paragraph 28 at
    IRC for twelve consecutive months, and IRC was not subject to monitoring for
    Substantial Compliance with Paragraph 28 in the Tenth Reporting Period.




    8
      Although Compliance Measure 28.2 requires the County to “review the records of 25 randomly selected
    prisoners at CRDF. . .who have been identified as having urgent or emergent mental health needs” in one
    randomly selected week per quarter, there were only five such prisoners identified in the randomly selected
    week for the Fourth Quarter of 2019 and five in the randomly selected week for the First Quarter of 2020.
    9
      In August 2017, the Monitor agreed that the County could review three (later five) randomly selected
    videos in lieu of unannounced visits because inmates with urgent or emergent mental health needs were
    rarely in the CRDF reception center during the visits.
    10
       Defendant's Response to Monitor's Draft Ninth Report, p. 5


                                                        24
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 27 of 134 Page ID
                                  #:3598



            29.    The County and the Sheriff will ensure that a QMHP conducts a mental
    health assessment of prisoners who have non-emergent mental health needs within 24
    hours (or within 72 hours on weekends and legal holidays) of a registered nurse
    conducting an intake nursing assessment at IRC or CRDF.

           STATUS:       SUBSTANTIAL COMPLIANCE (as of April 1, 2017, through
                         March 31, 2018 (verified))

           The Compliance Measures require the Department to review randomly selected
    records of the prisoners identified in the intake nursing assessment as having non-
    emergent mental health needs to determine if the Department completed mental health
    assessments for 85% of the prisoners within the required time periods.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 29 in the Tenth
    Reporting Period.




                                              25
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 28 of 134 Page ID
                                  #:3599



             30.     Consistent with existing DMH policies, the initial mental health
    assessment will include a brief initial treatment plan. The initial treatment plan will
    address housing recommendations and preliminary discharge information. During the
    initial assessment, a referral will be made for a more comprehensive mental health
    assessment if clinically indicated. The initial assessment will identify any immediate
    issues and determine whether a more comprehensive mental health evaluation is
    indicated. The Monitor and SMEs will monitor whether the housing recommendations in
    the initial treatment plan have been followed.

            STATUS:          SUBSTANTIAL COMPLIANCE (as of January 1, 2019,
                             through December 31, 2019 (verified))

             The Compliance Measures require the Department to review randomly selected
    initial mental health assessments and report on (1) the percentage of assessments that
    have (i) included an initial treatment plan that addresses housing recommendations and
    preliminary discharge information and (ii) identified any immediate issues and whether a
    more comprehensive evaluation was indicated; and (2) whether the housing
    recommendations were followed.

            The County’s Tenth Self-Assessment reports that in the Fourth Quarter of 2019
    95% of the initial mental health assessments reviewed included an initial treatment plan
    that had the information required by Paragraph 30, which is above the 85% threshold for
    Substantial Compliance, and 100% of the housing assignments followed the housing
    recommendations in the initial treatment plans.11 The County’s Substantial Compliance
    results for the Fourth Quarter of 2019 have been verified by the Monitor’s auditors. The
    County has maintained Substantial Compliance for twelve consecutive months and is no
    longer subject to monitoring for Compliance with Paragraph 30.

            During a March 2020 site visit, the Mental Health Subject Matter Expert and the
    clinicians again evaluated “whether the determination of immediate issues [in the random
    sample of mental health assessments] was reasonable in light of available information. . .
    [and] whether the initial treatment plan covered the elements required by existing County
    policy, which goes beyond the content of the formal compliance measure.” They found
    that 95% of the cases “identified immediate issues,” and that the determination of the
    immediate issues “was reasonable from a qualitative perspective” in 88% of the cases.
    The Subject Matter Expert again concludes that the County “should achieve substantial
    compliance,” if the County’s Self-Assessment shows that it has satisfied the required
    quantitative thresholds.




    11
      As in the past, inmates who were discharged from IRC before they were housed were excluded because
    Compliance Measure 30-3(Pt 2) is applicable where “the housing assignments follow the
    recommendations.”


                                                     26
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 29 of 134 Page ID
                                  #:3600



            31.     Consistent with existing DMH and Sheriff’s Department policies, the
    County and the Sheriff will maintain electronic mental health alerts in prisoners’
    electronic medical records that notify medical and mental health staff of a prisoner’s risk
    for suicide or self-injurious behavior. The alerts will be for the following risk factors:

             (a)       current suicide risk;

             (b)       hoarding medications; and

             (c)       prior suicide attempts.

             STATUS:            PARTIAL COMPLIANCE

            The Compliance Measures require the Department to review randomly selected
    electronic medical records for prisoners in certain at-risk groups to determine if the
    required mental health alerts are in 85% of the records reviewed, which is the threshold
    for Substantial Compliance, for prisoners who report suicidal thoughts (at suicide risk)
    during the intake process; were removed from risk precautions in the prior quarter; or
    were identified as hoarding medicine.

           The County’s Tenth Self-Assessment reports the following results for the Fourth
    Quarter of 2019: at CRDF, 84% of the records for current suicide risk, 100% for
    removal from risk precaution (in the prior quarter), and 23% for hoarding12 had the
    required mental health alerts. At TTCF, 84% of the records for current suicide risk, 0%
    for removal from risk precautions,13 and 48% for hoarding had the required alerts. The
    County also reported that 40% of the records reviewed for MCJ and 40% of the records
    reviewed for PDC North reflect a hoarding alert, and the one relevant record reviewed for
    NCCF did not reflect the required hoarding alert.14

            As in the past, the County did not report any results for current suicide risk or
    removal from risk precautions for the inmates at MCJ, NCCF, or PDC North because
    “Compliance Measures 31-1(a) and 31-1(b) refer to the intake and HOH populations
    respectively.” While the County does not have to randomly select prisoners at MCJ,
    NCCF, or PDC North to achieve Substantial Compliance, it must still show that the
    “alerts [for current suicide risk]15 are not being discontinued inappropriately” or it has
    “processes that are likely to prevent that from occurring.” As the Monitor has previously
    explained, “the County needs to provide evidence that medical alerts are in the medical

    12
       The County continues to have “difficulty assessing” all of the required populations for hoarding and the
    reported hoarding results are only partial for each of the facilities. It reports that it “is currently discussing
    how we can improve our processes” for addressing this problem, but without any specifics.
    13
       There was only one inmate at TTCF who was removed from risk precautions in the prior quarter and the
    record for that inmate did not have the required mental health alert.
    14
       The County reports that “the patient was assessed and moved to a higher level of care at TTCF after a
    suicide attempt, and a Suicide Risk alert was placed in the EMR.”
    15
       The County reports that an inmate at MCJ, NCCF, or PDC North cannot be placed on Risk Precautions
    unless he is being transferred to a facility with HOH housing. Accordingly, no inmates should be removed
    from Risk Precautions while at these facilities.


                                                            27
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 30 of 134 Page ID
                                  #:3601



    records of inmates who were removed from risk precautions prior to being transferred to
    these facilities. Further, the County should indicate whether there are any inmates
    housed at these facilities who are deemed to be a ‘current suicide risk’ and, if so, whether
    the required alerts are in their medical records.”16

             The County’s Augmented Tenth Self-Assessment reports the following results for
    the First Quarter of 2020: at CRDF, 96% of the records for current suicide risk, 75% for
    removal from risk precaution (in the prior quarter), and 25% for hoarding had the
    required mental health alerts. At TTCF, 96% of the records for current suicide risk, and
    58% for hoarding had the alerts.17 The County also reported that 20% of the records
    reviewed for MCJ and 50% of the records reviewed for PDC North reflect a hoarding
    alert, and the one relevant record reviewed for NCCF did not reflect the required
    hoarding alert.




    16
      See Monitor's Ninth Report, p. 32.
    17
      Due to changes in the Risk Precaution procedures, there were no inmates at TTCF who were removed
    from risk precautions in the prior quarter.


                                                     28
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 31 of 134 Page ID
                                  #:3602



           32.      Information regarding a serious suicide attempt will be entered in the
    prisoner’s electronic medical record in a timely manner.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                          through December 31, 2016 (verified))

            The Compliance Measures require that 95% of the electronic medical records of
    prisoners who had a serious suicide attempt reflect information regarding the attempt, and
    85% of the records reflect that the information was entered into the record within one day
    of the attempt.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 32 in the Tenth
    Reporting Period.




                                                29
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 32 of 134 Page ID
                                  #:3603



            33.   The County will require mental health supervisors in the Jails to review
    electronic medical records on a quarterly basis to assess their accuracy as follows:

           (a)    Supervisors will randomly select two prisoners from each clinician’s
                  caseload in the prior quarter;

           (b)    Supervisors will compare records for those prisoners to corroborate
                  clinician attendance, units of service, and any unusual trends, including
                  appropriate time spent with prisoners, recording more units of service than
                  hours worked, and to determine whether contacts with those prisoners are
                  inconsistent with their clinical needs;

           (c)    Where supervisors identify discrepancies through these reviews, they will
                  conduct a more thorough review using a DMH-developed standardized
                  tool and will consider detailed information contained in the electronic
                  medical record and progress notes; and

           (d)    Serious concerns remaining after the secondary review will be elevated for
                  administrative action in consultation with DMH’s centralized Human
                  Resources.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of July 1, 2016, through
                          June 30, 2017 (verified))

            The Compliance Measures require the County to provide the Monitor and the
    Subject Matter Experts with the DMH-developed standardized tool required by Paragraph
    33(c), and to report the results of its analysis of the electronic medical records of two
    randomly selected prisoners from each clinician’s caseload.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 33 in the Tenth
    Reporting Period.




                                               30
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 33 of 134 Page ID
                                  #:3604



            34 (Revised). Consistent with existing Correctional Health Services policy, the
    County and the Sheriff will conduct clinically appropriate release planning for all
    prisoners who are being released to the community and who have been identified by a
    QMHP as having a mental illness and needing mental health treatment, or as having a
    DSM-5 major neuro-cognitive disorder that caused them to be housed in the Correctional
    Treatment Center at any time during their current incarceration. For prisoners with
    mental illness and needing mental health treatment, the release planning services will be
    guided by the prisoner’s level of care. Specifically, prisoners who at any time during
    their incarceration meet mental health level of P3 or P4 will be presumptively referred for
    release planning services, and prisoners who meet mental health level of care P2 will
    receive release planning services upon referral by a clinician or upon their request.
    Prisoners who have a DSM-5 major neuro-cognitive disorder that caused them to be
    housed in the Correctional Treatment Center will also be referred for release planning
    services consistent with the Correctional Health Services policy applying to prisoners
    with mental illness.

           (a) Release planning will consider the need of the prisoner for housing;
           transportation to the prisoner’s community-based provider, residence, or shelter
           within the County; bridge psychotropic medications; medical/mental
           health/substance abuse services; income/benefits establishment; and
           family/community/social supports (“Release Planning Areas”).

           (b) Release planning will be based on an individualized assessment of the
           prisoner’s needs and, unless the prisoner is unable or unwilling to participate, will
           be undertaken in collaboration with the prisoner. For prisoners referred for
           release planning services, those services will include:

                   (i) An Initial Release Plan that will be created at intake or no later than ten
                   days after the referral for release planning, which referral shall normally
                   occur at the time of intake. The Initial Release Plan will include
                   preliminary identification of needs in each of the Release Planning Areas
                   and preliminary recommendations for services to address those needs, and
                   a referral for assistance in obtaining California identification when needed
                   and when the prisoner is eligible; and/or

                   (ii) A Comprehensive Release Plan that will be initiated no later than
                   thirty days after the referral for release planning. The Comprehensive
                   Release Plan will include (A) collecting information regarding the
                   prisoner’s needs; (B) coordinating with community-based providers to
                   identify available services that meet the prisoner’s needs; (C) facilitating
                   the transition of care to community-based providers, and (D) assisting in
                   obtaining identification and/or benefits when needed, when the prisoner is
                   eligible, and as offered by the Sheriff’s Community Transition Unit.

           (c) The County will maintain a re-entry resource center with staff supervised by a
           QMHP. The re-entry resource center will:



                                                 31
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 34 of 134 Page ID
                                  #:3605




                   (i) Provide information appropriate to the released prisoner about available
                   housing, transportation, medical/mental health/substance abuse services,
                   income/benefits establishment, community/social supports, and other
                   community resources; and

                   (ii) Provide released prisoners with copies of their release plans, as
                   available.

           (d) All prisoners who are receiving and continue to require psychotropic
           medications will be offered a clinically appropriate supply of those medications
           upon their release from incarceration. Unless contraindicated, this will be
           presumed to be a 14-day supply or a supply with a prescription sufficient so that
           the prisoner has the psychotropic medication available during the period of time
           reasonably necessary to permit the prisoner to consult with a doctor and obtain a
           new supply.

           (e) Nothing in Paragraph 34 will require prisoners to accept or participate in any
           of the services provided under this Paragraph.

           (f) Neither the County nor the Sheriff shall be in violation of this paragraph if
           after reasonable efforts as set forth in Correctional Health Services Policy
           M380.01, Release Planners are unable to identify available post-release services.

           STATUS (34):           PARTIAL COMPLIANCE

           During the Seventh Reporting Period, the parties and the Intervenors reached an
    agreement on the provisions of revised Paragraph 34 (“Revised Paragraph 34”) set forth
    above. They also agreed on revised Compliance Measures and a revised policy to
    implement Revised Paragraph 34. On December 10, 2018, the Court issued an order
    pursuant to the parties’ joint stipulation revising Paragraph 34.

            The County’s Tenth Self-Assessment reports that “[a]s part of its ongoing effort
    to significantly expand release planning, CHS submitted a budget including a significant
    expansion of staffing.” It “was granted half of its requested Paragraph 34-related budget,
    with the expectation that the remaining funding would be considered for approval for FY
    2020-2021.” Hiring fairs were held in December 2019 and February 2020, and the hiring
    process began with 16 positions offered and two “internal promotions/transfers.” The
    Tenth Assessment reports that the majority “are currently in the onboarding process.”
    The County’s response to the Monitor's draft of this report states that five staff members,
    including three Psychiatric Social Workers, “were on-boarded and started on or before
    June 15, 2020,” but they “were offset by the departure of two Psychiatric Social Workers
    during the same period.” The County “also recently on-boarded three Medical Case
    Workers[.]”

           The County’s Tenth Self-Assessment reports that



                                                 32
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 35 of 134 Page ID
                                  #:3606




             [t]he COVID-19 pandemic significantly affected release planning
             operations starting in March 2020. Early release orders were issued for
             many inmates, with only a short period provided for mental health staff
             and release planners to review cases and develop plans for coordinated
             releases to programs or interim housing.18 These cases were given the
             highest priority, over new cases entering the jails. Available placements
             simultaneously became more scarce because of the time frames required
             for referrals to Full Service Partnerships and Enriched Residential
             Services placements, the inability of those programs’ staff to enter the jails
             to interview clients, and reduced program capacity19. . . . Also due to
             COVID-19, both of the Care Transitions drivers, that typically transport
             inmates from their release to third party programs, went out on leave
             starting in the middle of March 2020, decreasing the availability of
             transportation from jail to programs.

           In response to the challenges presented by the COVID-19 pandemic, during the
    Tenth Reporting Period the County developed “a resource packet for distribution to all
    inmates leaving the jails.”

           Pursuant to Paragraph 34 of the Settlement Agreement and Compliance Measure
    34-1(c), (d), and (e), and Compliance Measure 34-6, after consulting with the Mental
    Subject Matter Expert, and considering the comments of the Department of Justice, on
    February 10, 2020, the Monitor approved the County’s Initial Release Plan, the Mental
    Health Assessment and Addendum (Preliminary Release Information), Comprehensive
    Release Plan Handout, and Exit Checklist, subject to one addition to the checklist.20

             The County’s posted self-assessment reports that, as required by Compliance
    Measure 34-10, a representative of CCSB made a number of unannounced quarterly
    visits in the First Quarter of 2020 “to CCRC to confirm the presence of staff representing
    the Health Agency, Probation and Sheriff’s Department.” Sheriff’s Department staff
    were always present as were Probation staff except for one occasion when its
    representative was on a lunch break. Unfortunately, Health Agency staff were only
    present 66.7% of the time and representatives from all three agencies/departments were
    present only 55.5% of the time, which does not constitute Substantial Compliance under
    Compliance Measures 34-10 and 13(b).21

             Compliance Measures 34-1 and 2 require the County to review on a quarterly

    18
       The County also noted in its response to the draft of this report that “service providers who might
    normally accept patients exiting the jails may themselves have had to close to new patients if they
    experienced a positive COVID-19 case among their existing patients or staff[.]”
    19
       The Office of Diversion and Reentry (ODR) received funding for an additional 211 treatment and
    housing beds for early release clients, which allowed the County to fill some of this gap.
    20
       The County posted an amended Checklist on August 12, 2020.
    21
       The County 's amended Self-Assessment for this provision recognizes that, as stated by the Intervenors,
    “[i]t is necessary but not sufficient that a CCSB employee visits to see which agencies are represented.”
    Substantial Compliance is determined by the presence of the agencies' representatives in the CRRC.


                                                        33
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 36 of 134 Page ID
                                  #:3607



    basis “randomly selected records of 85 prisoners released in a randomly selected week”
    who had been identified as having a need for mental health care to determine if the
    requirements of the County’s Release Planning Policy were satisfied and state for each
    prisoner who did not receive a Comprehensive Release Plan why a plan was not
    completed, whether repeated efforts were made to offer the prisoner comprehensive
    release planning, and whether an Initial Release Plan was completed. Compliance
    Measure 34-13(c) sets forth the Substantial Compliance thresholds (85% or 80%) for the
    various subparts of Compliance Measure 34-1(a)-(e) for prisoners who had Initial
    Release Plans and prisoners who had Comprehensive Release Plans.

            The County’s posted Self-Assessment for the First Quarter of 2020 reports that
    for the 24 prisoners with an Initial Release Plan, none of the plans met the compliance
    requirements. For the 43 prisoners with Comprehensive Release Plans, only 6% of the
    plans met the compliance requirements. For the 39 prisoners with a Comprehensive
    Release Plan who required psychotropic medications, 100% were offered their
    medications.

            Compliance Measure 34-12 requires the County to “review randomly selected
    records of 50 prisoners released in a randomly selected week who had been identified by
    a QMHP as meeting a mental health level of care P2” and evaluate “whether the QMHP
    considered the factors in the Release Planning Policy when determining whether to refer
    the prisoner.” The County’s posted results for the Fourth Quarter of 2019 and the First
    Quarter of 2020 report that 97% of the records indicate that “there was consideration [by
    the QMHP] of the criteria in the Release Planning Policy.”

            DOJ expressed concern about the County's self-assessment for this subpart of
    Paragraph 34 because some records were deemed “compliant even though the
    documentation provided did not reflect consideration of required factors for those
    inmates.” The County acknowledged that there are “challenges in the Measure 34-12
    areas identified by DOJ relat[ing] to its build-out of the release planning program” and
    agreed that records for one of the two inmates identified by DOJ should have been
    marked non-compliant.

            The County previously complied with Compliance Measures 34-3 (meeting with
    County representative responsible for oversight), 4 (CRRC signage), 5 (delayed release
    signage), 7 (communication with Release Planners to community-based providers), and 8
    (identification of community-based providers). In its response to the draft of this report,
    the County provided “the Monitor with semi-annual updates on efforts to make a
    [Community Re-entry Resource Center] CRRC available at or outside” CRDF as
    required by Compliance Measure 34-9.

            The Monitor has determined that the County has achieved Partial Compliance
    with Paragraph 34 because it has complied with the Compliance Measures for
    establishing the program. The Monitor agrees with DOJ, however, that the County has
    not achieved Partial Compliance with Compliance Measures 34-1 and 2. Given the
    importance of Compliance Measures 34-1 and 2, the County should receive a rating of



                                                34
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 37 of 134 Page ID
                                  #:3608



    Non-Compliance with Paragraph 34 in the future if the results for these measures do not
    improve significantly.




                                               35
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 38 of 134 Page ID
                                  #:3609



            35.    Consistent with existing DMH and Sheriff’s Department policies, the
    County and the Sheriff will ensure that custody staff, before the end of shift, refer
    prisoners in general or special populations who are demonstrating a potential need for
    routine mental health care to a QMHP or a Jail Mental Evaluation Team (“JMET”)
    member for evaluation, and document such referrals. Custody staff will utilize the
    Behavior Observation and Referral Form.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of November 1, 2017,
                          through December 31, 2018 (verified))

            The Compliance Measures require the Department to review, for a randomly
    selected month each quarter, the Behavior Observation and Mental Health Referral
    (“BOMHR”) records for prisoners referred by custody staff to a QMHP or JMET
    member for “routine” mental health care to determine the timeliness of the referrals, and
    that 85% of the referrals “occurred before the end of the shift in which the potential need
    for mental health care is identified.”

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 35 in the Tenth
    Reporting Period.




                                                36
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 39 of 134 Page ID
                                  #:3610



            36.     Consistent with existing DMH policies, the County and the Sheriff will
    ensure that a QMHP performs a mental health assessment after any adverse triggering
    event, such as a suicide attempt, suicide threat, self-injurious behavior, or any clear de-
    compensation of mental health status. For those prisoners who repeatedly engage in such
    self-injurious behavior, the County will perform such a mental health assessment only
    when clinically indicated, and will, when clinically indicated, develop an individualized
    treatment plan to reduce, and minimize reinforcement of, such behavior. The County and
    the Sheriff will maintain an on-call system to ensure that mental health assessments are
    conducted within four hours following the notification of the adverse triggering event or
    upon notification that the prisoner has returned from a medical assessment related to the
    adverse triggering event. The prisoner will remain under unobstructed visual observation
    by custody staff until a QMHP has completed his or her evaluation.

           STATUS:        PARTIAL COMPLIANCE

            The County’s Tenth Self-Assessment reports that “[d]uring the Tenth Reporting
    Period, CHS significantly expanded its use of telepsychiatry to reduce the amount of time
    patients at the PDC facilities wait to be seen after a crisis event when PDC Mental Health
    staff are unable to respond to the inmate’s location.” This allows mental health staff at
    IRC “to evaluate suicidal patients [who are] housed at PDC-North, building 2,”
    transferred to that location from other PDC facilities, or housed at PDC-South. It reports
    that the County anticipates telepsychiatry will be expanded to NCCF in the next reporting
    period. The use of telepsychiatry increases “the number of inmates experiencing a crisis
    that can be seen within four hours, . . .assists mental health staff in determining more
    quickly whether inmates need to be moved for direct admission to HOH, or other higher
    levels of care, and allows LASD to reduce the number of custody staff engaged in
    transporting inmates to mental health services in response to a crisis.”

            The Compliance Measures require the Department to review randomly selected
    records of prisoners newly admitted to mental health housing from a lower level of care
    due to an adverse triggering event during two randomly selected weeks per quarter and
    provide a staffing schedule for on-call services.

            The County’s Tenth Self-Assessment reports that during the Fourth Quarter of
    2019, (a) “85% -- rather than the required 95% -- of inmates” identified in the two
    randomly selected weeks received an assessment by a QMHP within four hours as
    required by Compliance Measure 36-4(a); and (b) 100% of the selected prisoners at
    TTCF and 80% at CRDF were seen on videos “under unobstructed visual observation
    pending assessment.” For one of the inmates at TTCF, however, there was a period of
    time following a medical check, but before a QMHP assessment, when an inmate was in
    a cell subject to 15 minute checks rather than “under unobstructed visual observation” as
    required by Paragraph 36.

             The County reports that during the First Quarter of 2020, “CHS staffing was
    shifted to address COVID 19-related needs and precautions” and some “transitioned to
    partial telework or other alternative work schedules that may impact on-call coverage and



                                                37
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 40 of 134 Page ID
                                  #:3611



    the ability to meet 4 hour crisis response timeliness” beginning as of March 13, 2020. In
    addition, “JMET suspended row walks to shift staff towards responding to crisis calls and
    high priority referrals. On April 20, 2020, all clinician JMET row walks resumed in all
    areas, including areas under quarantine.”

           The County’s Augmented Tenth Self-Assessment also reports that during the First
    Quarter of 2020, (a) 88% of the inmates identified in the two randomly selected weeks
    received an assessment by a QMHP within four hours; (b) 100% of the selected prisoners
    at TTCF and 60% at CRDF were seen on videos “under unobstructed visual observation
    pending assessment;” and (c) the County achieved 100% compliance with a staffing
    schedule that provides on-call services 24 hours a day, 7 days a week.

            During a March 2020 site visit, the Mental Health Subject Matter Expert and
    clinicians conducted a qualitative assessment to determine “whether the County was
    detecting adverse triggering events and repeated self-harm and assuring prompt
    assessment by a QMHP or that a plan was in place for those with repeated self-harm.”
    They found that 89% of the identified prisoners with a single adverse triggering event
    were seen within 4 hours by a QMHP; in 51% of these cases “the QMHP adequately
    evaluated risk factors, which is still below an earlier finding of 85%. In only 22% was
    there a safety plan or crisis response to address those risk factors, which is less than the
    36% during the previous qualitative assessment.” The Mental Health Subject Matter
    Expert and the clinicians also found that “[w]ith regard to repeated self-harm, there were
    treatment plans to address this behavior in 2/7 = 27% of cases [and] there continued to be
    no evidence that the mental health providers determined that a treatment plan was not
    indicated in the remaining. . .cases or that a behavior management plan was put in place.”

            As noted by DOJ, the “Subject Matter Expert's qualitative assessments continue
    to raise serious concerns with the quality of treatment planning for inmates who engage
    in repeated self-harm, despite progress in other areas[.]” The Monitor agrees that’s the
    County should “pay focused attention to the quality of treatment planning and take
    corrective action to ensure that adequate treatment or behavior plans are in place for
    inmates who engage in repeated self-harm.”

            The County's response to the draft of this report states that it “has developed an
    on-call crisis intervention template, which it is in the process of rolling out. It has also
    developed. . .a training and powerpoint presentation that will be rolled out – first to
    clinicians that regularly provide on-call services, and then to all mental health clinicians.”




                                                 38
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 41 of 134 Page ID
                                  #:3612



            37.     Sheriff’s Court Services Division staff will complete a Behavioral
    Observation and Mental Health Referral (“BOMHR”) Form and forward it to the Jail’s
    mental health and/or medical staff when the Court Services Division staff obtains
    information that indicates a prisoner has displayed obvious suicidal ideation or when the
    prisoner exhibits unusual behavior that clearly manifests self-injurious behavior, or other
    clear indication of mental health crisis. Pending transport, such prisoner will be under
    unobstructed visual observation or subject to 15-minute safety checks.

            STATUS:          SUBSTANTIAL COMPLIANCE (as of January 1,
                             2020, through March 31, 2020 (unverified))22

            The Compliance Measures require the Department to randomly select six courts
    from among the three Court Divisions each quarter, review written communications and
    orders that refer to a suicide risk or serious mental health crisis for a prisoner and incident
    reports for self-injurious behavior by prisoners appearing in the selected courts, and
    determine if these incidents are reflected in BOMHR forms completed by the Court
    Services Division staff in the selected courts.

            The County’s Tenth Self-Assessment reported that 90% of the incidents involving
    problematic behavior identified by the judges and court clerks in six randomly selected
    courts were reflected on BOMHRs in the Fourth Quarter of 2019. These incidents were
    not limited to the behavior covered by Paragraph 37, but covered all communications
    received by the Department from judges and court clerks about the behavior of inmates.
    The amended posted Self-Assessment reports that in the Fourth Quarter only 47% of the
    inmates who engaged in suicidal behavior, self-injurious behavior, or a mental health
    crisis were subject to visual observations or 15-minute safety checks.

            The County’s amended posted Self-Assessment reflects that in the First Quarter
    of 2020, 100% of the communications from the judges and court clerks in the six courts
    about the behavior of inmates were reflected on BOMHRs and 100% of the inmates who
    engaged in suicidal behavior, self-injurious behavior, or a mental health crisis were
    subject to visual observations or 15-minute safety checks. These results are subject to
    verification by the Monitor’s auditors.




    22
     The County's Augmented Tenth Self-Assessment reflects a finding of Partial Compliance in the First
    Quarter of 2020, but the posted amended results reflect Substantial Compliance.


                                                      39
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 42 of 134 Page ID
                                  #:3613



            38.      Consistent with existing DMH policies and National Commission on
    Correctional Health Care standards for jails, the County and the Sheriff will ensure that
    mental health staff or JMET teams make weekly cell-by-cell rounds in restricted non-
    mental health housing modules (e.g., administrative segregation, disciplinary segregation)
    at the Jails to identify prisoners with mental illness who may have been missed during
    screening or who have decompensated while in the Jails. In conducting the rounds, either
    the clinician, the JMET Deputy, or the prisoner may request an out-of-cell interview.
    This request will be granted unless there is a clear and documented security concern that
    would prohibit such an interview or the prisoner has a documented history of repeated,
    unjustified requests for such out-of-cell interviews.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                          through December 31, 2016 (verified))

            The Compliance Measures require the Department to review the documentation of
    the weekly cell-by-cell rounds and the JMET Logs for a randomly selected week each
    quarter to confirm that the required cell-by-cell checks were conducted and out-of-cell
    interviews were handled in accordance with this provision.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 38 in the Tenth
    Reporting Period.




                                               40
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 43 of 134 Page ID
                                  #:3614



           39.     The County and the Sheriff will continue to use a confidential self-referral
    system by which all prisoners can request mental health care without revealing the
    substance of their requests to custody staff or other prisoners.

             STATUS            SUBSTANTIAL COMPLIANCE (as of July 1, 2017,
                               through June 30, 2018 (verified) at NCCF)

                               PARTIAL COMPLIANCE (at PDC North, PDC South, TTCF,
                               and MCJ)

                               NON-COMPLIANCE (at CRDF)

                               NOT RATED (PDC East)

            Substantial Compliance requires the Department to (a) verify that housing areas
    have the required forms and (b) review randomly selected self-referrals for mental health
    care from prisoners to confirm that (i) the referrals “were forwarded to DMH” by the
    Department, and (ii) that “DMH documented the timeliness and nature of DMH’s
    response to the self-referrals[.]” The thresholds for Substantial Compliance are that 85%
    of the housing areas have the required forms and 90% of the self-referrals must be
    forwarded by the Department to the Department of Health Services – Custody Health
    Services (DHS-CHS) and 90% must contain the required documentation of DHS-CHS’s
    response.

           The County’s Tenth Self-Assessment reports that it achieved Substantial
    Compliance with Compliance Measure 39.4(a) in the Fourth Quarter of 2019 “at all
    applicable” facilities. Due to the COVID-19 Pandemic, CHS staff “transitioned to partial
    telework or alternative staffing arrangements” and CCSB “suspended its on-site
    assessments related to this Provision[.]” Accordingly, the Monitor determined that the
    County’s Compliance with this Compliance Measure was suspended for the First Quarter
    of 2020.

           The County previously reported Substantial Compliance with Compliance
    Measures 39.4(b) and 4(c) at NCCF for twelve consecutive months from July 1, 2017,
    through June 30, 2018. These results have been verified by the Monitor’s auditors and
    NCCF is no longer subject to monitoring for compliance with Paragraph 39.23

            The County’s Tenth Self-Assessment reports that 100% of the self-referrals from
    PDC North, CRDF, TTCF, and MCJ, were forwarded by the Department to DHS-CHS in
    the Fourth Quarter of 2019, and that DHS-CHS documented the timeliness and nature of
    its response in 70% of the PDC North referrals, 16% of the CRDF referrals, 66% of the

    23
       Notwithstanding that NCCF was no longer subject to monitor for compliance with Paragraph 39, the
    County's Tenth Self-Assessment reports that 100% of the referrals were forwarded by the Department to
    CHS at NCCF in the Tenth Reporting Period, but CHS only documented the timeliness and nature of its
    responses in 50% of the referrals in the Fourth Quarter of 2019 and 78% of the referrals in the First Quarter
    of 2020.


                                                         41
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 44 of 134 Page ID
                                  #:3615



    TTCF referrals, and 68% of the MCJ referrals.

            For the First Quarter of 2020, the County’s posted results reflect that 100% of the
    self-referrals from TTCF, MCJ, PDC North, and PDC South were forwarded to DHS-
    CHS and that DHC-CHS documented the timeliness and nature of its response in 64% of
    the TTCF referrals, 64% of the MCJ referrals, 53% of the PDC North referrals, and
    neither of the two PDC South referrals.24

             The County’s Tenth Self-Assessment regarding CRDF’s compliance with
    Paragraph 39 is confusing. It reports that CRDF was only “missing the required
    compliance by one item” in each of the quarters, even though its posted results report that
    CHS documented the timeliness and nature of CHS’s response in only six out of 36
    referrals (16%) in the Fourth Quarter of 2019 and one out of 32 referrals (3%) in the First
    Quarter of 2020. Of the self-referrals that were forwarded by the Department to CHS in
    the First Quarter of 2020 only one was referred timely (i.e., within 24 hours of
    collection), although 30 of the 32 referrals “were seen by a clinician in a timely manner”
    (i.e., within seven days of CHS’s receipt of the referral).25 These results are not sufficient
    to establish Partial Compliance at CRDF in the Tenth Reporting Period.26 While the
    County reports that CRDF “has made changes to the way it process [sic] self-referrals
    that should improve compliance, and the related documentation, in future periods,” the
    results nevertheless reflect a continuation of the problems at CRDF in the prior reporting
    period.27




    24
       PDC South was in Partial Compliance because it had achieved 100% Compliance in the three previous
    quarters in which there were referrals and “both patients were seen by a clinician within two days of the
    referral.” As in the past, there were no referrals from PDC East in this reporting period because inmates are
    pre-screened for mental health issues before being housed at PDC East.
    25
       The timeliness of CHS's response is measured from the date of its receipt of the self-referral only if the
    Department forwards the self-referral within 24 hours of its receipt from the inmate. Otherwise, it is
    measured from the date of the Department's self-referral. As noted by DOJ, and acknowledged by the
    County, the County did not identify some instances in which custody staff did “not forward forms until
    days after the self-referral dates.”
    26
       The Monitor also agrees with DOJ that “[p]lacement on a list to be seen later is not a[n adequate]
    response.”
    27
       See Monitor's Ninth Report, p. 44.


                                                        42
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 45 of 134 Page ID
                                  #:3616



           40.     The County and the Sheriff will ensure a QMHP will be available on-site,
    by transportation of the prisoner, or through tele-psych 24 hours per day, seven days per
    week (24/7) to provide clinically appropriate mental health crisis intervention services.

            STATUS:           PARTIAL COMPLIANCE

             Substantial Compliance requires the County (1) to provide the Monitor with on-
    call schedules for two randomly selected weeks reflecting that a QMHP was assigned 24
    hours a day, seven days per week, and (2) randomly select referrals for mental health
    crisis intervention received by a QMHP per quarter to verify (i) that a QMHP responded
    to all referrals, and (ii) responses to 90% of the referrals were within four hours.

           The County’s Tenth Self-Assessment reports that in the Fourth Quarter of 2019, a
    QMHP responded to 100% of the referrals for mental health crisis intervention services
    and 88% of the responses were within four hours, which is below the 90% threshold. The
    Augmented Tenth Self-Assessment reports that for the First Quarter of 2020 the County
    determined that a QMHP responded to 97% of the referrals and 88% of the responses
    were within four hours.28

            The County reports that as a result of “changes put in place because of COVID-
    19” in the First Quarter of 2020,

            CHS temporarily changed its approach to routine mental health care,
            including significantly reducing the number of group therapy meetings.
            Individual appointments are continuing, however, there is a sense that they
            may be fewer than normal due to COVID-19 related precautions and
            staffing changes. These changes were designed with P-level in mind to
            reduce the impact on those with the most severe mental illnesses, but there
            may be an increase in crisis or unexpected mental health referrals as a
            result.

           The County previously reported that “CHS has also developed a crisis
    intervention template, which it expects to roll out during the next reporting period” and
    which it expects “will result in improved responses and supporting documentation.”29
    The template was revised during the Tenth Reporting Period “in response to feedback
    from the relevant programs,” and CHS now expects “to implement the template system-
    wide in Third Quarter 2020, along with training to illustrate its use.”




    28
       The Mental Health Subject Matter Expert and the clinicians have some concerns about the quality of the
    evaluations because they do not address “crisis issues by documenting a clinically meaningful
    intervention.”
    29
       See Monitor's Ninth Report, p. 45.


                                                       43
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 46 of 134 Page ID
                                  #:3617



            41.    Consistent with existing DMH policies, the County and the Sheriff will
    implement step-down protocols that provide clinically appropriate transition when
    prisoners are discharged from FIP after being the subject of suicide watch. The protocols
    will provide:

           (a)    intermediate steps between highly restrictive suicide measures (e.g.,
                  clinical restraints and direct constant observation) and the discontinuation
                  of suicide watch;

           (b)    an evaluation by a QMHP before a prisoner is removed from suicide
                  watch;

           (c)    every prisoner discharged from FIP following a period of suicide watch
                  will be housed upon release in the least restrictive setting deemed
                  clinically appropriate unless exceptional circumstances affecting the
                  facility exist; and

           (d)    all FIP discharges following a period of suicide watch will be seen by a
                  QMHP within 72 hours of FIP release, or sooner if indicated, unless
                  exceptional circumstances affecting the facility exist.

           STATUS:        PARTIAL COMPLIANCE

             Substantial Compliance requires DMH to review the medical records of all
    prisoners on suicide watch in FIP for one randomly selected month each quarter, and
    submit a report regarding the implementation of the step-down protocols and the results
    of its review of the medical records. During the Fifth Reporting Period, the parties
    agreed to revise the Compliance Measures to increase the number of inmates subject to
    the step-down protocols of Paragraph 41 and ensure that the implementation of step-
    down protocols for FIP patients on suicide watch “ameliorate the impact of the
    restrictions” and have the necessary “level of precautions based upon individual
    assessment[s]” of the patients.

           The County’s Tenth Self-Assessment reports that the County met the
    requirements in Compliance Measure 41-4 for 59% of the prisoners discharged from FIP
    during the Fourth Quarter of 2019 after having been on suicide watch, which is below the
    73% in the Third Quarter of 2019. The Augmented Tenth Self-Assessment reports that
    the County met these requirements for 40% of the prisoners discharged during the First
    Quarter of 2020. Although the results are well below the 95% threshold for Substantial
    Compliance, the Monitor deems the County to be in Partial Compliance (rather than Non-
    Compliance) because it is in compliance with all but one of the applicable sub-parts of
    Compliance Measure 41-4 in 14 of the 15 cases in the First Quarter of 2020.




                                               44
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 47 of 134 Page ID
                                  #:3618



            42.     Consistent with existing DMH policies, the County and the Sheriff will
    implement step-down protocols to ensure that prisoners admitted to HOH and placed on
    risk precautions are assessed by a QMHP. As part of the assessment, the QMHP will
    determine on an individualized basis whether to implement “step-down” procedures for
    that prisoner as follows:

            (a)      the prisoner will be assessed by a QMHP within three Normal business
                     work days, but not to exceed four days, following discontinuance of risk
                     precautions;

            (b)      the prisoner is counseled to ameliorate the negative psychological impact
                     that any restrictions may have had and in ways of dealing with this impact;

            (c)      the prisoner will remain in HOH or be transferred to MOH, as determined
                     on a case-by-case basis, until such assessment and counseling is
                     completed, unless exceptional circumstances affecting the facility exist;
                     and

            (d)      the prisoner is subsequently placed in a level of care/housing as
                     determined by a QMHP.

            STATUS:           SUBSTANTIAL COMPLIANCE (as of July 1, 2019, through
                              September 30, 2019, and January 1, 2020, through March 31,
                              2020, at TTCF)

                              PARTIAL COMPLIANCE (at CRDF)

             The County’s Tenth Self-Assessment reports that for the Fourth Quarter of 2019
    at CRDF, 100% of the medical records reviewed reflected that all four of the “inmates in
    HOH and placed on risk precautions were assessed by a QMHP” in the quarter; “75% --
    instead of the required 90% -- of the records reflected that the QMHP determined on an
    individualized basis whether to implement step-down procedures;” and “33% -- rather
    than the required 85% -- of the records reflected that step-down procedures were
    implemented per the QMHP assessment.” The County’s Tenth Self-Assessment reports
    that “[t]here were no relevant patients” during the Fourth Quarter of 2019 at TTCF.30

            The County’s Augmented Tenth Self-Assessment reports that there was one
    inmate in HOH at CRDF who was placed on risk precautions in the First Quarter of 2020,
    and she was assessed by a QMHP. The records do not, however, reflect that “the QMHP
    determined on an individualized basis whether to implement step-down procedures,”
    although the records reflected that “step-down procedures were implemented per the
    QMHP assessment.” At TTCF, there was also one inmate in HOH who was placed on
    risk precautions in the quarter, and he was assessed by a QMHP, who “determined on an
    individualized basis whether to implement step-down procedures;” and that “step-down

    30
      For this reason, the Monitor has excluded this three-month period in determining the consecutive months
    that the County has maintained Substantial Compliance with this provision.


                                                       45
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 48 of 134 Page ID
                                  #:3619



    procedures were implemented per the QMHP assessment.”31

           The County reports that it “undertook significant efforts to improve the Risk
    Precaution process and the patient care associated with it during the Reporting Period,”
    which resulted in a reduction in the number of inmates on Risk Precautions. The
    “impetus for some of these changes was a recognition that the RP designation was being
    applied in an overly broad manner with requirements which led to intensive staff time
    commitments and did not allow the programs to focus attention on those most at risk.”

            The Tenth Self-Assessment reports that

            the County’s new risk precaution process incorporates additional
            supervisory consultation and input, required implementation of the step-
            down process for all inmates being removed from risk precaution and the
            establishment of a clearer treatment plans and goals. The County also
            revised the Risk Assessment for Suicide tool (formerly the SRAC) to
            ensure risk precaution criteria were consistent with that tool and allowed
            for risk assessment independent of risk precaution criteria and P-level.

                                                ***

                    During the Tenth Reporting Period, CHS expanded upon the
            quality improvement project it began in the Ninth Reporting Period.
            Specifically, the County continued to track the disposition of high-risk
            inmates to determine whether they are being seen in a timely manner,
            whether they are being identified for and sent to higher levels of care
            when warranted, and if there are inmates who appear that they should have
            been placed on risk precaution but were not. This project follows inmates
            in several categories, including those on the FIP waitlist for danger to self,
            patients designated for next day follow up, and those on risk precaution.

            DOJ has expressed concern that “these new procedures may not be effective
    enough to allow the County to claim substantial compliance in the absence of a
    meaningful sample of patients to monitor.”32 Accordingly, DOJ “suggest[s] that the
    County expand the pool of patients reviewed for provision 42 before being found in
    substantial compliance.” In response, the County “submits that it cannot expand the
    sample size for this very specific category of patients without expanding it to patients
    who do not clinically require the same level of care,” which it asserts “would defeat the
    objectives of the overall of the RP process.” The Monitor encourages the parties to
    discuss with the Mental Health Subject Matter Expert whether the pool of patients needs
    to be expanded to address DOJ's concerns and, if so, how it should be expanded.

    31
       The Mental Health Subject Matter Expert and the clinicians should consider auditing future results
    reported by the County for Paragraph 42.
    32
       The County assessed the records of all HOH inmates placed in risk precautions and subject to step-down
    procedures in each quarter because of the limited number of such inmates in the designated months.
    Nevertheless, there was only one HOH inmate at TTCF and five at CRDF in the entire reporting period.


                                                       46
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 49 of 134 Page ID
                                  #:3620



           43.      Within six months of the Effective Date, the County and the Sheriff will
    develop and implement written policies for formal discipline of prisoners with serious
    mental illness incorporating the following:

           (a)     Prior to transfer, custody staff will consult with a QMHP to determine
                   whether assignment of a prisoner in mental health housing to disciplinary
                   housing is clinically contraindicated and whether placement in a higher
                   level of mental health housing is clinically indicated, and will thereafter
                   follow the QMHP’s recommendation;

           (b)     If a prisoner is receiving psychotropic medication and is placed in
                   disciplinary housing from an area other than mental health housing, a
                   QMHP will meet with that prisoner within 24 hours of such placement to
                   determine whether maintenance of the prisoner in such placement is
                   clinically contraindicated and whether transfer of the prisoner to mental
                   health housing is clinically appropriate, and custody staff will thereafter
                   follow the QMHP’s recommendation;

           (c)     A QMHP will participate in weekly walks, as specified in paragraph 38, in
                   disciplinary housing areas to observe prisoners in those areas and to
                   identify those prisoners with mental health needs; and

           (d)     Prior to a prisoner in mental health housing losing behavioral credits for
                   disciplinary reasons, the disciplinary decision-maker will receive and take
                   into consideration information from a QMHP regarding the prisoner’s
                   underlying mental illness, the potential effects of the discipline being
                   considered, and whether transfer of the prisoner to a higher level of mental
                   health housing is clinically indicated.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of October 1, 2017,
                          through September 30, 2018 (verified) at NCCF and PDC
                          North)

                          PARTIAL COMPLIANCE (at CRDF, MCJ, and TTCF)

            In response to comments by the Monitor and DOJ, the Department submitted
    proposed revisions to its discipline policies on May 30, 2017. After consulting with the
    Subject Matter Experts, the Monitor provided his written comments to the Department on
    June 29, 2017. DOJ provided its comments to the Department the same day. On April
    24, 2019, the Department submitted a proposed policy for discipline of mental health
    inmates, disabled inmates, and inmates with special needs. The Monitor and DOJ
    responded with written comments on May 30, 2019. On November 7, 2019, the
    Department submitted proposed policy revisions for inmate disciplinary procedures and
    disciplinary guidelines. The Monitor and DOJ responded on December 5 and 6, 2019.




                                                47
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 50 of 134 Page ID
                                  #:3621



            The County’s Tenth Self-Assessment reports that the Department “continues to
    finalize revised policies related to discipline and the mentally ill. . .and is working to
    incorporate feedback from stakeholders before finalizing these revisions.” It is difficult
    to understand why the Department has not been able to “implement written policies for
    formal discipline of prisoners with serious mental illness incorporating [the requirements
    of Paragraph 43]” nearly five years after the Effective Date of the Settlement Agreement.

            The County’s Tenth Self-Assessment reports that “at TTCF, if a P2 inmate is
    disciplined, that P2 inmate is transferred from dorm housing to cell-housing within
    mental health, and evaluated afterwards as to whether discipline can be imposed.”33 That
    is because there is “not sufficient facility space to evaluate these inmates while they are
    in dorm housing” and there is no “pre-discipline dorm housing module.” The County's
    response to the draft of this report explains that the inmates “are typically in this pre-
    discipline area for less than 24 hours. . . .to allow LASD and CHS to conduct the required
    investigation and evaluation in a safe environment,” and they “continue to have
    privileges. . .until they are evaluated by the DRB clinician.” Further, “P2 inmates who
    are able to serve discipline after being evaluated by a clinician. . .serve their time in a
    normal TTCF housing unit[.]”

             Notwithstanding the County's explanations, this practice appears to be in violation
    of Paragraph 43(a), to the extent that it constitutes the imposition of discipline (e.g., more
    restrictive housing) by Custody personnel prior to consulting “with a QMHP to determine
    whether assignment of a prisoner in mental health housing to disciplinary housing is
    clinically contraindicated and whether placement in a higher level of mental health
    housing is clinically indicated.”34 This is sometimes reasonable if the patient needs to be
    separated because of his behavior, but not in every case.

             Given that the number of inmates has been reduced due to the COVID-19
    pandemic, the draft of this report expressed the view that there should be sufficient space
    for these evaluations at TTCF for P2 inmates at some time in the future.35 In response,
    the County states that CHS Mental Health leadership “does not expect the reduction in
    overall inmate population to increase the amount of space available” at TTCF “because
    the reduction in total population has not impacted mental health housing at the same rate
    that it has general population” and “the amount of available space at TTCF has been
    temporarily reduced. . . as TTCF modules have been used to house and isolate COVID”
    patients. Even if the rate of reduction of inmates with mental illnesses is lower than the
    rate for the general population, there is still a reduction in the total number of mentally ill
    inmates. Further, recognizing the immediate impact that the COVID-19 pandemic may

    33
       This is not the practice at CRDF where inmates “are not moved prior to their evaluation[.]”
    34
       One of the clinicians has expressed the view that “it is important for [CHS] clinicians to at least make a
    brief note to the effect that the proposed discipline is not likely to adversely affect the patient's mental
    health functioning, even if the patient is currently observed to be free of symptoms.”
    35
       The Average Daily Inmate Population at TTCF was reduced by over 17% from 3,208 in January 2020 to
    2,649 in May. There is reason to believe that the efforts to release and not book non-violent pre-trial
    detainees may continue even after the pandemic is no longer impacting jail operations. At the Board of
    Supervisors June 9, 2020 meeting, the Board “passed a motion directing the County to develop a plan to
    cap the jail population at approximately 12,000 going forward.”


                                                         48
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 51 of 134 Page ID
                                  #:3622



    be having on available space, assuming the reduction in the number of inmates
    contemplated by the Board of Supervisors in the future, that space will be available when
    it is no longer needed for COVID-19 patients.

             The Self-Assessment again reports that

                     Inmates who have been designated as P3 or P4 are not moved from
             their housing assignment when they commit an infraction. The County
             also evaluates P3 inmates before any other discipline is imposed. Inmates
             designated as P4 are not disciplined. Instead, P4-level inmates are written
             up for informational purposes so that this can be addressed through a
             treatment plan.

                      During the Reporting Period, in response to feedback provided in
             prior reports, the County added additional elements of qualitative care to
             its assessment of Compliance Measure 43-9(b) and (c), as suggested by
             the Mental Health SME. The following qualitative factors were added: (i)
             if the discipline proposed was specifically considered by the QMHP
             during their evaluation, (ii) whether duration of that discipline was
             considered by the QMHP, (iii) whether or not placement in discipline
             housing was clinically contraindicated, and (iv) whether placement in a
             higher level of care was clinically indicated as a result of the assessment.
             In considering these factors, the County is applying a higher qualitative
             standard to the records being evaluated.

            The County notes that its “effort to improve its qualitative compliance. . .
    effectively raise[s]the threshold for compliance and require additional training and staff
    education[.]” It is “working to roll out a revised DRB Assessment Template that will
    address the additional qualitative factors[.]”

           The County previously achieved Substantial Compliance at NCCF and PDC
    North for twelve consecutive months and these facilities were not subject to monitoring
    for compliance with Paragraph 43 during the Tenth Reporting Period.

            The County’s Tenth Self-Assessment reports that for the Fourth Quarter of 2019,
    44% of the required consultations at CRDF “occurred prior to transfers from mental
    health housing;”36 18% of the required meetings occurred when inmates receiving
    psychotropic medications are transferred to disciplinary housing from areas other than
    mental health housing; and 100% of the weekly row walks through disciplinary units
    occurred. The results for TTCF were 61%, 0%, and 100% and for MCJ were 50%, 0%,
    and 75%.37 The County reports that CRDF and TTCF received additional training on this

    36
       The County believes that the lower results reflect “changes in the level of documentation expected on the
    part of clinicians, as a result of suggestions by the Monitor and Mental Health SME” and it “expects these
    results to improve with additional training.”
    37
       The clinicians report that it was “difficult to determine [in their reviews] when the referral was made or
    discipline imposed.” In addition, “in a number of recent cases (primarily at CRDF), the specific form of


                                                         49
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 52 of 134 Page ID
                                  #:3623



    provision in the Reporting Period.

            The County’s Augmented Tenth Self-Assessment, as amended, reports that for the
    First Quarter of 2020, 55% of the required consultations at CRDF “occurred prior to
    transfers from mental health housing;” 74% (21 out of 29) of the required meetings
    occurred when inmates receiving psychotropic medications are transferred to disciplinary
    housing from areas other than mental health housing;38 and 100% of the weekly row
    walks through disciplinary units occurred. The results for TTCF were 73%, 0% (one out
    of 41), and 100% and for MCJ were 50%, 0% (one out of 33), and 100%.

            The Compliance Measure pertaining to the meetings that are required when
    inmates receiving psychotropic medications are transferred to disciplinary housing from
    areas other than mental health housing has three sub-parts. In most of the cases, the
    County complied with at least one, and often two, of the applicable subparts, and
    therefore achieved Partial Compliance at these facilities.




    discipline to be imposed was not available from custody at the time of the QMHP evaluation. This makes
    it difficult if not impossible to evaluate for the potential impact of the discipline on the patient's mental
    health functioning if they don't know what the discipline will actually be.”
    38
       The County reports that “a revised audit reflects that the clinician did consider potential
    contraindications” in an additional 10 cases.



                                                         50
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 53 of 134 Page ID
                                  #:3624



             44.    Within six months of the Effective Date, the County and the Sheriff will
    install protective barriers that do not prevent line-of-sight supervision on the second floor
    tier of all High Observation Housing areas to prevent prisoners from jumping off of the
    second floor tier. Within six months of the Effective Date, the County and the Sheriff
    will also develop a plan that identifies any other areas in mental health housing where
    such protective barriers should be installed.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                           through December 31, 2016)

           The County has maintained Substantial Compliance with Paragraph 44 of the
    Agreement since January 1, 2016. Pursuant to Paragraph 111 of the Settlement
    Agreement, the Department was not subject to monitoring for Substantial Compliance
    with Paragraph 44 in the Tenth Reporting Period.




                                                 51
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 54 of 134 Page ID
                                  #:3625



            45.      Consistent with existing Sheriff’s Department policies, the County and the
    Sheriff will provide both a Suicide Intervention Kit that contains an emergency cut-down
    tool and a first-aid kit in the control booth or officer’s station of each housing unit. All
    custody staff who have contact with prisoners will know the location of the Suicide
    Intervention Kit and first-aid kit and be trained to use their contents.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of October 1, 2015,
                           through September 30, 2016 (verified) at CRDF, NCCF, PDC
                           East, PDC South, and TTCF)

                           SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                           through December 31, 2016 (verified) at MCJ and PDC North)

            The County maintained Substantial Compliance with Paragraph 45 for twelve
    consecutive months at all facilities as of December 31, 2016. Pursuant to Paragraph 111
    of the Settlement Agreement, the Department was not subject to monitoring for
    Substantial Compliance with Paragraph 45 in the Tenth Reporting Period.




                                                52
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 55 of 134 Page ID
                                  #:3626



           46.    The County and the Sheriff will immediately interrupt, and if necessary,
    provide appropriate aid to, any prisoner who threatens or exhibits self-injurious behavior.

           STATUS:         PARTIAL COMPLIANCE

            Substantial Compliance requires the Department to review the documentation
    from randomly selected incidents involving prisoners who threaten or exhibit self-
    injurious behavior, and include an assessment of the timeliness and appropriateness of the
    Department’s responses to these incidents in its semi-annual Self-Assessment.

            The County’s Tenth Self-Assessment reports that for the Fourth Quarter of 2019,
    “85% -- rather than the required 95% -- of the records reviewed. . .reflected that
    appropriate aid and (when necessary) immediate interruption of self-injurious behavior
    was provided by the Department.” It also reports that for the First Quarter of 2020, 88%
    of the records reflect that the Department provided appropriate aid and necessary
    interruption. The results, which are below the Substantial Compliance threshold, take
    into account an expanded universe that includes incidents evaluated by the CIRC or
    involve self-directed violence in addition to threats of self-directed violence reflected on
    BOMHRs to address concerns about the universe previously expressed by the Mental
    Health Subject Matter Expert.




                                                 53
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 56 of 134 Page ID
                                  #:3627



             47.    The County and the Sheriff will ensure there are sufficient custodial,
    medical, and mental health staff at the Jails to fulfill the terms of this Agreement. Within
    six months of the Effective Date, and on a semi-annual basis thereafter, the County and
    the Sheriff will, in conjunction with the requirements of Paragraph 92 of this Agreement,
    provide to the Monitor and DOJ a report identifying the steps taken by the County and
    the Sheriff during the review period to implement the terms of this Agreement and any
    barriers to implementation, such as insufficient staffing levels at the Jails, if any. The
    County and the Sheriff will retain staffing records for two years to ensure that for any
    critical incident or non-compliance with this Agreement, the Monitor and DOJ can obtain
    those records to determine whether staffing levels were a factor in that critical incident
    and/or non-compliance.

             STATUS:            NON-COMPLIANCE

           The County posted results report that 47 critical incidents39 occurred during the
    Third and Fourth Quarters of 2019, and staffing was not a factor in any of the incidents.
    While the County provided backup documentation or explanations for some of the critical
    incidents involving inmate assaults on staff,40 there was no support for the County's
    conclusion regarding the vast majority of the critical incidents.

             The County’s Tenth Self-Assessment reports that

             in October 2019, the Department began using [a] template to help
             supervisors evaluate staffing factors in incidents relevant to this Provision.
             Similarly, in May 2020, the Department began using a related template in
             the course of its CIRC reviews to elicit similar information in support of
             its evaluation of this Provision. The Department believes these
             developments will improve compliance with the objectives of this
             provision in future periods.

    Nevertheless, as noted by DOJ, the County still “has not addressed staffing shortage it
    identified previously as obstacles or barriers to implementation in other areas[.]” The
    Monitor agrees with the County that Provision 47 does not contemplate “the Monitor
    conducting an independent review of County staffing models, but instead requires the
    County to do such a review” that is subject to the Monitor's assessment.




    39
       19 Inmate Deaths, seven Serious Suicide Attempts, 17 Assaults on Staff by Mentally Ill Inmates (not
    including gassings), and four Category 3 Uses of Force.
    40
       The County reports that it has added a page to the force review checklist “to assist facilities identifying
    any factors in staffing levels regarding assaults on staff. . .and Category 3 uses of force.”


                                                          54
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 57 of 134 Page ID
                                  #:3628



            48.     Within three months of the Effective Date, the County and the Sheriff will
    have written housekeeping, sanitation, and inspection plans to ensure the proper cleaning
    of, and trash collection and removal in, housing, shower, and medical areas, in
    accordance with California Code of Regulations (“CCR”) Title 15 § 1280: Facility
    Sanitation, Safety, and Maintenance.

            STATUS:           SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                              through December 31, 2016)

            The County maintained Substantial Compliance with Paragraph 48 of the
    Agreement at all facilities for twelve consecutive months as of December 31, 2016.
    Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not subject
    to monitoring for Substantial Compliance with Paragraph 48 in the Tenth Reporting
    Period. 41




    41
      Unfortunately, due to the COVID-19 pandemic, the Monitor was not able to visit the facilities after a
    visit to TTCF and CRDF in January 2020.



                                                        55
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 58 of 134 Page ID
                                  #:3629



            49.      Within three months of the Effective Date, the County and the Sheriff will
    have a maintenance plan to respond to routine and emergency maintenance needs,
    including ensuring that shower, toilet, sink, and lighting units, and heating, ventilation,
    and cooling system are adequately maintained and installed. The plan will also include
    steps to treat large mold infestations.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of March 1, 2016,
                          through February 28, 2017)

            The County maintained Substantial Compliance with Paragraph 49 of the
    Agreement at all facilities for twelve consecutive months as of February 28, 2017.
    Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not subject
    to monitoring for Substantial Compliance with Paragraph 49 in the Tenth Reporting
    Period.




                                                56
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 59 of 134 Page ID
                                  #:3630



           50.     Consistent with existing Sheriff’s Department policies regarding control of
    vermin, the County and the Sheriff will provide pest control throughout the housing units,
    medical units, kitchen, and food storage areas.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                          through December 31, 2016 (verified) at all facilities other than
                          PDC South and PDC East)

                          SUBSTANTIAL COMPLIANCE (as of April 1, 2016, through
                          March 31, 2017 (verified) at PDC South and PDC East)

           The County maintained Substantial Compliance with Paragraph 50 of the
    Agreement at all facilities for twelve consecutive months as of March 31, 2017. Pursuant
    to Paragraph 111 of the Settlement Agreement, the Department was not subject to
    monitoring for Substantial Compliance with Paragraph 50 in the Tenth Reporting Period.




                                               57
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 60 of 134 Page ID
                                  #:3631



            51.    Consistent with existing Sheriff’s Department policies regarding personal
    care items and supplies for inmates, the County and the Sheriff will ensure that all
    prisoners have access to basic hygiene supplies, in accordance with CCR Title 15 § 1265:
    Issue of Personal Care Items.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                          through December 31, 2016 (verified) for all facilities other
                          than CRDF)

                          SUBSTANTIAL COMPLIANCE (as of July 1, 2016,
                          through June 30, 2017 (verified) at CRDF)

           The County maintained Substantial Compliance with Paragraph 51 of the
    Agreement at all facilities for twelve consecutive months as of June 30, 2017. Pursuant
    to Paragraph 111 of the Settlement Agreement, the Department was not subject to
    monitoring for Substantial Compliance with Paragraph 51 in the Tenth Reporting Period.




                                              58
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 61 of 134 Page ID
                                  #:3632



             52.    The County and the Sheriff will implement policies governing property
    restrictions in High Observation Housing that provide:

            (a)      Except when transferred directly from FIP, upon initial placement in
                     HOH:

                     (i)      Suicide-resistant blankets, gowns, and mattresses will be provided
                              until the assessment set forth in section (a)(ii) below is conducted,
                              unless clinically contraindicated as determined and documented by
                              a QMHP.

                     (ii)     Within 24 hours, a QMHP will make recommendations regarding
                              allowable property based upon an individual clinical assessment.

            (b)      Property restrictions in HOH beyond 24 hours will be based on clinical
                     judgment and assessment by a QMHP as necessary to ensure the safety
                     and well-being of the prisoner and documented in the electronic medical
                     record.

            STATUS:           PARTIAL COMPLIANCE

            Substantial Compliance requires the Department to (1) randomly inspect the cells
    of prisoners placed in HOH (except from FIP) within the previous 24 hours to confirm
    that they have been provided with suicide-resistant blankets, gowns and mattresses unless
    clinically contraindicated, and document the results of the inspection; (2) randomly
    inspect the cells of prisoners placed in HOH (except from FIP) for more than 24 hours to
    confirm that they have been provided with allowable property as recommended by a
    QMHP; and (3) review the electronic medical records of prisoners assigned to HOH on
    the days of those inspections to verify compliance with the provisions of Paragraph 52.
    All of the Compliance Measures have a 95% threshold for Substantial Compliance.

           The County’s Tenth Self-Assessment reports that in the Fourth Quarter of 2019,
    89% of the inmates initially placed in HOH at CRDF were provided the property required
    by Paragraph 52, and 97% of the inmates placed in HOH for more than 24 hours had
    “allowable property as recommended by a QMHP[.];” but only 32% “of the electronic
    medical records for inmates assigned to HOH reflected a recommendation by a QMHP
    regarding allowable property;”42 and only 19% “of electronic medical records for inmates
    assigned to HOH reflect that property restrictions were based upon the clinical judgment
    of a QMHP.”

             Also for the Fourth Quarter of 2019, the County reports that 92% of the inmates
    initially placed in HOH at TTCF were provided the property required by Paragraph 52;

    42
      It is not clear how the County determined that 97% had “allowable property as recommended by a
    QMHP” if only 32% of the electronic medical records “reflected a recommendation by a QMHP.” As
    explained by the County, the Department and CHS use different universes and different methodologies,
    but the different approaches make it difficult to access the accuracy of the County's reported results.


                                                        59
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 62 of 134 Page ID
                                  #:3633



    and 97% of the inmates placed in HOH for more than 24 hours had “allowable property
    as recommended by a QMHP;” 66% of the electronic medical records “reflected a
    recommendation by a QMHP regarding allowable property;” and 76% of the records
    “reflect that property restrictions were based upon the clinical judgment of a QMHP.”

           The County’s Augmented Tenth Self-Assessment reports that for the First Quarter
    of 2020, 97% of the inmates initially placed in HOH at CRDF were provided the property
    required by Paragraph 52; 98% of the inmates in HOH for more than 24 hours had
    “allowable property as recommended by a QMHP;” 33% of the electronic medical
    records “reflected a recommendation by a QMHP regarding allowable property;” and
    19% of the records “reflect that property restrictions were based upon the clinical
    judgment of a QMHP.”

           Also in the First Quarter of 2020, 89% of the inmates initially placed in HOH at
    TTCF were provided the property required by Paragraph 52; 97% of the inmates placed
    in HOH for more than 24 hours had “allowable property as recommended by a QMHP;”
    63% of the electronic medical records “reflected a recommendation by a QMHP
    regarding allowable property;” and 77% of the records “reflect that property restrictions
    were based upon the clinical judgment of a QMHP.”

            During a March 2020 site visit, the Mental Health Subject Matter Expert and the
    clinicians again reviewed records to determine “[w]hether there was an assessment by a
    QMHP within 24 hours” and they “qualitatively evaluated whether the restrictions were
    based on an analysis of relevant risks.” They found no significant differences between
    CRDF and TTCF, and in 95% of the cases, “a QMHP provided an assessment” and saw
    the patient within 24 hours in 89% of the cases, both “sustaining a substantial
    improvement.” 50% of the cases reflected that “the allowable property was based on
    relevant risks[.]” While an improvement from previous reviews, they noted that

           [t]here was still often no discussion of why certain items were restricted or
           even why restrictions were needed at all. Restrictions were still often put
           in place when the structured suicide risk assessment indicated low risk and
           there was no documentation or analysis demonstrating that restrictions
           were needed.

    Finally, they performed an “updated assessment” in 76% of cases that “was based on
    relevant risks” in 53% of the cases.




                                                60
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 63 of 134 Page ID
                                  #:3634



            53.     If otherwise eligible for an education, work, or similar program, a
    prisoner’s mental health diagnosis or prescription for medication alone will not preclude
    that prisoner from participating in said programming.

           STATUS:        PARTIAL COMPLIANCE

            Substantial Compliance requires the Department to audit the records of prisoners
    who were eligible, but rejected or disqualified, for education and work programs to
    confirm that they were not rejected or disqualified because of a mental health diagnosis
    or prescription for medication alone.

            The County’s Tenth Self-Assessment reports that 98% of the eligible mentally ill
    prisoners who were denied education or work in the Fourth Quarter of 2019 and 76% in
    the First Quarter of 2020 “were not rejected or disqualified from education or work
    programs solely because of a mental health diagnosis or prescription medication.” While
    the results for the Fourth Quarter of 2019 exceeded the 90% threshold for Substantial
    Compliance, the results in the First Quarter of 2020 were below the threshold. The
    Department reports that it “expects, for reasons unrelated to mental health status, that
    fewer inmates will be able to participate in education or work programs during the public
    health crisis.”




                                                61
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 64 of 134 Page ID
                                  #:3635



            54.    Prisoners who are not in Mental Health Housing will not be denied
    privileges and programming based solely on their mental health status or prescription for
    psychotropic medication.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of October 1, 2019,
                          through March 31, 2020 (unverified))

            Substantial Compliance under the revised Compliance Measures for Paragraph
    54, effective January 1, 2018, requires the Department to audit the records of a maximum
    of 100 randomly selected prisoners identified on the Wednesday Pharmacy List as having
    received psychotropic medication to confirm that no more than 10% were rejected or
    disqualified because of a mental health diagnosis or prescription for psychotropic
    medication alone. Because the Monitor’s auditors had verified that the County has
    maintained Substantial Compliance under the original Compliance Measures, the parties
    agreed that the County will only be required to maintain Substantial Compliance under
    the revised Compliance Measures for two additional quarters.

             In the Fourth Quarter of 2019, no more than 4% of the inmates were denied
    requests improperly for purposes of this Provision and no inmates were denied visitation
    for impermissible reasons. In the First Quarter of 2020, no more than 5% of the inmates
    were improperly denied requests for privileges or programs and no inmates were denied
    visitation for impermissible reasons. These results are subject to verification by the
    Monitor’s auditors. If verified, the County has now maintained Substantial Compliance
    under the revised Compliance Measures for two additional quarters and is no longer
    subject to monitoring for Substantial Compliance with Paragraph 54.




                                               62
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 65 of 134 Page ID
                                  #:3636



            55.    Relevant custody, medical, and mental health staff in all High Observation
    Housing units will meet on normal business work days and such staff in all Moderate
    Observation Housing units will meet at least weekly to ensure coordination and
    communication regarding the needs of prisoners in mental health housing units as
    outlined in Custody Services Division Directive(s) regarding coordination of mental
    health treatment and housing. When a custody staff member is serving as a member of a
    treatment team, he or she is subject to the same confidentiality rules and regulations as
    any other member of the treatment team, and will be trained in those rules and
    regulations.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of October 1, 2016,
                          through September 30, 2017 (verified) at CRDF)

                          SUBSTANTIAL COMPLIANCE (as of April 1, 2017
                          through March 31, 2018 (verified) at PDC North)

                          SUBSTANTIAL COMPLIANCE (as of April 1, 2018, through
                          March 31, 2019 (verified) at MCJ)

                          SUBSTANTIAL COMPLIANCE (as of July 1, 2019 through
                          March 31, 2020 (verified) at TTCF)

           The Department maintained Substantial Compliance for twelve consecutive
    months through the Third Quarter of 2017 at CRDF and through the First Quarter of 2018
    at PDC North with Compliance Measures 55-2, 55-6(a) and 55-6(b), which require daily
    staff meetings in HOH and weekly meetings in MOH attended by representatives from
    custody, medical, and mental health, and CRDF and PDC North were not subject to
    monitoring for compliance with Paragraph 55 in the Tenth Reporting Period.

            The County previously submitted reports showing Substantial Compliance at
    MCJ for twelve consecutive months through the end of the First Quarter of 2019. The
    results at MCJ have been verified by the Monitor’s auditors, and the County is no longer
    subject to monitoring for Substantial Compliance with Paragraph 55.

            The County’s posted results for TTCF reflect that 100% of the required meetings
    were held in HOH and MOH units in the randomly selected month in the Fourth Quarter
    of 2019 and that 95% of the required meetings in HOH were held during the randomly
    selected month in the First Quarter of 2020, which is above the 85% threshold for
    Substantial Compliance required by Compliance Measures 55-6(a) and 55-6(b), and
    100% of the required meetings in MOH were held during the randomly selected month.
    The results for TTCF have been verified by the Monitor’s auditors.

           The County has submitted a report of the meeting attended by CCSB to “verify
    the coordination and communication between Department of Health Services (DHS and
    TTCF custody personnel” at the staff meetings in HOH and/or MOH units in the Tenth
    Reporting Period as required by Compliance Measures 55-2, 55-4, and 55-6(c).



                                               63
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 66 of 134 Page ID
                                  #:3637



            56.     Consistent with existing DMH and Sheriff’s Department policies, the
    County and the Sheriff will ensure that custody, medical, and mental health staff
    communicate regarding any change in a prisoner’s housing assignment following a
    suicide threat, gesture, or attempt, or other indication of an obvious and serious change in
    mental health condition.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                           through December 31, 2016 (verified))

            Substantial Compliance requires the Department to review in randomly selected
    periods the electronic medical records of (1) prisoners admitted to HOH following a
    suicide threat, gesture, or attempt, or other indication of an obvious and serious change in
    mental health condition to determine if the medical and/or mental health staff approved
    the placement of the prisoner in HOH; and (2) prisoners who were the subject of a suicide
    attempt notification to determine if the prisoners were clinically assessed and that clinical
    staff approved the post-incident housing.

           The County’s Substantial Compliance results for the twelve months from January
    1, 2016, through December 31, 2016, were verified by the Monitor’s auditors. Pursuant
    to Paragraph 111 of the Settlement Agreement, the Department was not subject to
    monitoring for Substantial Compliance with Paragraph 56 in the Tenth Reporting Period.




                                                 64
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 67 of 134 Page ID
                                  #:3638



            57.    Within three months of the Effective Date, the County and the Sheriff will
    revise and implement their policies on safety checks to ensure a range of supervision for
    prisoners housed in Mental Health Housing. The County and the Sheriff will ensure that
    safety checks in Mental Health Housing are completed and documented in accordance
    with policy and regulatory requirements as set forth below:

           (a)     Custody staff will conduct safety checks in a manner that allows staff to
                   view the prisoner to assure his or her well-being and security. Safety
                   checks involve visual observation and, if necessary to determine the
                   prisoner’s well-being, verbal interaction with the prisoner;

           (b)     Custody staff will document their checks in a format that does not have
                   pre-printed times;

           (c)     Custody staff will stagger checks to minimize prisoners’ ability to plan
                   around anticipated checks;

           (d)     Video surveillance may not be used to replace rounds and supervision by
                   custodial staff unless new construction is built specifically with constant
                   video surveillance enhancements and could only be used to replace 15
                   minute checks in non-FIP housing, subject to approval by the Monitor;

           (e)     A QMHP, in coordination with custody (and medical staff if necessary),
                   will determine mental health housing assignments; and

           (f)     Supervision of prisoners in mental health housing will be conducted at the
                   following intervals:

                   (i)     FIP: Custody staff will perform safety checks every 15 minutes.
                           DMH staff will perform direct constant observation or one-to-one
                           observation when determined to be clinically appropriate;

                   (ii)    High Observation Housing: Every 15 minutes;

                   (iii)   Moderate Observation Housing: Every 30 minutes.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of April 1, 2017,
                           through March 31, 2018 (verified) at MCJ)

                           PARTIAL COMPLIANCE (at PDC North, TTCF, and
                           CRDF)

             Substantial Compliance requires the Department to audit the Title 15 Dashboard
    records (or UDAL records if the Title 15 scanner was not working) for all shifts for each
    module in each mental health housing unit in two randomly selected weeks to determine
    if the safety checks were staggered and conducted as required by Paragraph 57 of the



                                                65
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 68 of 134 Page ID
                                  #:3639



    Agreement, and to audit the housing records for each mental health housing unit for a
    randomly selected week to determine if QMHPs approved the new mental health housing
    assignments as required by Paragraph 57(e). The thresholds for achieving Substantial
    Compliance with these two Compliance Measures is 95%. The County reports that in the
    Tenth Reporting Period, the Department made “improvements to Wi-Fi and server issues
    to improve the accuracy of safety check scanning” and “also sent frequent briefings and
    reminders to staff about the importance of timely and quality safety checks[.]”

             The County’s Sixth Self-Assessment reported that it maintained Substantial
    Compliance with Compliance Measure 57.5(b) in the Fourth Quarter of 2017 and the
    First Quarter of 2018 in the MOH unit at MCJ (the “Hope Dorm”). It also reported that
    all of the inmates at MCJ “analyzed pursuant to Compliance Measure 57-5(c) had
    received QMHP approval for their housing assignments” in both quarters. The results
    were verified by the Monitor’s auditors and MCJ was not subject to monitoring for
    compliance with Paragraph 57 in the Tenth Reporting Period.

           The County’s Tenth Self-Assessment reports that the County achieved Partial
    Compliance with the safety checks in the mental health housing units at TTCF (63% and
    81%) and CRDF (77% and 75%) in the Fourth Quarter of 2019 and the First Quarter of
    2020, which is a substantial improvement from the prior reporting period. The Self-
    Assessment also reports that 100% of the new mental health housing assignments in
    CRDF approved by a QMHP in the Fourth Quarter of 2019 and the First Quarter of 2020.
    The results for TTCF are 100% and 98%.

            The Tenth Self-Assessment also reports that the County achieved Substantial
    Compliance in the MOH units at PDC North in the Fourth Quarter of 2019 (96%), which
    it maintained in the First Quarter of 2020 (98%). The County’s report for PDC North
    could not be verified by the Monitor’s auditors because the safety checks were not
    sufficiently staggered. The County reports that “in February 2020 the Department
    created mandatory PowerPoint training for staff regarding safety checks and the required
    staggering, [and that] leadership from PDC-North also consulted with CCSB regarding
    the importance [of] timely, and staggered, checks and related expectations.” The
    County’s posted results indicate that this training occurred on February 6, 2020, and the
    Monitor’s auditors note that the days following the training showed increased staggering
    of checks.




                                               66
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 69 of 134 Page ID
                                  #:3640



            58.    Within three months of the Effective Date, the County and the Sheriff will
    revise and implement their policies on safety checks. The County and the Sheriff will
    ensure that safety checks in non-mental health housing units are completed and
    documented in accordance with policy and regulatory requirements as set forth below:

           (a)    At least every 30 minutes in housing areas with cells;

           (b)    At least every 30 minutes in dormitory-style housing units where the unit
                  does not provide for unobstructed direct supervision of prisoners from a
                  security control room;

           (c)    Where a dormitory-style housing unit does provide for unobstructed direct
                  supervision of prisoners, safety checks must be completed inside the unit
                  at least every 60 minutes;

           (d)    At least every 60 minutes in designated minimum security dormitory
                  housing at PDC South, or other similar campus-style unlocked dormitory
                  housing;

           (e)    Custody staff will conduct safety checks in a manner that allows staff to
                  view the prisoner to assure his or her well-being and security. Safety
                  checks involve visual observation and, if necessary to determine the
                  prisoner’s well-being, verbal interaction with the prisoner;

           (f)    Custody staff will document their checks in a format that does not have
                  pre-printed times;

           (g)    Custody staff will stagger checks to minimize prisoners’ ability to plan
                  around anticipated checks; and

           (h)    Video surveillance may not be used to replace rounds and supervision by
                  custodial staff.




                                               67
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 70 of 134 Page ID
                                  #:3641



             STATUS:           SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                               through December 31, 2016 (verified) at PDC South, PDC
                               North, and PDC East)

                               SUBSTANTIAL COMPLIANCE ( as of July 1, 2017, through
                               June 30, 2018 (verified) at CRDF)

                               SUBSTANTIAL COMPLIANCE (as of October 1, 2017,
                               through September 30, 2018 (verified) at IRC)

                               PARTIAL COMPLIANCE (at TTCF, NCCF, and MCJ)

           Substantial Compliance requires the Department to audit the Title 15 Dashboard
    records (or UDAL records) for all shifts for each module in each housing unit to
    determine if the safety checks were staggered and conducted as required by Paragraph 58.
    The threshold for achieving Substantial Compliance with each of the Compliance
    Measures is 90%.

           The County maintained Substantial Compliance with Paragraph 58 for twelve
    consecutive months at PDC South, PDC North, and PDC East as of December 31, 2016,
    at CRDF as of June 30, 2018, and at IRC as of September 30, 2018. These results have
    been verified by the Monitor’s auditors. Pursuant to Paragraph 111 of the Settlement
    Agreement, the County was not subject to monitoring at those facilities for Substantial
    Compliance with Paragraph 58 in the Tenth Reporting Period.

           The County’s Tenth Self-Assessment reports that for the Fourth Quarter of 2019
    and the First Quarter of 2020 the following percentages of safety checks were in
    compliance with Paragraph 58 at the remaining facilities: MCJ (76% and 49%);43 TTCF
    (82% and 88%); and NCCF (76% and 87%).




    43
       As a result of the COVID-19 pandemic, “the Department temporarily placed MCJ Module 5800 on an
    alternative safety check schedule . . . As part of the alternative schedule, there were physical safety checks
    every 60 minutes, with visual checks from the booth every 30 minutes and CCTV/DVTEL checks to
    accompany those visual checks. This remained in place temporarily while the module was on quarantine.”


                                                          68
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 71 of 134 Page ID
                                  #:3642



            59.     Consistent with existing Sheriff’s Department policies regarding uniform
    daily activity logs, the County and the Sheriff will ensure that a custodial supervisor
    conducts unannounced daily rounds on each shift in the prisoner housing units to ensure
    custodial staff conduct necessary safety checks and document their rounds.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of January 1, 2017,
                          through December 31, 2017 (verified) at PDC East and MCJ)

                          SUBSTANTIAL COMPLIANCE (as of April 1, 2017, through
                          March 31, 2018 (verified) at NCCF)

                          SUBSTANTIAL COMPLIANCE (as of October 1, 2017,
                          through September 30, 2018 (verified) at CRDF)

                          SUBSTANTIAL COMPLIANCE (as of January 1, 2018,
                          through December 31, 2018 (verified) at PDC North and PDC
                          South)

                          SUBSTANTIAL COMPLIANCE (as of April 1, 2018.
                          through March 31, 2019 (verified) at TTCF)

            Substantial Compliance requires the Department to audit e-UDAL records for
    housing units in each facility to determine if supervisors are conducting unannounced
    daily rounds in accordance with Paragraph 59. In response to the Monitor’s comments,
    the Department’s e-UDAL forms were modified to include a specific notation that the
    Supervisor verified that the safety checks were conducted. The threshold for achieving
    and maintaining Substantial Compliance is that 90% of the supervisor daily rounds were
    in compliance with the requirements of Paragraph 59.

           The County’s Substantial Compliance results were verified by the Monitor’s
    auditors. Pursuant to Paragraph 111 of the Settlement Agreement, the Department was
    not subject to monitoring for Substantial Compliance with Paragraph 59 in the Tenth
    Reporting Period.




                                               69
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 72 of 134 Page ID
                                  #:3643



            60.      Within six months of the Effective Date, the Department of Mental
    Health, in cooperation with the Sheriff’s Unit described in Paragraph 77 of this
    Agreement, will implement a quality improvement program to identify and address
    clinical issues that place prisoners at significant risk of suicide or self-injurious behavior.

            STATUS:         SUBSTANTIAL COMPLIANCE (as of April 1, 2019,44
                            through March 31, 2020)

            Paragraph 60 requires the County to “implement a quality improvement program
    to identify and address clinical issues that place prisoners at significant risk of suicide or
    self-injurious behavior.” The Compliance Measures for Paragraph 60 require the County
    to “identify and address. . .clinical issues” in the areas identified in Paragraph 61 of the
    Agreement” and corrective actions are taken to address “such issues.” See Compliance
    Measures 60.1, 60.2(a), and 60.3(b).

            On July 10, 2020, the County submitted CHS’s Semi-Annual Report on Quality
    Improvement/Assurance, which includes data for the Fourth Quarter of 2019 and the First
    Quarter of 2020. As in the past, the Report describes how “CHS is integrating mental
    health services into its [Quality Improvement and Patient Safety (QIPS) program]
    approach to system change in the following ways:”

            “The QIPS program staff continue to maintain and track a Quality
            Dashboard metrics. . . . [and it] continues to work in conjunction with
            mental health management to revise some of the metrics under mental
            health services, particularly metrics under ‘Medication Management’ and
            ‘Mental Health Services.’”                            ****
            “In order to align department and unit-level improvement activities with
            overall LA County, DHS and CHS strategic priorities, CHS has adopted
            the Quality and Safety Goals to support organization-wide and guide
            quality improvement activities [for 2020-2023]. . . .Every 3 years or at the
            Director’s discretion, CHS executive leadership, in collaboration with
            service lines and departments, will develop overarching CHS Quality and
            Safety goals for each domain.”

                                             ****

            “25 staff members from various facilities and departments have graduated
            from the Quality Academy Program[at LAC+USC]. . . .Graduates of this
            program serve as QI Leads and advisors at their home CHS facilities and
            service lines[.]” One of the clinicians notes that this is “a good start
            toward creating a culture in which QI is at the forefront, [but] it does not
            appear that custody staff are trained” since “the training has only been
            delivered to health care staff.”


    44
      CHS’s Semi-Annual Report on Quality Improvement/Assurance, submitted on January 14, 2019, covered
    the Second and Third Quarters of 2019.


                                                    70
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 73 of 134 Page ID
                                  #:3644



                                                 ****

             On June 20, 2019, “CHS launched the Correctional Health Improvement
             Program (CHIP)” to develop “effective leaders in QI who can accomplish
             improvement strategies in their areas.” 87 staff have attended the
             introductory course to basic concepts of quality improvement and 18 have
             attended a three-month course that “includes eight workshops designed to
             develop QI leaders and work on process improvement projects.”

                                                 ****

             Until the COVID-19 pandemic, CHS’s Quality Improvement Committee
             (“QIC”) of senior CHS executives continued to “meet monthly to work on
             improving the quality of care delivered and the quality of health care
             services provided across CHS.45 Representatives from sub-departments,
             facilities, and service lines across CHS participate in its meetings and are
             responsible for performing QI activities aligned with CHS Quality and
             Safety goals. . . .[Q]uality and safety issues along with pertinent finding
             from CIRC and JQIC were discussed among the QIC committee.”46

                                                 * * **

             The Safety Intelligence(SI) system provides “front line staff with a non-
             punitive mechanism to report a variety of events some of which may
             include mistakes or near misses. . . .In its original state the SI system did
             not differentiate [Self-Directed Violence] events from all other types of
             behavioral events. CHS Compliance staff worked with DHS and SI
             administrators to develop a customized page so that behavioral events that
             involve patient SDVs are designated as such and forwarded separately to
             CHS Compliance staff for review. . . .The CHS Compliance program
             developed a QI project referred to as ‘Safety Intelligence Event Reporting
             Initiative’ to monitor progress toward this transition to using exclusively
             the SI system to report SDVs.”




    45
       “The County intends to reestablish the QIC monthly meetings once the COVID-19 crisis has subsided to
    the degree which makes it manageable for staff to fully participate in these meetings.” Even in a prolonged
    pandemic, quality improvement projects cannot be suspended indefinitely. As noted by one of the
    clinicians, these projects “should be reconvened with modified methods and projects appropriate to service
    delivery in the pandemic.” This does not require the County to reorganize its QI program “in response to
    temporary developments” or “change the standard by which the County is judged because of public health
    events well beyond its control.” Nor does it “demand” that the County “present quality pandemic-related
    QI projects[.]” It is simply a recognition that the County still needs a QI program during, and adjusted for,
    pandemic-related conditions.
    46
       In mid-March, “three full time nursing staff that were responsible for assisting with the monitoring of
    system-wide quality improvement projects and facilitating monthly meetings” were reassigned as “the
    priorities of CHS Nursing Management shifted to direct patient care and safety” during the pandemic crisis.


                                                         71
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 74 of 134 Page ID
                                  #:3645



           As in the past, CHS reports on the recent activities of the Critical Incident Review
    Committee (“CIRC”) and the Joint Quality Improvement Committee (“JQIC”). It reports
    that CHS’s compliance team

            “conducts reviews of all SDV incidents occurring within the jail system
            and from those reviews [it] selects SDV incidents and QI cases47 to be
            presented at monthly CIRC meetings48. . . . The CHS Compliance team
            has improved the categorization of issues identified from CIRC and QI
            reviews [by domains and sub-domains] to assist with identification of
            trends/themes across reviews. . . .Given the sample size of CIRC cases
            remains small, it is difficult to identify specific trends in any-one [sic]
            reporting period. For the next reporting period the County plans to
            develop a quality improvement project related to the highest sub domain
            category (mental health documentation).”

            The CHS Report indicates that “[t]he County continues to develop the format of
    JQIC meetings to include presentations on both aggregate data and system-wide changes
    in addition of follow-up and review of the issues identified in CIRC meetings.” One of
    the clinicians notes that, “overall, the system [of CIRC reviews] is solid. . . .[S]ome
    issues were identified and assigned to staff to address, but it is not clear exactly how they
    are addressed or what the outcome is.” Moreover, the County has not replaced the CCSB
    analyst who previously had “provided much of the data support for JQIC presentations”
    since the analyst was promoted a year ago in July 2019.49

           The CHS Report provides summaries of the JQIC meetings for the period of
    October 2019 through March 2020, but again it is not clear to what end. For example, in
    January 2020 JQIC reviewed the “purpose and procedures” related to the housing of
    inmates who express suicidal ideation (SI) in Row 2E at PDC North. Housing data for
    the Fourth Quarter of 2019 was presented at the JQIC meeting, but the summary of the
    meeting does not draw any conclusions or indicate how the data is used by JQIC. The
    only analysis of aggregate data was during the February 2020 JQIC meeting. In this
    meeting, there was an analysis of “aggregate SDV data” at MCJ “based on housing unit
    and type,” and a conclusion that the “greatest frequency of this behavior occurred in K-10
    housing,” although the data seems to indicate that it occurs in K-10 disciplinary and K-6-
    B, T, 10 housing. The proposed solutions were to increase JMET walks in some of the
    modules.

            Perhaps due to the COVID-19 pandemic, there is no list of “Key QIC Projects”
    and less analysis of aggregate data than in previous reporting periods. It does not appear
    that the data was used to “identify and address clinical issues that place prisoners at

    47
       These are SDV incidents that have modest to high risk rating scores or QI cases with lower risk rating
    scores that are “clinically appropriate” or have “facts surrounding an SDV incident [that] highlight
    systemic issues.”
    48
       Summaries of the 12 cases reviewed at the monthly CIRC meetings in the Fourth Quarter of 2019 and the
    First Quarter of 2020 (through April 2, 2020) are attached to the CHS Report.
    49
       See CHS Semi-Annual Report, dated January 14, 2020.


                                                       72
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 75 of 134 Page ID
                                  #:3646



    significant risk of suicide or self-injurious behavior” or that the analysis resulted in
    corrective actions or systemic improvements other than for additional JMET walks in
    some of the MCJ housing areas.

             The Semi-Annual Report again includes the following sections:

            The Correctional Treatment Center – Mental Health Unit (CTC-MHU),
             reports an increase in admissions and discharges over the period 2014
             through the First Quarter of 2020, with the largest increase in 2017, with a
             general downward trend in re-admissions to the unit within 30 days of
             admission through the end of 2019 but a significant spike in the First
             Quarter of 2020 that the report does not address.50 As stated by one of the
             clinicians, this is an “instance where drilling down further into the
             underlying case data may be informative.” There has also been a
             continuing decrease in use of clinical restraints in the unit through the First
             Quarter of 2020. It is notable that in 2015, clinical restraints were used
             314 times;51 since January 2019, clinical restraints have only been used
             four times. The County “believes that the decrease in the use of clinical
             restraints is partly the result of increased use of long-acting injectable
             (LAI) psychotropic medications in MHU-CTC,” although there has been a
             downward trend since the Third Quarter of 2018. Finally, the County
             concludes that “it is evident that with the rising inmate population with
             mental health disorders, it would be beneficial to utilize a HOH pod as
             temporary housing for P4 patients on the FIP list” or “who have been
             discharged from the transitional unit who still might need additional
             support before moving to a regular HOH pod.”

            A summary of the results of a “pilot study” of inmates prescribed atypical
             antipsychotic medication to determine the percentage with orders for
             blood tests for lipids and hemoglobin, which are necessary to address
             increased risks associated with the atypical antipsychotic medication. The
             pilot study of 50 inmates showed that “appropriate testing was ordered in
             78% of the patients in the sample.” The County is planning to distribute a
             memo to all psychiatrists with a goal to obtain “at least 95% compliance.”
             One of the clinicians notes that ‘[t]his is a solid effort and well-
             conceived.”

            A summary of the results of the STEP FORWARD program at CRDF that
             provides early use of Long Acting Injectable (LAI) psychotropic
             medications for the period of October 2019 through March 2020. The

    50
      There were 12 such readmissions in the First Quarter of 2020 as compared with 24 for all of 2019.
    51
      CHS's January 2020 Semi-Annual Report mistakenly reported that clinically restraints were used 154
    time in 2015, although the chart in that report reflected they were used 314 times.


                                                      73
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 76 of 134 Page ID
                                  #:3647



          study shows that the “waiting period from referral to delivery of LAI
          averages out to about 5.75 days,” which is “an improvement upon the last
          report that averaged at 7.3.” Moreover, “it continues to shorten the period
          from incarceration to LAI delivery that would have otherwise happened
          through court ordered LAI treatment[.]” The study shows reductions in P
          levels of care at the time of the patients release.

         A report of an assessment of the wait time for patients/inmates with a P2
          level of care housed in MOH to see a psychiatrist, which one of the
          clinicians states is “a very well-done and thought out project.” During the
          Fourth Quarter of 2019, “89% of patients with P2 level of care were seen
          by a psychiatrist within 14 days of referral and of that total 44% were seen
          with 7 days.” In the First Quarter of 2020, the percentage of patients seen
          within 14 days dropped to 71%” and 19% withn 7 days, due to a reduction
          in staffing levels for MOH. Two psychiatrists in IRC provide “bridge
          orders, psychotropic medication evaluations, and initial mental health
          evaluations to help ensure continuity of care,” but “as of March 16, 2020
          the full-time psychiatrist for IRC has been out due to COVID-19 related
          concerns.” The County reports that it “will continue to monitor MOH
          psychiatric intakes for MOH on a monthly basis” and will develop a
          corrective action plan (CAP) “if the number of patients waiting greater
          than 14 days exceeds 10%,” which was the case in both quarters in the
          Tenth Reporting Period; and

         A section on other QI projects and health care services, which reports on
          the following

                  (a) The timeliness of the evaluation of suicidal patients within four
          hours in the IRC. CHS reports that its “analysis of the data across a
          variety of factors indicates that the [Complex Case Committee] process of
          utilizing creative problem-solving and a multi-disciplinary approach with
          individualized interventions is successful in reducing problematic
          behaviors from inmates with complex concerns,” although “success is
          measured in very small incremental changes.” It recommends the creation
          of a “CCC-specific treatment plan” that “would enhance the work of the
          CCC by identifying intervention goals, improving communication among
          treatment providers for these inmates, and establishing consistency for
          continued positive outcomes.”
                  One of the clinicians comments that the CCC’s efforts to look into
          the group data “to identify subgroups who increased versus decreased
          rates of incidents in the Incident Report Tracking System is a good
          example of drilling down into the aggregate data to better understand
          different types of changes across a diverse set of inmates.” The “treatment


                                               74
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 77 of 134 Page ID
                                  #:3648



               plans are largely non-existent for patients unless they are in FIP. . . .The
               lack of treatment plans is likely to lead to numerous ineffective
               interventions rather than a few key, targeted interventions.” The other
               clinician echoes these points, noting that in their “qualitative reviews, we
               have encountered very few examples of documentation that would fit the
               definition of a structured treatment plan, other than for FIP patients, which
               are still overly generic and not sufficiently detailed or individualized.”
               Further, “the lack of a standardized way to document interventions. . .
               remains a significant limitation that they have no way of knowing if the
               interventions in this study, considered ‘recommendations,’ were
               executed.”

                       (b) The effectiveness in the Fourth Quarter of 2019 and the First
               Quarter of 2020 of the specialized pods to provide medically monitored
               withdrawal from alcohol for inmates with alcohol dependence and other
               substance abuse treatment services “where patients are examined for the
               severity of their alcohol withdrawal every four hours via a [Clinical
               Institute Withdrawal Assessment] CIWA score.”

                       (c) The Provision 30 QI project and training “to improve accuracy
               and consistency in documentation and to capture a more complete release
               plan for each patient interviewed.”52 This contributed to “Provision 30
               reaching and maintaining Substantial Compliance” in 2019 and the First
               Quarter of 2020.

                       (d) Audits of the new risk precaution process and protocols that
               has resulted in a significant reduction in the number of inmates on the
               Risk Precaution Lists for CRDF and TTCF. The audits evaluated
               “whether the Risk Precaution designation is being utilized appropriately,”
               to ensure “clinically appropriate and timely follow-up for at risk inmates,”
               and to see if inmates who “should have been on risk precautions” were
               missed.

                       (e) A study presented to JQIC on June 25, 2020, based upon “objective
               data” to evaluate the success of the Complex Case Committee (CCC) in working
               with “the most acutely impaired mental health patients and/or the most difficult to
               manage from a behavioral perspective” during the period from July 1, 2019
               through March 31, 2020.

                      (f) CHS staff training in the Fourth Quarter of 2019 and the First
               Quarter of 2020, including work by the CHS Compliance program staff to


    52
         See CHS Semi-Annual Report, dated January 14, 2020.


                                                       75
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 78 of 134 Page ID
                                  #:3649



            improve the understanding of requirements in the DOJ Settlement
            Agreement.
            CHS’s Report sets forth aggregate data for 16 suicides53 in the period 2015
    through the First Quarter of 2020, broken down by prior attempts or other serious self-
    injurious behavior, facility/location, method, demographics (age, ethnicity, and gender),
    and proximity to court date. With the addition of the one suicide in November 2019, this
    is essentially the same information that was provided in CHS’s Semi-Annual Report for
    the prior period.

            CHS’s Report states that there were 280 SDV incidents by 228 inmates during the
    Fourth Quarter of 2020 and the First Quarter of 2019. The report notes that “[t]here was
    a sharp decline in the number of self-directed violence incidents for 2019 as compared to
    the previous year,” which is the lowest since 2015, and this continued in the First Quarter
    of 2019. The report also includes an analysis of 742 SDV incidents involving 536
    inmates in 2019 through March 2020 by prior attempts, facilities, method, lethality (risk
    rating score), age, ethnicity, gender, and proximity to court date, and an analysis of 22
    cases54 that were presented at CIRC meetings in the Fourth Quarter of 2019 and the First
    Quarter of 2020, broken down by the same categories. As in the past, CHS’s Report does
    not go beyond these breakdowns to identify clinical issues or reflect that the data was
    used to propose corrective actions or systemic improvements.

           The Monitor and the Mental Health Subject Matter previously agreed that the
    Department had demonstrated “a sound quality improvement process and the ability to
    demonstrate that process through specific quality improvement projects directed by
    management,” and the Monitor finds that the County had demonstrated that it maintained
    Substantial Compliance with Paragraph 60 for twelve consecutive months. Although the
    County is no longer subject to monitoring for compliance with Paragraph 60, it
    “acknowledges that its ongoing Quality Improvement efforts will remain subject to
    monitoring under other provisions” of the Settlement Agreement.




    53
      Two of the suicides occurred in station jails; the rest were in TTCF or MCJ.
    54
      The report indicates that there were “11 cases which met criteria for CIRC and 1 QI case presented at
    CIRC meetings” between October 2019 and March 2020, but the graphs reflect that there were 21 CIRCs
    presented, which apparently covers all of 2019 through March 2020.


                                                       76
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 79 of 134 Page ID
                                  #:3650




            61.    The quality improvement program will review, collect, and aggregate data
    in the following areas and recommend corrective actions and systemic improvements:

            (a)      Suicides and serious suicide attempts:

                     (i)      Prior suicide attempts or other serious self-injurious behavior
                     (ii)     Locations
                     (iii)    Method
                     (iv)     Lethality
                     (v)      Demographic information
                     (vi)     Proximity to court date;

            (b)      Use of clinical restraints;

            (c)      Psychotropic medications;

            (d)      Access to care, timeliness of service, and utilization of the Forensic In-
                     patient Unit; and

            (e)      Elements of documentation and use of medical records.

            STATUS:           PARTIAL COMPLIANCE

            Substantial Compliance requires the County’s semi-annual reports to (a) review,
    collect, and aggregate data in the areas set forth in Paragraph 61; (b) recommend
    corrective actions and systemic improvements in those areas; and (c) assess the
    effectiveness of actions and improvements in prior reporting periods.

            As noted above, the CHS Semi-Annual Report sets forth aggregate data for the 16
    suicides during the period 2015 through the Third Quarter of 2019; 742 SDV incidents
    from January 2019 through March 2020; and 22 SDV incidents that were reviewed at
    CIRC meetings during the Fourth Quarter of 2019 and the First Quarter of 2020 broken
    down by the subparts of Paragraph 61(a). There is little that is new in the data,55 and no
    indication that the data is used or useful to generate recommendations for corrective
    actions or systemic improvements.

            Although the CHS Report states that “JQIC meetings are used to highlight
    system-wide updates and presentations of aggregate data for SDVs, CIRC, and Suicides,”
    as in the past, it does not appear that JQIC used the data “to identify and address clinical
    issues that place prisoners at significant risk of suicide or self-injurious behavior” or to

    55
       E.g., SDVs by Prior Attempts (“The data continues to show that a majority of inmates who engage in
    self-directed violence do not have a history of previous incidents in our system. As mentioned in previous
    reports there remain a core group of inmate who continue to engage in self-directed violence incidents”);
    SDV Data by Lethality (“The data continues to show the majority of SDVs score in the low risk range”);
    SDV Data by Age (“The data for this reporting period is consistent with the previous report”).


                                                        77
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 80 of 134 Page ID
                                  #:3651



    propose corrective actions or systemic improvements. For example, the summary of the
    October 31, 2019 JQIC meeting reviews CIRC Corrective Action Plans resulting from an
    SDV in CRDF and another SDV in TTCF and sets forth a list of “Custody Topics of
    Discussion.” Although the “Topics” included “Develop, implement, and track corrective
    action plans” and “Gathering and analyzing aggregate data to detect system-wide
    problems,” there is no presentation or analysis of any aggregate data or any corrective
    actions or systemic improvements proposed by JQIC. Other JQIC meetings focus on
    reviews of CIRC Corrective Action Plans in response to SDV incidents. Only the
    February 2020 JQIC meeting reviewed “2019 Men’s Central Jail – Self Directed
    Violence Aggregated Data” and proposed solutions to increase JMET walks in some of
    the housing areas with the highest percentage of SDVs. As noted by one of the
    clinicians, “in some cases an issue was identified and assigned in CIRC, but there is no
    indication of follow-up, even when the issue had recurred.”

            The CHS Report includes two sections that “review, collect, and aggregate data”
    in the areas required by Paragraph 61(b) (use of clinical restraints), (c) (Psychotropic
    medications), and (d) (access to care and utilization of FIP):

            Aggregate data on the significant decrease in the use of clinical restraints
             in the Mental Health Unit of the CTC (FIP) over the period from 2015
             through the First Quarter of 2020 and an analysis of the cause and effect of
             the decrease.

            Aggregate data on the admission, discharge, and readmission of patients in
             the CTC-MHU for admissions, discharges, and readmissions from 2014-
             15 through the First Quarter of 2020 and an analysis of the change in the
             number of admissions and discharges.56

            An analysis of inmates who were “prescribed atypical antipsychotic
             medication” and the percentage “with an order for blood tests for
             lipids. . .and hemoglobin A1c. . .at the time of the initial medication
             prescription determined” with a goal of increasing “the rate of appropriate
             ordering” until there is at least 95% compliance.

            An analysis of the STEP FORWARD program at CRDF that provides
             early use of Long Acting Injectable (LAI) psychotropic medications.

            An assessment of the wait time for patients/inmates with a P2 level of care
             housed in MOH to see a psychiatrist during the Fourth Quarter of 2019
             and an increase in the wait time in the First Quarter of 2020.



    56
      The Monitor agrees with DOJ that the County should “track and monitor. . . admissions to FIP step-down
    unit(s) and re-admissions to FIP from step-down unit(s).”


                                                      78
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 81 of 134 Page ID
                                  #:3652



             CHS attributes the reduction in the use of clinical restraints to changes in
    “custody policy regarding the ‘use of force;’” “an increase in using discussion and
    negotiation techniques to gain compliance from patients;” “more time taken to manage
    highly emotionally charged interactions between mental and medical health staff, custody
    staff, and patients;” and, to the early use of “long-acting injectable (LAI) psychotropic
    mediations in MHU-CTC.” The increase in CTC admissions and discharges is due to an
    effort to use “beds in a more efficient manner” by stabilizing patients and discharging
    them to a lower level of care rather than using FIP “as a long-term treatment setting for
    patients with high-risk behavioral issues.”

            With respect to psychotropic medications, as the Mental Health Subject Matter
    Expert has pointed out in the past, there needs to be an “analysis of general prescribing
    patterns or medication monitoring, both critical aspects of quality management of
    psychotropic prescribing.” The data analyzed by CHS for STEP FORWARD shows a
    reduction in the average wait time from referral to delivery of the LAI and from
    incarceration to LAI delivery. This analysis addresses a need for comparison to prior
    periods at CRDF, although there are still no benchmark or baseline comparisons to
    TTCF, which does not have a STEP FORWARD program, and it still does explain how
    they reduced the wait times.57
            The evaluation of Initial Psychiatric Evaluation and Medication Management for
    New Arrestees in MOH (P2) under “QI Projects Relating to the Use of Psychotropic
    Medication” concerns “access to care” under Paragraph 61(d) (rather than “psychotropic
    medications” under Paragraph 61(c)). The Report concludes that the increase in waiting
    time from the Fourth Quarter of 2019 (when 89% were seen within 14 days) to the First
    Quarter of 2020 (71%) “is attributed to changes in staffing levels” from the loss of a
    number of psychiatrists, but that “triage by psychiatry in IRC helps to ensure continuity
    of care. . .by providing early psychiatric intervention.”58 The County reports that it “has
    recently recruited six contract psychiatrist which (sic) are in various stages of onboarding
    to work in the jail.”59

             As in the past, the Department and CHS are analyzing aggregate data, but have
    not connected the analysis to corrective actions or systemic improvements in each of the
    areas required by the subparts of Paragraph 61. And as noted by DOJ, “where the County
    is identifying systemic issues, it does not consistently draw conclusions or explain what
    steps, if any, are being taken to address them, or how they are being or will be tracked.”
    In order to achieve Substantial Compliance with Paragraph 61, however, the County must
    “review, collect and aggregate data” in each of the areas set forth in the subparts of the

    57
       See Monitor's Ninth Report, p. 81, n. 44.
    58
       Although the percentage of MOH Intake Psychiatric Evaluations in IRC was roughly the same (7% and
    9%) in both quarters.
    59
       The County also reports that it “will continue to monitor MOH psychiatric intakes for MOH on a
    monthly basis and if the number of patients waiting greater than 14 days exceeds 10% a corrective action
    plan (CAP) will be developed to address it.” It is not clear why it does not already have a CAP since the
    14-day waiting time exceeded 10% in both the Fourth Quarter of 2019 and the First Quarter of 2020.



                                                        79
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 82 of 134 Page ID
                                  #:3653



    paragraph and “recommend corrective actions and systemic improvements” where
    appropriate. While the County has analyzed aggregate data in most of these areas, it still
    needs to show that the analysis is driving corrective actions and systemic improvements,
    and that it is measuring the actions and improvements against established benchmarks.




                                                80
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 83 of 134 Page ID
                                  #:3654



          62.    The County and the Sheriff’s Unit described in Paragraph 77 of this
    Agreement will develop, implement, and track corrective action plans addressing
    recommendations of the quality improvement program.

            STATUS:           PARTIAL COMPLIANCE

            Substantial Compliance requires the County’s semi-annual Self-Assessments to
    set forth (a) the “development of corrective action plans to address the most recent
    recommendations of the quality improvement program;” and (b) the “implementation and
    tracking of corrective action plans to address recommendations of the program in prior
    quarters.”

            As noted below, CCSB’s Semi-Annual Report only describes two corrective
    action plans (CAPs) identified in CIRC and JQIC meetings.60 It provides limited findings
    based upon the aggregate data that CHS and CCSB collected from incidents of self-
    directed violence without showing how data and findings were used to “develop,
    implement, and track corrective action plans addressing recommendations of the quality
    improvement plan.”

            To achieve Substantial Compliance with subpart (b) of Paragraph 62, the
    Department and CHS need to assess whether the CAPs generated at the death reviews or
    at the CIRC or JQIC meetings raise systemic issues and, if so, set forth the steps
    undertaken by the Department and CHS to addressing those issues. They also need to
    assess the effectiveness of such improvements from prior reporting periods.




    60
      In the February 2020 JQIC meeting, “CCSB presented MCJ aggregate SDV data.” The proposed
    solution was to increase the JMET walks in some of the housing areas. During the review of an incident at
    NCCF in the March CIRC meeting, LASD Command Staff requested NCCF to explore the feasibility of
    applying metal mesh barrier to the top tiers of the dorms at NCCF.


                                                       81
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 84 of 134 Page ID
                                  #:3655



            63.      The County and the Sheriff will maintain adequate High Observation
    Housing and Moderate Observation Housing sufficient to meet the needs of the jail
    population with mental illness, as assessed by the County and the Sheriff on an ongoing
    basis. The County will continue its practice of placing prisoners with mental illness in
    the least restrictive setting consistent with their clinical needs.

             STATUS:           NON-COMPLIANCE

            The Compliance Measures require that the County’s Self-Assessment set forth (a)
    the average daily populations in HOH and MOH units in TTCF and CRDF during the
    reporting period; (b) the average number of beds in those units during the reporting
    period; (c) the number of days in which there was a waiting list for HOH or MOH
    housing; and (d) the average number of step-downs per week (i) from HOH to MOH and
    (ii) from MOH to the least restrictive setting consistent with the prisoners’ clinical needs.
    In addition, for two random weeks, the Department is required to review the count sheets
    documenting the number of occupied and available beds in the MOH and HOH units at
    TTCF and CRDF. Substantial Compliance requires “the immediate availability of HOH
    and MOH beds at TTCF and CRDF 95% of the time.”

            The County’s posted results report that the number of days in which the total
    number of HOH and MOH available beds was equal to or more than the number of HOH
    and MOH inmates for the two randomly selected weeks in the Fourth Quarter of 2019 are
    as follows:

                                                      MOH                                  HOH
                  TTCF                                100%                                  0%
                  CRDF                                100%                                 14%

            The County’s posted results also report that the number of days in which the total
    number of HOH and MOH available beds was equal to or more than the number of HOH
    and MOH inmates for the two randomly selected weeks in the First Quarter of 2020 are
    as follows:

                                                      MOH                                 HOH
                  TTCF                                100%                                 0%
                  CRDF                                 92%                                 0%

            The County states that “this Provision remains a challenge in light of physical
    limitations of the County’s current facilities and the continued increase in jail population
    requiring mental health housing” and the Department “is considering alternative ways to
    accurately capture this information [reflecting “breakdowns relating to bed availability]
    in collaboration with DOJ.”61 Understandably, DOJ “remain[s] concerned by the

    61
      Notwithstanding the substantial reduction in the inmate population during the COVID-19 pandemic, the
    County reports that “Covid related changes also limited the amount of space available to house certain
    types of inmates.” In particular, “there was a reduction in the amount of total available housing at TTCF so
    that inmates who were on Covid-related isolation or quarantine could be housed properly.” Assuming that


                                                        82
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 85 of 134 Page ID
                                  #:3656



    County's ongoing difficulties addressing the shortfall of HOH beds,” though it is
    encouraged by the “reduction in the shortfall of HOH beds compared to the previous
    monitoring period.” Accordingly, it “suggest[s] that the County more proactively address
    mental health bed shortages in HOH and FIP as part of its CQI program.”




    the reduced jail population remains at or below the targets set by the Board of Supervisors, there should be
    sufficient space in the future once it is no longer needed for COVID-19 patients.


                                                         83
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 86 of 134 Page ID
                                  #:3657



            64.     Within six months of the Effective Date, the County and the Sheriff will
    develop a short-term plan addressing the following 12-month period, and within 12
    months of the Effective Date, the County and the Sheriff will develop a long-term plan
    addressing the following five-year period, to reasonably ensure the availability of
    licensed inpatient mental health care for prisoners in the Jails. The County and the
    Sheriff will begin implementation of each plan within 90 days of plan completion. These
    plans will describe the projected capacity required, strategies that will be used to obtain
    additional capacity if it is needed, and identify the resources necessary for
    implementation. Thereafter, the County and the Sheriff will review, and if necessary
    revise, these plans every 12 months.

           STATUS:         PARTIAL COMPLIANCE

            Substantial Compliance requires the Department to (1) develop a short-term plan
    that will address the availability of licensed inpatient mental health care for prisoners in
    an initial 12-month period; (2) commence to implement the plan within 90 days after it is
    developed; (3) develop a long-term plan within 12 months after the short term plan that
    will address the availability of licensed inpatient mental health care for prisoners in the
    following five-year period; and (4) commence to implement the long-term plan within 90
    days after it is developed.

            The Department of Health Services submitted a June 2020 “Update to Plan
    Regarding Availability of Licensed Inpatient Mental Health Care (Long Term and Short
    Term Plans). . .to update those efforts [to meet the obligations of Provision 64] where
    needed to highlight those that continue to impact the availability of care for inmate-
    patients in need of inpatient care within and without the jail system.” CHS’s Update
    reports:

           The most impactful recent change has been related to the use of the
           licensed inpatient beds. Traditionally, FIP was used for long-term patients
           and lengths of stay was often several weeks or more. In 2019 an effort
           was made to use the inpatient beds more efficiently for those requiring
           involuntary medication. . . .Instead of holding patients in inpatient beds for
           weeks they are often discharged to housing units such as the FIP stepdown
           unit where they can be more closely monitored than in traditional HOH
           housing but are no longer in need of an inpatient bed. This allows for a
           greater number of those on the waitlist to be admitted to the FIP when
           compared to previous years when patients remained in the FIP longer.

    This has resulted in an “increased efficiency” that “has served to reduce the total number
    of beds needed for inpatient use.” There has been a “reduction in the readmission rate”
    that “impacts the availability of beds for new admissions and allows for more patients
    overall to access the FIP beds.”




                                                 84
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 87 of 134 Page ID
                                  #:3658



           The Update includes a section entitled “Projecting Inpatient Mental Health
    Housing Demand” that explains that: the mental health population has grown
    approximately 9% per year to over 5000 patients in 2020.” There were an average of 80
    P4 patients by week in the three month period from October 2019 to January 2020, which

            is a reduction from the originally estimated 200 beds and is due to the
            current efficient use of the beds and the use of long-acting injectable
            medication that has become more widely available to the mental health
            population. . . .[T]he County believes that over time the continued
            monitoring of P4 levels of care will provide a good estimate of current bed
            need and recommends this practice to continue to monitor whether it
            remains stable at approximately 80 or changes within the next 18 months.

            While the CHS report addressing the short-term “availability of licensed inpatient
    mental health care for prisoners in the Jails” that is sufficient to establish Partial
    Compliance with Paragraph 64, it does not set forth a long-term plan that is required by
    this provision.62

             The County's Update notes that there is a significant push by the County to
    develop a plan “with the goal of reducing the jail population and placing those with
    mental health needs in community placements instead of jail” and that the Board of
    Supervisors has directed the County “to develop a plan to cap the jail population at
    approximately 12,000 going forward.” Under these circumstances, the Update states that
    “it is not possible to definitely determine the number of inpatient beds that are needed
    within the jail,” but the County “is confident” that its on-going efforts “will serve to
    reduce the overall inpatient bed need in the jail.” The Monitor agrees with DOJ that
    “[t]here will always be uncertainty, but the County still has an obligation to create long-
    term plans including projections based on the best available data.”




    62
      The County's Augmented Tenth Self-Assessment notes that “due to COVID-19, the CHS Mental Health
    Program temporarily lost the use of the Mental Health Transitional Unit within the Correctional Treatment
    Center. In the normal course, these beds are used to transition patients from FIP to step-down of less
    significant care, while keeping them under heightened review, before they can step further down into HOH
    or other levels of care. During the pandemic, this space was transitioned for use by COVID-19 positive
    patients.”



                                                       85
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 88 of 134 Page ID
                                  #:3659



            65.     Consistent with existing Sheriff’s Department policies, the County and the
    Sheriff will ensure that psychotropic medications are administered in a clinically
    appropriate manner to prevent misuse, hoarding, and overdose.

            STATUS:           PARTIAL COMPLIANCE

             Substantial Compliance requires that (1) the County’s Self-Assessments set forth
    the (a) the results of weekly medication audits documenting the visual observation of the
    administration of medication during the quarter; (b) unauthorized medications found as a
    result of cell searches during the reporting period; and (c) incidents involving confirmed
    prescription drug overdoses; and that (2) “the Monitor concludes, after consulting with
    the Subject Matter Expert, that psychotropic medications have been administered in a
    clinically appropriate manner 85% of the time.”

            The County’s Tenth Self-Assessment reports that during the Tenth Reporting
    Period, “the County finalized and began the roll out of its Pill Call training video to all
    custody and nursing staff. Each facility is tasked with training its employees in the proper
    procedures, relying in part on the video.” The County’s posted results for the Tenth
    Reporting Period reflect the medications found during a number of searches in the Fourth
    Quarter of 201963 and First Quarter of 2020.64 The County also reported that there were
    five confirmed and seven unconfirmed overdoses in the Fourth Quarter of 2019 and four
    confirmed and nine unconfirmed overdoses in the First Quarter of 2020. The County and
    Department previously “paused reporting” the result of Administrative Audits required
    by Compliance Measure 65-1(a) “to establish a more consistent and clinically appropriate
    process.”




    63
       During the Fourth Quarter of 2019, 59 medications not “appropriately possessed by inmates” were found
    during 109 unannounced searches at CRDF, 484 medications were found during 159 searches at TTCF, 515
    medications during 107 searches at MCJ, 170 medications during 528 searches at NCCF, 232 medications
    during 232 searches at PDC North, 67 medications during 250 searches at PDC South, and no medications
    during seven searches at PDC East.
    64
       During the First Quarter of 2020, 26 medications not “appropriately possessed by inmates” were found
    during 101 unannounced searches at CRDF, 147 medications were found during 94 searches at TTCF, 250
    medications during 199 searches at MCJ, 30 medications during 142 searches at NCCF, 130 mediations
    during 134 searches at PDC North, one medication during 242 searches at PDC South and no medications
    during eleven searches at PDC East.


                                                      86
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 89 of 134 Page ID
                                  #:3660



            66.     Consistent with existing DMH policies, prisoners in High Observation
    Housing and Moderate Observation Housing, and those with a serious mental illness who
    reside in other housing areas of the Jails, will remain on an active mental health caseload
    and receive clinically appropriate mental health treatment, regardless of whether they
    refuse medications.

             STATUS:           NON-COMPLIANCE

            Substantial Compliance requires the Department to review, on a random basis, the
    electronic medical records of prisoners in HOH and MOH or with a Serious Mental
    Illness (“SMI”) to assess whether they have remained on an active mental health caseload
    and that 95% of HOH prisoners, 90% of MOH prisoners, and 85% of other prisoners with
    a serious mental illness have been offered “clinically appropriate structured mental health
    treatment” and have been seen by a QMHP at least monthly, regardless of whether they
    refuse medications.

             The County’s posted results reflect that, for the Fourth Quarter of 2019, 14% of
    the records reviewed reflected that an HOH inmate was offered clinically appropriate
    treatment at least weekly and seen by a QMHP at least once a month; 10% of the records
    reviewed reflected that a MOH inmate was offered clinically appropriate mental health
    treatment and seen by a QMPH at least once a month; and 60% of the records reflected
    that inmates with serious mental illnesses residing in other housing areas were offered
    clinically appropriate mental health treatment at least weekly, and were seen by a QMHP
    at least once a month.65 The records reviewed for the First Quarter of 2020 reflect that
    8% of the HOH inmates were offered weekly treatment, 6% of the MOH inmates were
    offered monthly treatment, and 85% of the other mentally ill inmates were offered
    weekly treatment.

            The County continues to struggle to ensure that inmates with serious mental
    illnesses receive the clinically appropriate mental health treatment they need and that is
    required by Paragraph 66. The County’s Tenth Self-Assessment reports that “[t]he
    County also continues to work towards improved standardization of the intake
    assessment process performed in reception centers so that it continually improves the
    accuracy and efficiency of its process for identifying inmates at intake who have a serious
    mental illness. Specifically, the County implemented a new process in which JMET
    clinicians and psychiatrists identify inmates as seriously mentally ill as they see them
    while performing normal job functions.” One of the clinicians notes that while this “may
    better identify inmates who need mental health treatment, it is unlikely to directly
    improve the delivery of clinically appropriate structured mental health treatment.” As
    noted by the Mental Health Subject Matter Expert’s summary of a December 2019 site
    visit: “We continued to find limited evidence of treatment that qualified as structured in
    any setting. . . .The main struggle here is the same one we’ve seen all along – the lack of
    focused treatment planning that addresses targeted areas of need based on clinical


    65
     Compliance Measure 66-4(c) does not specifically require that prisoners having a serious mental illness
    who reside in other housing areas of the jail be offered clinically appropriate treatment “at least weekly.”


                                                         87
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 90 of 134 Page ID
                                  #:3661



    assessment, and the lack of consistent, structured treatment delivery guided by such
    treatment plans.”66




    66
       The County also states that HOH patients are seen twice a month by a psychiatrist, and four times a
    month by a clinician, and these patients “are also considered during huddle meetings and in response to
    regular contact by nurses and custody staff. . . .[T]he most seriously ill patients on the FIP wait list are seen
    even more often by psychiatrists and mental health clinicians as would be clinically appropriate, the most
    ill may be seen as often as daily.”


                                                           88
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 91 of 134 Page ID
                                  #:3662




          67.     Within three months of the Effective Date, the County and the Sheriff will
    implement policies for prisoners housed in High Observation Housing and Moderate
    Observation Housing that require:

            (a)      documentation of a prisoner’s refusal of psychotropic medication in the
                     prisoner’s electronic medical record;

            (b)      discussion of a prisoner’s refusal in treatment team meetings;

            (c)      the use of clinically appropriate interventions with such prisoners to
                     encourage medication compliance;

            (d)      consideration of the need to transfer non-compliant prisoners to higher
                     levels of mental health housing; and

            (e)      individualized consideration of the appropriateness of seeking court orders
                     for involuntary medication pursuant to the provisions of California
                     Welfare and Institutions Code sections 5332-5336 and/or California Penal
                     Code section 2603(a).

            STATUS:           PARTIAL COMPLIANCE

            Substantial Compliance requires the County to “review the electronic medical
    records of 25% of the prisoners in HOH and MOH who refused psychotropic medication
    during the quarter to verify that the records [of 85% of the prisoners] reflect the
    documentation and consideration of the matters required by the terms of Paragraph 67.”

           The County’s posted results reflect that in the Fourth Quarter of 2019, 52% of the
    records of prisoners who refused psychotropic medication “reflected the documentation
    and consideration of the matters required by Paragraph 67.” For the First Quarter of
    2020, the County’s posted results reflect that 72% of the records reflected the required
    documentation and consideration of these matters.67

            During the Reporting Period, the County “completely revised the way it assesses
    this Provision in response to feedback received from the Monitor, Mental Health SME,
    and DOJ to consider: results in the Medication Administration Record (by nursing),
    clinical notes (by nursing), Progress Notes (by mental health clinicians and psych techs),
    and briefs of assessments (by Psychiatrists). . . .[T]he County’s self-assessment reflects a
    tiered approach that tries to separate inmates’ clinical needs based on their level of care
    and the resulting approach to meeting the qualitative requirements of the compliance
    measures.”



    67
       The County has acknowledged that “two assessment items identified by DOJ were in error and [it] will
    issue an amended self-assessment.”


                                                       89
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 92 of 134 Page ID
                                  #:3663



            68.      Within six months of the Effective Date, the County and the Sheriff will
    develop and implement a procedure for contraband searches on a regular, but staggered
    basis in all housing units. High Observation Housing cells will be visually inspected
    prior to initial housing of inmates with mental health issues.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of January 1, 2016,
                           through December 31, 2016 (verified) at MCJ, NCCF,
                           PDC East, PDC South, and PDC North)

                           SUBSTANTIAL COMPLIANCE (as of January 1, 2017,
                           through December 31, 2017 (verified) at TTCF)

                           PARTIAL COMPLIANCE (at CRDF)

           Substantial Compliance requires that “85% of the housing units are searched for
    contraband at least once in the previous quarter; and 95% of the HOH units visually
    inspected prior to housing prisoners in these units.” Self-Assessments are to include a
    summary of searches conducted and a review of 25 randomly selected Checklist forms
    for HOH units to confirm that the units were visually inspected prior to initial housing of
    prisoners in these units.

           The County previously maintained Substantial Compliance for twelve consecutive
    months at TTCF, MCJ, NCCF, PDC East, PDC South, and PDC North. Pursuant to
    Paragraph 111 of the Settlement Agreement, the Department was not subject to
    monitoring at those facilities for Substantial Compliance with Paragraph 68 in the Tenth
    Reporting Period.

            The County’s posted amended results reflect that in the Fourth Quarter of 2019,
    90% of the housing units at CRDF were searched at least once in the quarter, and 100%
    of the randomly selected HOH cells at CRDF were visually inspected before housing
    prisoners in these units. The County's posted amended results reflect that in the First
    Quarter of 2020, 92% of the housing units at CRDF were searched at least once in the
    quarter, and 92% of the randomly selected HOH cells at CRDF were visually inspected
    before housing prisoners in these units, which is short of the 95% threshold for
    Substantial Compliance.




                                                90
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 93 of 134 Page ID
                                  #:3664



            69.     Consistent with existing DMH policies regarding use of clinical restraints,
    the County and the Sheriff will use clinical restraints only in the Correctional Treatment
    Center and only with the approval of a licensed psychiatrist who has performed an
    individualized assessment and an appropriate Forensic Inpatient order. Use of clinical
    restraints in CTC will be documented in the prisoner’s electronic medical record. The
    documentation will include the basis for and duration of the use of clinical restraints and
    the performance and results of the medical welfare checks on restrained prisoners. When
    applying clinical restraints, custody staff will ensure a QMHP is present to document and
    monitor the condition of the prisoner being placed in clinical restraints.

            STATUS:         SUBSTANTIAL COMPLIANCE (as of July 1, 2018,
                            through June 30, 2019 (verified))

           Substantial Compliance requires the Department to review the electronic medical
    records of all prisoners placed in clinical restraints to verify that the restraints were used,
    approved, and documented, and that the results of medical welfare checks on restrained
    prisoners were also documented.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring at those facilities for Substantial Compliance with Paragraph 69 in
    the Tenth Reporting Period.




                                                  91
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 94 of 134 Page ID
                                  #:3665



           70.     Within three months of the Effective Date, the County and the Sheriff will
    have policies and procedures regarding the use of Security Restraints in HOH and MOH.
    Such policies will provide that:

             (a)      Security Restraints in these areas will not be used as an alternative to
                      mental health treatment and will be used only when necessary to insure
                      safety;

             (b)      Security Restraints will not be used to punish prisoners, but will be used
                      only when there is a threat or potential threat of physical harm, destruction
                      of property, or escape;

             (c)      Custody staff in HOH and MOH will consider a range of security restraint
                      devices and utilize the least restrictive option, for the least amount of time,
                      necessary to provide safety in these areas; and

             (d)      Whenever a prisoner is recalcitrant, as defined by Sheriff’s Department
                      policy, and appears to be in a mental health crisis, Custody staff will
                      request a sergeant and immediately refer the prisoner to a QMHP.

             STATUS:           PARTIAL COMPLIANCE

            The Monitor’s Eighth Report noted that “[t]he Mental Health Subject Matter
    Expert and DOJ have expressed concern about the Department’s Substantial Compliance
    with paragraph 70(c) if all inmates in HOH are routinely handcuffed when they are out of
    their cells ‘in a housing pod at the same time.’”68

            As stated in the Monitor’s prior reports, to achieve Substantial Compliance with
    Paragraph 70(c), the County must demonstrate that “it is continuing to conduct individual
    assessments in weekly and daily meetings, expanding the use of Living Modules and FIP
    step-down pods (or other less restrictive housing arrangements), and articulating policies
    for these programs.”69 Also, as previously expressed by DOJ, “the County must show
    that clinicians routinely make individualized assessments for all HOH inmates about
    whether [the special housing units] would be appropriate, and that inmates are not being
    denied access to those housing units due to space or capacity constraints.”70

             The County’s Tenth Self-Assessment reports that

             The County continues to frequently evaluate patients for placement in
             alternative housing modules. As previously reported, the County conducts
             weekly assessments of inmates in HOH housing. During those
             assessments, clinicians consider, among other things, whether an inmate is
             able to cohabitate with others and other considerations relevant to whether

    68
       See Monitor's Eighth Report, p. 90.
    69
       See Monitor’s Eighth Report, p. 91; Ninth Report, p. 96.
    70
       See Monitor's Ninth Report, p. 96.


                                                        92
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 95 of 134 Page ID
                                  #:3666



             they would be appropriate for housing in a Living Module or Step-Down
             concept. In addition, the County conducts daily huddle meetings to assess
             whether HOH inmates are suitable for a double man cell, or transfers to
             Enhanced Mental Health Housing or MOH. Communications among and
             between custody staff, clinicians, group providers and others also occur in
             less formal contexts via email, in person [sic] to report on a patient’s
             progress, and when inmates themselves request to be considered to
             participate in the programs. Separate from clinician assessments, inmates
             that are able to cohabitate are often trusted to be unrestrained when out of
             their cells together.

            The County’s Tenth Self-Assessment also reports that the “Living Module
    concept operated in six pods at TTCF and two pods at CRDF. . . .Inmates in the Step-
    down modules and HOPE Dorm are not restrained when out of cell. There are three FIP
    Step-Down pods at TTCF and CRDF.”71 Unfortunately, the “pilot program” that is
    “aimed to provide P3/HOH inmates with significant unrestrained out of cell time” in five
    HOH pods at TTCF, and three HOH pods at CRDF “was temporarily suspended at TTCF
    during COVID-19 due to social distancing requirements, changes to housing modules due
    to quarantines and isolation, and staffing changes. CRDF was able to keep its
    unrestrained out of cell time operating during COVID-19.”

            As noted in the Monitor’s Ninth Report, the Monitor believes, “with additional
    CHS staffing, the County could expand the Living and LIFE Modules and the Step-down
    units to provide enhanced mental health care treatment to additional HOH inmates who
    currently satisfy the criteria for housing in those specialized units.”72 In light of the
    substantial reduction in the number of inmates in the County’s jail facilities as a result of
    the COVID-19 pandemic, the County should have space readily available to expand the
    alternative mental health housing units that would provide additional non-violent inmates
    with a mental illness with increased unrestrained out of cell time, particularly if in the
    future the jail population remains at or below the reduced targets set by the Board of
    Supervisors. Demolishing MCJ without replacing it with a correctional treatment facility
    may, however, impact how much space is available for these programs even for a reduced
    jail population.




    71
       The County should issue written directives (if not polices as suggested by DOJ) setting forth “staffing
    and other operation needs” for these programs.
    72
       See Ninth Report, p. 96. The County previously reported that “CHS has developed a plan to request 80
    [additional] positions to address the staffing of mental health services and is working with the CEO's office
    and LASD to determine if additional custody staffing is required to expand the Living Modules and LIFE
    modules.” The County's Tenth Self-Assessment does not report on the status of CHS's request.


                                                         93
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 96 of 134 Page ID
                                  #:3667



            71.      The County and the Sheriff will ensure that any prisoner subjected to
    clinical restraints in response to a mental health crisis receives therapeutic services to
    remediate any effects from the episode(s) of restraint.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of July 1, 2016, through
                           June 30, 2017 (verified))

           Substantial Compliance requires the Department to review the electronic medical
    records of all prisoners placed in clinical restraints to verify that the prisoners received
    therapeutic services as required by Paragraph 71.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 71 in the Tenth
    Reporting Period.




                                                  94
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 97 of 134 Page ID
                                  #:3668



            72.      The County and the Sheriff will develop and implement policies and
    procedures that ensure that incidents involving suicide and serious self-injurious behavior
    are reported and reviewed to determine: (a) whether staff engaged in any violations of
    policies, rules, or laws; and (b) whether any improvements to policy, training, operations,
    treatment programs, or facilities are warranted. These policies and procedures will define
    terms clearly and consistently to ensure that incidents are reported and tracked accurately
    by DMH and the Sheriff’s Department.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of January 1,
                          2017, through December 31, 2017)

           Substantial Compliance requires the Self-Assessments to report on (a) suicide
    review meetings and (b) CIRC meetings that review incidents of serious self-injurious
    behavior in the reporting period.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 72 in the Tenth
    Reporting Period.




                                                95
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 98 of 134 Page ID
                                  #:3669



            73.     Depending on the level of severity of an incident involving a prisoner who
    threatens or exhibits self-injurious behavior, a custody staff member will prepare a
    detailed report (Behavioral Observation and Mental Health Referral Form, Inmate Injury
    Report, and/or Incident Report) that includes information from individuals who were
    involved in or witnessed the incident as soon as practicable, but no later than the end of
    shift. The report will include a description of the events surrounding the incident and the
    steps taken in response to the incident. The report will also include the date and time that
    the report was completed and the names of any witnesses. The Sheriff’s Department will
    immediately notify the County Office of Inspector General of all apparent or suspected
    suicides occurring at the Jails.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of October 1, 2017,
                           through September 30, 2018 (verified))

            Substantial Compliance requires the Department to review quarterly a random
    sample of reports of any threats or exhibitions of self-injurious behavior to verify that the
    reports have the information required by Paragraph 73; and to provide the Monitor with
    the notifications to the Inspector General of all incidents involving an apparent or
    suspected suicide during the reporting period.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 73 in the Tenth
    Reporting Period.




                                                 96
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 99 of 134 Page ID
                                  #:3670



            74.     The Sheriff’s Department will ensure that there is a timely, thorough, and
    objective law enforcement investigation of any suicide that occurs in the Jails.
    Investigations shall include recorded interviews of persons involved in, or who
    witnessed, the incident, including other prisoners. Sheriff’s Department personnel who
    are investigating a prisoner suicide or suspected suicide at the Jails will ensure the
    preservation of all evidence, including physical evidence, relevant witness statements,
    reports, videos, and photographs.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of September 1, 2016,
                          through December 31, 2017)

            Substantial Compliance requires the Department to provide the Monitor with an
    Executive Suicide Death Review reflecting the results of the Department’s investigation
    of any suicide in the Jails within six months of the suicide. The review must reflect steps
    taken to preserve all of the evidence; and list the interviews of persons involved in, or
    who witnessed, the incident, and whether the interviews were recorded.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 74 in the Tenth
    Reporting Period.




                                                97
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 100 of 134 Page ID
                                  #:3671



           75.    Within three months of the Effective Date, the County and the Sheriff will
    review every suicide attempt that occurs in the Jails as follows:

           (a)     Within two working days, DMH staff will review the incident, the
                   prisoner’s mental health status known at the time of the incident, the need
                   for immediate corrective action if any, and determine the level of suicide
                   attempt pursuant to the Centers for Disease Control and Prevention’s Risk
                   Rating Scale;

           (b)     Within 30 working days, and only for those incidents determined to be a
                   serious suicide attempt by DMH staff after the review described in
                   subsection (a) above, management and command-level personnel from
                   DMH and the Sheriff’s Department (including Custody Division and
                   Medical Services Bureau) will meet to review relevant information known
                   at that time, including the events preceding and following the incident, the
                   prisoner’s incarceration, mental health, and health history, the status of
                   any corrective actions taken, and the need for additional corrective action
                   if necessary;

           (c)     The County and the Sheriff will document the findings that result from the
                   review of serious suicide attempts described in subsection (b) above; and

           (d)     The County and the Sheriff will ensure that information for all suicide
                   attempts is input into a database for tracking and statistical analysis.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of October 1, 2017,
                          through September 30, 2018 (verified))

            Substantial Compliance requires (a) DMH to review documentation of randomly
    selected suicide attempts during the previous quarter to verify that the prisoner’s mental
    health status and need for immediate corrective action were considered timely by the
    DMH staff and that the staff determined whether the suicide attempt was serious; (b) that
    the Department and DMH reviewed the relevant information known at that time and the
    status of any corrective actions taken, and they considered the need for additional
    corrective action if necessary; and (c) that the information is reflected in the
    Department’s database for tracking and statistical analysis.

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 75 in the Tenth
    Reporting Period.




                                                98
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 101 of 134 Page ID
                                  #:3672



            76.     The County and the Sheriff will review every apparent or suspected
    suicide that occurs in the Jails as follows:

           (a)    Within no more than two working days, management and command-level
                  personnel from DMH and the Sheriff’s Department (including Custody
                  Division and Medical Services Bureau) will meet to review and discuss
                  the suicide, the prisoner’s mental health status known at the time of the
                  suicide, and the need for immediate corrective or preventive action if any;

           (b)    Within seven working days, and again within 30 working days,
                  management and command-level personnel from DMH and the Sheriff’s
                  Department (including Custody Division and Medical Services Bureau)
                  will meet to review relevant information known at that time, including the
                  events preceding and following the suicide, the prisoner’s incarceration,
                  mental health, and health history, the status of any corrective or preventive
                  actions taken, and the need for additional corrective or preventive action if
                  necessary; and

           (c)    Within six months of the suicide, the County and the Sheriff will prepare a
                  final written report regarding the suicide. The report will include:

                  (i)    time and dated incident reports and any supplemental reports with
                         the same Uniform Reference Number (URN) from custody staff
                         who were directly involved in and/or witnessed the incident;
                  (ii)   a timeline regarding the discovery of the prisoner and any
                         responsive actions or medical interventions;
                  (iii)  copies of a representative sample of material video recordings or
                         photographs, to the extent that inclusion of such items does not
                         interfere with any criminal investigation;
                  (iv)   a reference to, or reports if available, from the Sheriff’s
                         Department Homicide Bureau;
                  (v)    reference to the Internal Affairs Bureau or other personnel
                         investigations, if any, and findings, if any;
                  (vi)   a Coroner’s report, if it is available at the time of the final report,
                         and if it is not available, a summary of efforts made to obtain the
                         report;
                  (vii) a summary of relevant information discussed at the prior review
                         meetings, or otherwise known at the time of the final report,
                         including analysis of housing or classification issues if relevant;
                  (viii) a clinical mortality review;
                  (ix)   a Psychological Autopsy utilizing the National Commission on
                         Correctional Health Care’s standards; and
                  (x)    a summary of corrective actions taken and recommendations
                         regarding additional corrective actions if any are needed.




                                                99
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 102 of 134 Page ID
                                  #:3673



           STATUS:        SUBSTANTIAL COMPLIANCE (as of September 1, 2016,
                          through December 31, 2017)

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 76 in the Tenth
    Reporting Period. Nonetheless, the County continued to conduct the reviews required by
    Paragraph 76 for the suicides that occurred during this period and invited the Monitor to
    attend these meetings.




                                              100
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 103 of 134 Page ID
                                  #:3674



           77.     The County and the Sheriff will create a specialized unit to oversee,
    monitor, and audit the County’s jail suicide prevention program in coordination with the
    Department of Mental Health. The Unit will be headed by a Captain, or another Sheriff’s
    Department official of appropriate rank, who reports to the Assistant Sheriff for Custody
    Operations through the chain of command. The Unit will be responsible for:

             (a)      Ensuring the timely and thorough administrative review of suicides and
                      serious suicide attempts in the Jails as described in this Agreement;

             (b)      Identifying patterns and trends of suicides and serious suicide attempts in
                      the Jails, keeping centralized records and inputting data into a unit
                      database for statistical analysis, trends, and corrective action, if necessary;

             (c)      Ensuring that corrective actions are taken to mitigate suicide risks at both
                      the location of occurrence and throughout the concerned system by
                      providing, or obtaining where appropriate, technical assistance to other
                      administrative units within the Custody Division when such assistance is
                      needed to address suicide-risk issues;

             (d)      Analyzing staffing, personnel/disciplinary, prisoner classification, and
                      mental health service delivery issues as they relate to suicides and serious
                      suicide attempts to identify the need for corrective action where
                      appropriate; and recommend remedial measures, including policy
                      revisions, re-training, or staff discipline, to address the deficiencies and
                      ensure implementation; and

             (e)      Participating in meetings with DMH to develop, implement, and track
                      corrective action plans addressing recommendations of the quality
                      improvement program.

             STATUS:           PARTIAL COMPLIANCE

            CCSB’s Semi-Annual Report for the Fourth Quarter of 2019 and the First Quarter
    of 2020 reports that “there were no successful suicide attempts with the jail facilities,”
    although one inmate who attempted suicide in November 2018 was pronounced dead a
    year later. An Inmate Death Review was held to discuss the inmate’s death and to review
    the “topics, issues, and concerns” during the review by the Critical Incident Review
    Committee (CIRC) at the time of the attempt.73 23 of the SDV incidents during this
    period were “deemed suicide attempts,” of which five were reviewed during CIRC
    meetings.

             The Semi-Annual Report includes the following sections:


    73
      There were four suicides in 2019. According to the bar chart set forth in the CCSB report, this is slightly
    above the average during the prior five-year period, but slightly below the five suicides in 2018, and well
    below the 10 suicides in 2013.


                                                        101
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 104 of 134 Page ID
                                  #:3675



            (a)    “Administrative Review of Suicides.” This sets forth the CIRC review of
    the attempted suicide in November 2018 that was discussed by the Inmate Death Review
    in December 2019.

            (b)     “Administrative Review of Serious Suicide Attempts.” This is a general
    discussion of the CIRC and JQIC process for reviewing serious suicide attempts, lists the
    five attempts reviewed at the CIRC meetings, and states that “CCSB tracks and provides
    updates to any CAP or issue[s] that was created at the CIRC.” The updates are provided
    to LASD command staff, CHS, DHS, and Access to Care. Based upon CCSB’s Report
    and CHS’s Semi-Annual Report, the Monitor remains satisfied that CCSB is continuing
    to ensure that CHS and the Department are timely and thoroughly conducting
    administrative review of serious suicide attempts in the jails as required by Paragraphs 76
    and Compliance Measure 77-2(a).

             (c)    “Patterns, trends and statistical analysis of suicides and serious suicide
    attempts in the jails.” This section breaks down the incidents of Self-Directed Violence
    in the Fourth Quarter of 2019 and the First Quarter of 2020 by age group (by incident and
    unique inmates and per 100,000 inmates) and notes that inmates in the 20-29 age group
    engaged in the highest number of SDVs in the Fourth Quarter of 2019 and inmates in the
    18-19 age group engaged in the highest number in the First Quarter of 2020. In the past,
    inmates in the 26-34 age group had the greatest number of self-directed violence. There
    is, however, no effort to determine the reasons for what the Report notes is “a significant
    change.” In this report, CCSB also sets forth the SDV incidents by security level,
    location, and method, and a summary of suicides by year from 2010 to 2019 and by
    facility during that period. Unlike in past reports, there is no analysis of the aggregate
    data. Further, there is no indication that the County has undertaken any projects based
    upon this data.

            (d)     “Corrective actions taken by the department to mitigate suicide risks.”
    This section begins by stating that “[f]or corrective actions taken by the department to
    mitigate suicide risks, please refer to DOJ Provision 24,” which requires the County and
    the Sheriff to “review and inspect housing areas on at least an annual basis to identify
    suicide hazards.” The County was not, however, subject to monitoring for Paragraph 24
    in the Tenth Reporting Period and it has not submitted inspection reports that identify
    suicide hazards in housing areas since August 2019. CCSB’s Report also does not
    indicate what steps the Department has taken to address the risks identified in the last
    inspection report posted by the Department and it does not indicate whether the
    Department has continued to conduct those critical inspections (notwithstanding that it is
    no longer subject to monitoring for the requirement of Paragraph 24).

                   The “corrective action” section also references “the corrective actions
    stemming” from the November 2018 suicide attempt of the inmate who eventually died
    during the Tenth Reporting Period, but those CAPs were discussed at the CIRC meeting
    that was held soon after the suicide attempt in 2018, and “[n]o new items were identified”
    at the Inmate Death Review in December 2019. There is also a chart that sets forth the
    number of CHS and Custody CAPs resulting from the discussion of the suicide attempts



                                               102
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 105 of 134 Page ID
                                  #:3676



    at the CIRC meetings during the Reporting Period, but no discussion of the CAPs. In the
    February 2020 JQIC meeting, “CCSB presented aggregated data gathered from SDV’s at
    Men’s Central Jail (MCJ),” which proposed solutions to increase the JMET walks in
    some of the housing areas.74 CCSB’s Report also notes that there was an attempted
    suicide by an inmate who jumped from an upper tier at NCCF in February 2020. “During
    the review of the incident at the March CIRC meeting, LASD Command Staff requested
    NCCF to explore the feasibility of applying metal mesh barrier[s] to the top tiers of the
    dorms at NCCF,” which is something that was done at TTCF and CRDF in 2016 as
    required by Paragraph 44 of the Settlement Agreement. The JMET walks and the mesh
    barriers are the only corrective action identified in this section of CCSB’s report as
    having been taken by the department to mitigate suicide risk.

            (e)    “Technical issues provided to, or obtained for other administrative units
    within the Custody Division to address suicide-risk issues.” This section reports that
    “CCSB and CHS have been working to strengthen the IT mechanism to facilitate the
    work of reporting and analyzing incidents using the Safety Intelligence (SI) System.”75
    On March 15, 2020, CCSB “began to track all self-injurious behaviors via the SI
    system.” There are also sections on the use of iPads by JMET deputies and new JMET
    uniforms without badges or patches, although it is not clear when these innovations took
    place. There is also a list of “[e]fforts made and CCSB recommendations” to address the
    concerns expressed by the Monitor and Subject Matter Expert regarding the
    “Department’s reported out-of-cell time[.]” The Monitor appreciates the efforts of CCSB
    and the Department to address the concerns. Finally, there is a summary of the
    “plan/project” that CCSB, the Correctional Innovative Technologies Unit (CITU), and
    custody executives are working on to purchase and distribute new Title 15 Safety Check
    Scanners.

           (f)     “Analysis of staffing, personnel/disciplinary, prisoner classification, and
    mental health service delivery issues as they relate to suicides and serious suicide
    attempts.” This section references the creation of a new form to be filled out beginning
    in March 2020 for each serious suicide attempt to obtain more information to address the
    requirements of this subsection.

             (g)     “Remedial measures, including policy revisions, re-training, or staff
    discipline, to address issues related to suicide and serious suicide attempts.” This section
    describes the Risk Assessment Management Program (RAMP) that is “monitored by the
    Field Mental Evaluation Team (MET).” JMET is notified of patients who meet the
    criteria to be a RAMP patient “to ensure proper treatment and shared patient history.”
    Field MET “visits to ensure the continuance of care and look for signs of
    decompensation.”

            (h)     “Summaries of meetings with DMH to develop, implement, and track
    corrective action plans.” This section summarizes each of the JQIC meetings held during
    the Tenth Reporting Period and discusses, in particular, the Correctional Health

    74
         See p. 73, supra.
    75
         See p. 72, supra.


                                                103
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 106 of 134 Page ID
                                  #:3677



    Improvement Program (CHIP); the 2E-Row procedures at PDN North; the MCJ SDV
    Location Data; and the pill call training timeline and video.76 There is also a summary of
    the Bi-Annual Suicide Prevention Meeting held on November 13, 2019.

            The Monitor appreciates CCSB’s efforts to enhance the Department’s
    effectiveness in addressing the challenges posed by the mentally ill population in the
    County jails. There still needs to a better analysis of the aggregate data on suicides and
    serious suicide attempts and a more robust discussion and follow-up of the corrective
    actions that the department has taken to mitigate suicide risks.




    76
         See p. 72, supra.




                                                104
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 107 of 134 Page ID
                                  #:3678



           78.     The County and the Sheriff will maintain a county-level Suicide
    Prevention Advisory Committee that will be open to representatives from the Sheriff’s
    Department Custody Division, Court Services, Custody Support Services, and Medical
    Services Bureau; the Department of Mental Health; the Public Defender’s Office; County
    Counsel’s Office; the Office of the Inspector General; and the Department of Mental
    Health Patients’ Rights Office. The Suicide Prevention Advisory Committee will meet
    twice per year and will serve as an advisory body to address system issues and
    recommend coordinated approaches to suicide prevention in the Jails.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of May 11, 2016, through
                          May 18, 2017)

          Substantial Compliance requires (1) the Committee to meet twice per year and (2)
    “recommend coordinated approaches to suicide prevention in the Jails.”

            Pursuant to Paragraph 111 of the Settlement Agreement, the Department was not
    subject to monitoring for Substantial Compliance with Paragraph 78 in the Tenth
    Reporting Period. Nevertheless, the County has continued to hold Bi-Annual Suicide
    Prevention meetings through the last reporting period. The last meeting, which the
    Monitor attended, was held on November 13, 2019, and provided a comprehensive
    overview of the County’s efforts to prevent suicides in the County’s jails and to treat
    inmates suffering from mental illness.




                                              105
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 108 of 134 Page ID
                                  #:3679



           79.    (a)     Unless clinically contraindicated, the County and the Sheriff will
                          offer prisoners in mental health housing:

                          (i)    therapeutically appropriate individual visits with a QMHP;
                                 and

                          (ii)   therapeutically appropriate group programming conducted
                                 by a QMHP or other appropriate provider that does not
                                 exceed 90 minutes per session;

                  (b)     The County and the Sheriff will provide prisoners outside of
                          mental health housing with medication support services when
                          those prisoners are receiving psychotropic medications and
                          therapeutically appropriate individual monthly visits with a QMHP
                          when those prisoners are designated as Seriously Mentally Ill; and

                  (c)     The date, location, topic, attendees, and provider of programming
                          or therapy sessions will be documented. A clinical supervisor will
                          review documentation of group sessions on a monthly basis.

           STATUS:        NON-COMPLIANCE

            Substantial Compliance requires the Department to maintain records of
    therapeutically appropriate individual visits and group programming, and the names of
    the clinical supervisors who reviewed the documentation of group sessions; describe the
    medication support services available for prisoners not in mental health housing who are
    receiving psychotropic medications; and review electronic medical records of such to
    confirm that medication support services were provided to these prisoners.

           The County’s Tenth Self-Assessment reports that in the Fourth Quarter of 2020,
    58% of the prisoners who resided outside of mental health housing and were receiving
    psychotropic medications were “provided with medication support services,” which is
    below the 85% threshold required by Compliance Measure 79.5(d) for Substantial
    Compliance with Paragraph 79(b). In the First Quarter of 2020, 47% of the prisoners
    who resided outside of mental health housing and were receiving psychotropic
    medications were “provided with medication support services.”

            The County did not provide records of therapeutically appropriate individual
    visits and group programming by QMHPs to prisoners who reside in mental health
    housing because “the County is not yet able to render structured treatment according to
    methods reflected in treatment plans.” Notwithstanding the County's Partial Compliance
    with subpart (c) of Paragraph 79, the Monitor agrees with DOJ that the County's failure,
    “nearly five years after the effective date of the settlement” to provide “records of
    therapeutically appropriate individual visits and group programming” reflect its Non-
    Compliance with the entirety of Paragraph 79.




                                              106
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 109 of 134 Page ID
                                  #:3680



           80.     (a)    The County and the Sheriff will continue to make best efforts to
    provide appropriate out-of-cell time to all prisoners with serious mental illness, absent
    exceptional circumstances, and unless individually clinically contraindicated and
    documented in the prisoner’s electronic medical record. To implement this requirement,
    the County and the Sheriff will follow the schedule below:

                   (i)     By no later than six months after the Effective Date, will offer
                           25% of the prisoners in HOH ten hours of unstructured out-of-cell
                           recreational time and ten hours of structured therapeutic or
                           programmatic time per week;

                   (ii)    By no later than 12 months after the Effective Date, will offer
                           50% of the prisoners in HOH ten hours of unstructured out-of-cell
                           recreational time and ten hours of structured therapeutic or
                           programmatic time per week; and

                   (iii)   By no later than 18 months after the Effective Date, will offer
                           100% of the prisoners in HOH ten hours of unstructured out-of-
                           cell recreational time and ten hours of structured therapeutic or
                           programmatic time per week.

            (b)     No later than six months after the Effective Date, the County and the
    Sheriff will record at the end of each day which prisoners in HOH, if any, refused to
    leave their cells that day. That data will be presented and discussed with DMH staff at
    the daily meeting on the following Normal business workday. The data will also be
    provided to the specialized unit described in Paragraph 77 and to DMH’s quality
    improvement program to analyze the data for any trends and to implement any corrective
    action(s) deemed necessary to maximize out-of-cell time opportunities and avoid
    unnecessary isolation.

           STATUS:         NON-COMPLIANCE

            Paragraph 80 requires that, “no later than 18 months after the Effective Date [July
    1, 2015],” 100% of the prisoners in HOH receive “ten hours of unstructured out-of-cell
    recreational time and ten hours of structured therapeutic or programmatic time per
    week.” The parties have agreed that up to five hours of the structured time can consist of
    education or work programs, but at least five hours of the time must be therapeutic.

            The County’s Tenth Self-Assessment reports that in the Fourth Quarter of 2019,
    83% of the HOH prisoners at CRDF and 75% of the HOH prisoners at TTCF were
    offered the required “unstructured out-of-cell time by Custody staff.” For the First
    Quarter of 2020, 95% and 62% of HOH prisoners were offered unstructured out-of-cell
    time at CRDF and TTCF, respectively.

            As in the past, County’s Tenth Self-Assessment does not reflect any results for
    “structured therapeutic or programming time.” It reports that for “structured out-of-cell



                                               107
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 110 of 134 Page ID
                                  #:3681



    time, CHS piloted an electronic system that allows clinicians, and not Custody staff, to
    track structured out-of-cell time offered. CHS staff have continued to use the iPads
    where possible, in addition to collecting manual data on a module-by-module basis.”77

            The Mental Health Subject Matter Expert and the clinicians previously assessed
    the accuracy of the County’s reporting of the out-of-cell time offered to inmates by
    comparing out-of-cell time records to videos of the HOH units over the same time
    periods, and they found the County’s data to be “highly unreliable.” The Monitor and the
    Mental Health Subject Matter viewed this as a “very serious problem, . . . both in terms
    of the accuracy of the Department’s records and the conditions in HOH units.”78

             The County’s response to the Monitor’s Draft Ninth Report stated that

             CCSB is investigating these issues and, specifically, looking into potential
             errors in the Department technology used to capture out-of-cell time and
             the way the technology is used by staff. CCSB expects that its efforts will
             be reflected in a quality improvement process during the next reporting
             period designed to improve accuracy in the Department’s reported out-of-
             cell numbers and identify potential challenges in the process by which it
             offers and provides out-of-cell time.

           The County's Tenth Self-Assessment does not report much progress. During the
    Tenth Reporting Period,

             the Department began to approach to [sic] tracking and evaluating out-of-
             cell time based on feedback provided by the Monitor and Subject Matter
             Expert. More specifically, with the help of CCSB, the Department is using
             the Joint Quality Improvement Committee to explore ways to improve its
             data and assessments in this area.

    Unfortunately, “CITU, the unit that provides the data underlying [the Department’s]
    assessment for this Provision, has been shifted to work with emergency operations and
    may be less able to address questions or technological challenges that arise in gathering
    and reporting data. These changes are also likely to impact the Department, and CHS’s,
    efforts to continue quality improvement projects in this area during the pandemic.” Also
    due to the COVID-19 pandemic, “CHS temporarily suspended most group mental health
    treatment, which provides a significant amount of the structured out-of-cell time provided
    inmates in HOH.”

    77
       The County needs to explain how it will monitor the system to ensure that it accurately tracks the out-of-
    cell time offered, which has been an area of concern to the Monitor and the Mental Health Subject Matter
    Expert.
    78
       The Monitor and Mental Health Subject Matter Expert also share DOJ's concern about the “high
    proportion of hours counted toward the unstructured 10-hour requirement where inmate are deemed
    ineligible or purportedly as having refused” and that inmates are too often deemed “hostile” or
    “uncooperative” “to avoid providing or even offering out-of-cell time to HOH inmates staff deem
    unpredictable or hard to manage.” The County notes that “these refusals are frequently discussed and
    documented in huddle meeting minutes,” which provide more details regarding the refusals.


                                                        108
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 111 of 134 Page ID
                                  #:3682




            The County’s Augmented Tenth Self-Assessment reports that “CHS is working to
    evaluate hand-tracked data to better understand challenges related to increasing and
    maximizing, the structured out-of-cell time offered to HOH inmates.” The County
    acknowledges that it “faces exceptional challenges in providing the required structured
    out of cell group time per week to some of the highest acuity forensic inmate patient
    population in the Los Angeles County Jail.” Based upon data for TTCF Module 151,
    41% of the inmates were offered more than 10 hours of group therapy, but only 2%
    participated in more than 10 hours in the Fourth Quarter of 2019, and no inmates were
    offered more than 10 in the First Quarter of 2020, and only 15% were offered more than
    6.5 hours. It reports, however, that “face to face visits [at TTCF] for Q4 and Q1 were
    97% and 98%” and 100% at CRDF. The evaluation sets forth projects that are going to
    be undertaken at both facilities to enable the County to “make gains towards
    improvement and subsequently compliance.”




                                             109
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 112 of 134 Page ID
                                  #:3683



            81.     Except as specifically set forth in Paragraphs 18-20 of this Agreement, and
    except as specifically identified below, the County and the Sheriff will implement the
    following paragraphs of the Implementation Plan in Rosas at all Jails facilities, including
    the Pitchess Detention Center and the Century Regional Detention Facility, by no later
    than the dates set forth in the Implementation Plan or as revised by the Rosas Monitoring
    Panel: Paragraphs 2.2-2.13 (use of force policies and practices); 3.1-3.6 (training and
    professional development); 4.1-4.10 (use of force on mentally ill prisoners); 5.1-5.3 (data
    tracking and reporting of force); 6.1-6.20 (prisoner grievances and complaints); 7.1-7.3
    (prisoner supervision); 8.1-8.3 (anti-retaliation provisions); 9.1-9.3 (security practices);
    10.1-10.2 (management presence in housing units); 11.1 (management review of force);
    12.1-12.5 (force investigations, with the training requirement of paragraph 12.1 to be
    completed by December 31, 2016); 13.1-13.2 (use of force reviews and staff discipline);
    14.1-14.2 (criminal referrals and external review); 15.1-15.7 (documentation and
    recording of force); 16.1-16.3 (health care assessments); 17.1-17.10 (use of restraints);
    18.1-18.2 (adequate staffing); 19.1-19.3 (early warning system); 20.1-20.3 (planned uses
    of force); and 21.1 (organizational culture).

           STATUS:         PARTIAL COMPLIANCE

            Because Paragraph 81 of the Settlement Agreement incorporates 100 provisions
    in the Implementation Plan adopted in the Rosas case, the parties agreed in the
    Compliance Measures adopted in this case that “Substantial Compliance with respect to
    the substance of the policies required by the Rosas Implementation Plan would be
    determined by the Rosas Monitors.” With the exception of the Early Warning System
    required by Section 19 of the plan, all of the required policies were approved by the
    Rosas Monitors by the Second Reporting Period in this case, and the Early Warning
    System was approved in the Seventh Reporting Period.

            The Compliance Measures in this case then provide that “[o]nce the policies have
    been approved by the Rosas Monitors, the Monitor and Subject Matter Expert will
    confirm and assess the implementation of these policies in the [DOJ facilities].” In
    assessing the Department’s compliance with Paragraph 81, the Monitor has grouped the
    100 provisions into seven categories and, with input from the Subject Matter Experts, has
    assessed Department’s compliance on a category-by-category basis. With the exception
    of the Training category, which is assessed when certain percentages are reached, the
    Department will no longer be subject to monitoring for the provisions in a particular
    category once the Monitor has determined that it has achieved and maintained for twelve
    consecutive months Substantial Compliance with the intent and purpose of the overall
    category. The Department will no longer be subject to monitoring for compliance with
    Paragraph 81 once it has achieved and maintained for twelve consecutive months
    Substantial Compliance with each of the categories.

           Training (Substantial Compliance)

            Paragraphs 3.1-3.4, 4.6-4.9, and 12.1 of the Rosas Implementation Plan reflect
    training requirements in use of force, ethics, dealing with mentally ill inmates, and



                                                110
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 113 of 134 Page ID
                                  #:3684



    investigations of force incidents. The curriculum and lesson plans to implement these
    training requirements have been approved by the Rosas Monitors.

           The Department’s Tenth Self-Assessment reports that the Department has met the
    90% Substantial Compliance threshold for the required initial training for Paragraphs 3.1
    and 3.2 as of the Fourth Quarter 2018 and the required refresher training in the Fourth
    Quarter of 2019.79 These results have been verified by the Monitor’s auditors.

             The Department’s Tenth Self-Assessment reports that has posted results reflecting
    that in the Fourth Quarter of 2019 and the First Quarter of 2020 it maintained Substantial
    Compliance at the DOJ facilities with Paragraph 3.3, which requires new Deputy Sheriffs
    and Custody Assistants to receive the use of force and ethics training in the Academies or
    Jail Ops Continuum. These results have been verified by the Monitor’s auditors. The
    Department’s posted results reflect that 95% of new Deputy Sheriffs and Custody
    Assistants received the initial training from July 1, 2016 through September 30, 2018.
    These results have been verified by the Monitor’s auditors, and the Monitor is satisfied
    that the Department has achieved Substantial Compliance with Paragraph 3.3 at the DOJ
    facilities. The new Deputy Sheriffs and Custody Assistants are subject to the refresher
    requirement in Paragraphs 3.1 and 3.2.

            The Department has established Substantial Compliance with Paragraph 3.4,
    which requires “custody-based, use of force scenarios” in the use of force training. The
    Department reported that there were no use of force investigations that were resolved in
    the Fourth Quarter of 2019 or the First Quarter of 2020 with a finding that it “Appears
    Employee Conduct Could Have Been Better,” which is the predicate for the additional
    training, counseling or mentoring required under Paragraph 3.5.

            The Department previously achieved Substantial Compliance with the initial
    training required by Paragraphs 4.6 through 4.9 of the Rosas Plan at CRDF, NCCF, and
    the PDC facilities, and it posted results reflecting that the new Deputy Sheriffs and
    Custody Assistants have continued to receive the required training through the end of the
    First Quarter of 2020.80 These results have been verified by the Monitor’s auditors.
    Going forward, personnel at these facilities must undergo the refresher training required
    under Paragraphs 4.6 and 4.7 of the Rosas Plan. The Department has posted results that
    98% of personnel through December 2019 have received the refresher training required
    under Paragraph 4.6 and 96% under Paragraph 4.7. These results have been verified by
    the Monitor’s auditors.

           The Department’s posted results reflect that all newly promoted Sergeants in the
    First Quarter of 2020 received training in conducting use of force investigations as
    required by Paragraph 12.1 of the Rosas Plan.81 These results have been verified by the

    79
       Because Paragraph 81 incorporates all 104 provisions of the Rosas Implementation Plan in a single
    provision, the Monitor agreed to the use of random samples in some cases instead of requiring assessments
    of all personnel or incidents, which the Monitor believes would be unduly burdensome for the Department.
    80
       See pp. 13-17, supra.
    81
       There were no newly promoted Sergeants in the Fourth Quarter of 2019.


                                                      111
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 114 of 134 Page ID
                                  #:3685



    Monitor’s auditors. The Department’s posted results reflect that 90% of the remaining
    Sergeants who were in Custody as of January 1, 2017 received the initial training. These
    results have been verified by the Monitor’s auditors. The Department’s posted results
    reflect that 96% of Sergeants who were required to receive refresher training in the
    Fourth Quarter of 2019 received the training. These results have been verified by the
    Monitor’s auditors. The Department previously posted results showing that, based upon
    50 randomly selected Sergeants, the Department has met the 90% Substantial
    Compliance threshold for the required refresher training in the Third Quarter of 2019 and
    that all Sergeants promoted in Custody in the Third Quarter of 2019 received the required
    training. These results have been verified by the Monitor’s auditors. The Department
    has also demonstrated that 95% of the Sergeants promoted after January 1, 2017,
    received the initial training.

            Use of Force (Partial Compliance)

            The Department produced, and the Monitor reviewed, 25 randomly selected
    completed force packages for the DOJ facilities during this reporting period. Although
    there was a slightly higher percentage of less complex Category 1 cases, most of the
    incidents were Category 2 cases.82 The Monitor also reviewed three cases involving cell
    extractions to cover additional provisions required under the Rosas Implementation Plan.
    Problematic force incidents were also reviewed by the Use of Force Subject Matter
    Expert.

             As a result of objections by the plaintiffs in the Rosas case, the Rosas Monitors
    revised their approach to assessing the Department’s compliance with the use, reporting
    and investigation of force provisions of the Implementation Plan. Under the revised
    approach, the Monitors do not determine the percentage of cases in which the
    Department’s use of force was reasonable, but instead assess the Department’s
    compliance with the specific provision of the use, reporting, and investigation of force
    provisions of the Implementation Plan. To maintain consistency across all of the jail
    facility, the Monitor has adopted the same approach in the DOJ case.

            There were three cases in which the Department members violated the force
    prevention principles, although there are a few other cases in which there were
    problematic tactics that resulted in a relatively minimal, but not unreasonable, use of
    force. Overall, the Monitor found improvement and concluded that, with the exception of
    specific provisions that were not in compliance in these three cases and more generally
    the requirement that Department members involved in a force incident not escort the
    inmates against whom force was used from the scene, the Department achieved
    Substantial Compliance with most of the use of force provisions of the Implementation
    Plan at CRDF, NCCF, and the PDC facilities in the Tenth Reporting Period.

          In the one particularly troublesome case, a Senior Deputy from outside Custody
    who was working overtime seemingly provoked an inmate who initially obeyed his

    82
      During the 18-month period from January 1, 2019, through June 30, 2020, over 79% of the force
    incidents were either Category 1 cases or NCIs.


                                                     112
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 115 of 134 Page ID
                                  #:3686



    commands to move back in a line of other inmates and then subsequently to face the wall.
    Instead of calling for a Sergeant, the Senior closed the distance and pushed the inmate
    into the wall; when the inmate reacted, the Senior punched him in the face as he was
    taking him to the ground. While the Senior was on top of the inmate, he used a carotid
    restraint to subdue the inmate even though he was much larger than the inmate and it did
    not appear that the inmate was actively resisting. Finally, the use of the carotid restraint
    continued for several seconds after it appeared that the inmate had been rendered
    unconscious.83 The Monitor and the Use of Force Subject Matter Expert believe that the
    Senior's failure to call a sergeant, punching the inmate in the face, and using the carotid
    restraint (both initially and after the inmate appeared to lose consciousness) all violated
    the Department's Use of Force policies.

            In the other two problematic cases, Deputies punched the inmates in the face; in
    one case the punch was in reaction to a spitting incident by an HOH inmate in waist
    chains and in the second case it was during a takedown of an assaultive inmate.
    Although in both cases the use force was in response to the inmate’s assaultive behavior,
    punches to an inmate’s face are “prohibited unless the inmate is assaultive and presents
    an imminent danger of serious injury to a Department member or another person and
    there are no other more reasonable means to avoid serious physical injury.”

           Due to the COVID-19 pandemic, it is not possible to draw any conclusions
    regarding the Department’s use of force in the DOJ facilities from the Department’s Use
    of Force Statistics through June 30, 2020. The statistics reflect a 40% decrease in force
    incidents at CRDF from 340 incidents in 2019 to 101 incidents during the first six months
    of 2020 (202 on an annualized basis). At NCCF, there was a 27% decrease from 215 in
    2019 to 78 through June 30, 2020 (156 on an annualized basis). It is likely that some of
    the reduction in force is due to the reduction in the number of inmates at these facilities
    during the pandemic. The Average Daily Inmate (ADI) population went from 17,054 in
    February 2020 to 11,867 in May 2020. At CRDF the ADI went from 2,188 in February
    to 1,147 in May (a 47% reduction) and at NCCF it went from 3,950 to 2,869 (a 27%
    reduction). Notably, while the percentage of the reductions were similar across all force
    categories at NCCF, there was a much greater reduction in Category 2 cases at CRDF.

            Reporting and Investigation of Force (Partial Compliance)

            The Monitor concluded that, with the exception of the provision of the Rosas
    Implementation Plan relating to Commander’s Reviews, descriptions of use of force by
    other members and visible injuries to inmates, and photographs of members injuries, the
    Department had achieved Substantial Compliance with the reporting and investigation of
    force provisions of the Plan at CRDF, NCCF, and the PDC facilities in the Tenth
    Reporting Period. The main issue was that the Department’s Commanders need to assess
    the reasonableness of the force in light of the Department’s use of force policies. They
    often conclude the force was reasonable without considering the language of the
    applicable policy.

    83
      Fortunately, the inmate regained consciousness, was evaluated by the medical staff, and was able to
    respond to the Watch Commander, although he said that he did not recall what happened.


                                                       113
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 116 of 134 Page ID
                                  #:3687




            In the most problematic case referenced above, the Custody Force Review
    Committee found that the Senior “should have utilized time and distance and made a
    better attempt to prevent force by adhering to the recalcitrant inmate policy and
    requesting for a sergeant.” It nevertheless found that the “applied force methods were
    consistent with the use of force policy” and that no corrective action was required
    notwithstanding the violation of the recalcitrant inmate policy. The Commanders did not
    reference the policies applicable to punches to an inmate’s face or the use of the carotid
    restraint after the inmate appeared to lose consciousness in concluding that these methods
    were reasonable. In addition, they did not recommend discipline even though they did
    find a violation of the recalcitrant inmate policy. The Monitor and the Use of Force
    Subject Matter Expert disagree with CFRC's conclusions about the force used by the
    Senior and with CFRC's failure to recommend discipline.

             Although the County's response to the draft of this report sets forth some of the
    “robust discussion of this incident” at the CFRC meeting and the “systemic corrective
    actions designed to prevent this type of incident from happening again” (emphasis
    added), neither CFRC nor the County address the Monitor's and Subject Matter Expert's
    concerns about the punches to the inmate's face and the use of a carotid restraint that
    appeared to continue after the inmate lost consciousness and the failure to recommended
    any action against the Senior. Following this incident, the Department did, however,
    restrict the use of the carotid restraint to instances involving “Life Threatening/Serious
    Bodily Injury.”

            The Monitor and the Use of Force Subject Matter Expert also believe that the
    Senior's report of the force incident was contradicted by the CCTV video. As noted by
    DOJ, “this inconsistency implicates provision 13.1 of the Rosas implementation plan,
    which required the County to have a 'firm policy of zero tolerance for acts of
    dishonesty'[.]''

           Pursuant to a request by DOJ, “[t]o the extent that the County identified non-
    punitive corrective action for policy violations or other tactical problems,” the Monitor
    has confirmed that “the County, in fact took such corrective action.” Going forward, the
    Monitor should, as requested by DOJ, “consider whether other forms of corrective action,
    such as training or discipline, are warranted but omitted by command staff when
    conducting force reviews.”

            The Department has submitted a Self-Assessment together with supporting
    documents reflecting that, based upon force incidents randomly selected by the Monitor,
    it achieved Substantial Compliance with Paragraph 5.1, which requires force incidents to
    be timely entered into the Department’s database, at the DOJ facilities in the First Quarter




                                                114
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 117 of 134 Page ID
                                  #:3688



    of 2020,84 but not in the Fourth Quarter of 2019.85

            The Department reports that “[t]here were no founded investigations in the Fourth
    Quarter of 2019 that met the criteria of Provisions 13.1 and 13.2,” which require the
    Department to “have a firm policy of zero tolerance for acts of dishonesty or failure to
    report uses of force.” If the Department does not terminate a member who is found to
    have been dishonest, used excessive force, or violated PREA, it is supposed to “closely
    monitor the member’s performance” and notify the Office of Inspector General. There
    was one founded investigation in which a Department Member who violated PREA
    resigned in January 2020 before he could be discharged by the Department. The OIG
    was notified of the resignation, albeit not until June 2020.

             With respect to the Custody Division, there were 170 administrative
    investigations initiated in 2018, 108 in 2019 and 64 through the first six months of 2020,
    which is the same as in the last six months of 2019. While there was a significant drop-
    off in new administrative investigations in April 2020 after the beginning of the COVID-
    19 pandemic, there was still a 45% increase over the 44 investigations initiated during the
    first six months of 2019. Although still less, on an annualized basis, than the number of
    administrative investigations initiated under the prior administration in 2018, after
    accounting for the “significant outlier” of 20 investigations in response to a single
    incident, the difference is not that significant and there is less cause for concern about the
    Department’s willingness to investigate allegations of misconduct by Custody personnel.

            The Department’s posted results reflect that all of the “referrals of an inmate for
    criminal prosecution for assaulting a staff member, or related charges, arising from an
    incident involving the use of force by a Department member” were reviewed by the Unit
    Commander at the DOJ facilities in the First Quarter of 2020 as required by Paragraph
    14.1 of the Rosas Plan.86 For the Fourth Quarter of 2019, only 90% of the referrals were
    reviewed by the Unit Commanders, which is below the 95% threshold for Substantial
    Compliance. The Department also timely referred one case involving a Department
    member to the District Attorney’s Office in the Fourth Quarter of 2019, and one case in
    the First Quarter of 2020 as required by Paragraph 14.2.

             Grievances (Partial Compliance)

            The Department’s grievance forms have the check boxes for use of force,
    harassment/retaliation, and the right to appeal required by Paragraphs 6.4, 6.5 and 6.6 of
    the Rosas Plan. The Department’s Self-Assessment and the supporting documentation
    reflects that all of the use of force and harassment/retaliation grievances in the randomly

    84
       Although two of the force incidents were not timely entered in the database, the Monitor agrees that there
    were extenuating circumstances for one of the incidents because there were two major disturbances at
    NCCF, with the second almost immediately after the first, that involved substantial Department resources.
    85
       There were no use of force incidents reviewed by the Custody Force Response Team (CFRT) where
    there was a finding of a policy violation or misconduct in the Fourth Quarter of 2019 or the First Quarter of
    2020, which is the predicate for assessing compliance with Paragraph 11.1 of the Rosas Plan.
    86
       There was, however, no back-up documentation from the District Attorney's Office showing when the
    referrals were received by that office.


                                                        115
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 118 of 134 Page ID
                                  #:3689



    selected months of November 2019 and February 2020, were brought to the attention of
    the Unit Commanders at the DOJ facilities within 10 days of collection as required by
    Paragraphs 6.4 and 6.5 of the Rosas Plan.

            The posted Self-Assessment reflect that only 50% and 57% of the grievances
    marked “emergency” were properly reviewed and handled as an emergency in the
    random months of November 2019 and February 2020, which is well below the threshold
    for Substantial Compliance with Paragraph 6.7. The Self-Assessment and the back-up
    documentation reflect that 93% and 100% of the grievances marked “emergency” that
    were downgraded by the Department to a “non-emergency” in these random months were
    properly downgraded and the inmate was notified of the downgrade within five days as
    required by Paragraph 6.8; 100% of the randomly selected grievances in these months
    were collected and reviewed within 24 hours as required by Paragraph 6.10;87 and 100%
    of the randomly selected grievances were entered and tracked in the inmate grievance
    database as required by Paragraph 6.12. The Department is in Substantial Compliance
    with Paragraphs 6.8, 6.10, and 6.12.

            During the Tenth Reporting Period, the Department provided the Monitor with its
    Executive Reports: Statistical Analysis and Trends for the months of October 2019 and
    January 2020 (with comparisons to the prior quarters), broken down by facility and with
    response times in compliance with the 15-day response required by Paragraphs 6.9, 6.13,
    6.14, and 6.15 of the Rosas Plan. Although the Monitor did not meet with the Inmate
    Grievance Coordinator during the Tenth Reporting Period due to the COVID-19
    pandemic, the Monitor is satisfied that the Department is in Substantial Compliance with
    Paragraphs 6.9, 6.13, 6.14, and 6.15 of the plan.

             The Department’s posted Self-Assessments reflect that there were no use of force,
    PREA grievances, or appeals deemed untimely under Paragraphs 6.17, 6.18, and 6.20.
    The Self-Assessments report that there were no use of force grievances against staff in
    the Fourth Quarter of 2019 and one in the First Quarter of 2020 that was investigated, but
    not marked compliant because “the inmate was not notified of the status.” The Self-
    Assessment also reports it determined that only 42% and 45% of the PREA grievances
    were “handled appropriately and timely” in the Fourth Quarter of 2019 and the First
    Quarter of 2020 as required by Paragraph 6.18. Even though all the PREA grievances
    were investigated, the Department “marked non-compliant” those instances in which a
    facility failed to provide a written response to an inmate “within 15 calendar days after
    submission of the grievance.” It appears that the Department is conflating the
    requirements of Paragraphs and 6.17 and 6.18 with the requirements of Paragraph 6.19.
    Separately, the Department’s Self-Assessment reports that in the Fourth Quarter of 2019
    and the First Quarter of 2020, it responded to 90% and 81% of inmate grievances against
    staff (the threshold for Substantial Compliance is 90%) and 100% and 85% of the
    grievances not against staff within 15 days as required by Paragraph 6.19. Finally, it
    reports that in the Fourth Quarter of 2019 and the First Quarter of 2020, it notified
    inmates of the results of grievances against staff within 10 days of the adjudication in

    87
      There were no grievances in the Tenth Reporting Period against any Deputies at the DOJ facilities for
    failing to properly process any grievances, which is the predicate for disciplinary action per Paragraph 6.11.


                                                        116
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 119 of 134 Page ID
                                  #:3690



    54% and 77% of the cases (which is below the 90% threshold) as required by Paragraph
    7.2.

            The Department reported that one inmate and Department personnel participated
    in conflict resolution meetings as per Paragraph 7.1 during the Fourth Quarter of 2019,88
    but there were no meetings in the First Quarter of 2020. The Department maintained logs
    of all Town Hall meetings and each jail conducted such meeting for inmates in general
    populations and special units in the months of November 2019 and February 2020.

            There were no founded violations of the Department’s anti-retaliation policy and
    Paragraph 8.1 of the Rosas Implementation Plan in the random months of November
    2019 and February 2020 or that were received and approved during the Fourth Quarter of
    2019 or the First Quarter of 2020. The Department reports that 100% of the grievances
    alleging force used as retaliation were timely reviewed by the Custody Force Review
    Committee in the Fourth Quarter of 2019, and that there were no force retaliation
    grievances in the First Quarter of 2020.89

            Management and Administration (Substantial Compliance) (10.1 suspended)

           The Department’s posted Self-Assessment reports that Unit Commanders,
    Commanders, Chiefs, the Assistant Sheriff, and the Sheriff toured and inspected all of the
    DOJ facilities during the Fourth Quarter of 2019 as required by applicable Compliance
    Measures for Paragraph 10.1. Due to the COVID-19 pandemic, the Monitor has
    determined that the Department’s Compliance with Paragraph 10.1 for other than Unit
    Commanders was suspended in the First Quarter of 2020.90

            The supporting documents for the Tenth Self-Assessment reflect that in both the
    Fourth Quarter of 2019 and the First Quarter of 2020 visits to the facilities by Department
    managers above the rank of Sergeant were documented in electronic records or visitor
    logs in compliance with Paragraph 10.2. The posted Self-Assessment reflects that no
    Department members were transferred to Custody as a sanction for misconduct or a
    policy violation in either quarter as required by Paragraph 21.91 Finally, the Self-
    Assessment reports that 88% of the available Department Members were rotated per
    Department policy in the Third and Fourth Quarters of 2019, which is slightly below the
    90% threshold for Substantial Compliance with Paragraphs 18.1 and 18.2.
    Notwithstanding these reported results, in light of the percentage of members who were
    rotated and the Department's compliance with the other provisions, the Monitor is of the
    view that the Department was in Substantial Compliance with the Management and
    Administration provisions.

    88
       The supporting documents indicate that another inmate informally resolved a grievance against a Deputy.
    89
       Although the applicable Compliance Measure requires CFRC to review the Unit Commander's decision
    at the first meeting more than 30 days after the decision, all of the reviews in the Fourth Quarter were
    within 30 days of the decision. Since the Compliance Measure was intended to provide additional time in
    which to review the decisions, an earlier decision is timely under the Paragraph 8.3.
    90
       Each of the executive staff did, however, tour some or all of the facilities during the quarter.
    91
       The vast majority were Deputies whose skills were more appropriate for Custody and were “eligible” to
    return to Custody from Patrol.


                                                      117
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 120 of 134 Page ID
                                  #:3691



            Security Restraints (Substantial Compliance as of September 30, 2019)

             Security Restraints are subject to the provisions in Section 17 of the Rosas Plan.
    It is the Monitor’s understanding from County and the Department that the Department
    does not use “multi-point restraints,” which are subject to Paragraphs 17.6 through 17.9
    of the plan, at any of the County’s jail facilities. Further, NCCF and the PDC facilities
    report that they did not use the safety chair or fixed restraints during the Fourth Quarter
    of 2019 or the First Quarter of 2020.

             It is not clear whether the WRAP restraint device, which was adopted by the
    Department after the Rosas Implementation Plan was drafted, constitutes a multi-point
    device. The County acknowledges that it is a “security restraint,” but submits that it is
    not a “multi-point restraint.” The Use of Force Subject Matter Expert is of the view that
    arguments can be made on either side of this issue, and one of the other Rosas Monitors
    is of the view that the WRAP is a multi-point restraint. The parties (or the Monitor if the
    parties cannot agree) need to decide whether the WRAP device is a multi-point device
    that is subject to Paragraph 17.6 through 17.9 of the Rosas Plan. The Monitor is of the
    view that the WRAP should not be subject to these provisions if it is used primarily for
    transportation and the Department's policies provide that, in the absence of extraordinary
    circumstances, an inmate is not in the WRAP for more than two hours.

            The Monitor reviewed the Safety Chair Logs and Fixed Restraint Logs for CRDF
    in both Quarters, and is satisfied that CRDF is complying with the requirements of
    Paragraphs 17.3 and 17.4 of the Rosas Plan.

            Finally, the Department provided logs reflecting all of the involuntary
    medications administered in the Fourth Quarter of 2019 and the First Quarter of 2020.
    All of the medications were administered per court orders to restore the competency of
    those deemed incompetent to stand trial and none were solely for security purposes in
    compliance with Paragraph 17.10 of the Rosas Plan.

            Early Warning System (Substantial Compliance as of September 30, 2019)

           The Department implemented an Employee Review System that was approved by
    the Rosas Monitors as a pilot program at the Downtown Jail Facilities on July 27, 2018,
    and expanded it to the DOJ facilities on October 25, 2018.

            The Department’s Self-Assessments and the supporting documentation reflect that
    Compliance Lieutenants made the required notifications to the Unit Commanders at
    CRDF, NCCF, and PDC North92 and the Assistant Sheriff for Custody; that the Unit
    Commanders’ consulted with a Custody Operations Chief regarding whether a non-
    disciplinary mentoring program was appropriate and documented the reasons for the
    decision in each instance, and the decisions were reasonable.


    92
     The Department reports that there were no required notifications at PDC North or South in the Fourth
    Quarter of 2019 or at PDC South in the First Quarter of 2020.


                                                      118
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 121 of 134 Page ID
                                  #:3692



            82.     With respect to paragraph 6.16 of the Rosas Implementation Plan, the
    County and the Sheriff will ensure that Sheriff’s Department personnel responsible for
    collecting prisoners’ grievances as set forth in that paragraph are also co-located in the
    Century Regional Detention Facility.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of July 15, 2016, through
                           December 31, 2017)

            Pursuant to Paragraph 111 of the Settlement Agreement, the County was not
    subject to monitoring for Substantial Compliance with Paragraph 82 in the Tenth
    Reporting Period.




                                                119
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 122 of 134 Page ID
                                  #:3693



             83.    The County and the Sheriff will install closed circuit security cameras
    throughout all Jails facilities’ common areas where prisoners engage in programming,
    treatment, recreation, visitation, and intra-facility movement (“Common Areas”),
    including in the Common Areas at the Pitchess Detention Center and the Century
    Regional Detention Facility. The County and the Sheriff will install a sufficient number
    of cameras in Jails facilities that do not currently have cameras to ensure that all
    Common Areas of these facilities have security-camera coverage. The installation of
    these cameras will be completed no later than June 30, 2018, with TTCF, MCJ, and IRC
    completed by the Effective Date; CRDF completed by March 1, 2016; and the remaining
    facilities completed by June 30, 2018. The County and the Sheriff will also ensure that
    all video recordings of force incidents are adequately stored and retained for a period of
    at least one year after the force incident occurs or until all investigations and proceedings
    related to the use of force are concluded.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of July 1, 2015, through
                           June 30, 2016 at MCJ and IRC)

                           SUBSTANTIAL COMPLIANCE (as of October 1, 2015,
                           through September 30, 2016 at TTCF)

                           SUBSTANTIAL COMPLIANCE (as of April 1, 2016, through
                           March 31, 2017 at CRDF)

                           SUBSTANTIAL COMPLIANCE (as of April 1, 2018, through
                           March 31, 2019 at NCCF and PDC North)

                           SUBSTANTIAL COMPLIANCE (as of July 1, 2018, through
                           June 30, 2019 at PDC South)

            The Monitor previously determined that as of July 12, 2018, requested cameras
    for the common areas at NCCF, PDC North, and PDC South were installed and
    operational.

            Paragraph 83 also requires the Department to provide evidence that all video
    recordings of force incidents were adequately stored and retained for a period of at least
    one year after the force incident occurs. In order to maintain Substantial Compliance the
    Department must also show that “90% of the force incidents on the quarterly lists
    provided by the Department are on the inventory provided by the Department one year
    after the force incident.”

            The County’s posted results for NCCF, PDC North, and PDC South reflect that
    video recordings of randomly selected force incidents at PDC North, PDC South and
    NCCF in the Fourth Quarter of 2019 and the First Quarter of 2020 “were stored and
    retained by the Department” for one year. NCCF and PDC North are no longer subject to
    this requirement of Paragraph 83. PDC South remains subject to this requirement of
    Paragraph 83 until June 30, 2020.



                                                120
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 123 of 134 Page ID
                                  #:3694



          The County previously maintained Substantial Compliance with Paragraph 83 at
    IRC, MCJ, TTCF, and CRDF for twelve consecutive months and was not subject to
    monitoring at these facilities during the Tenth Reporting Period.

            On a visit to MCJ during the Ninth Reporting Period, the Monitor noted the
    absence of cameras in the “sally ports”93 leading to the rows of cells in 3100 and 3300.
    In December 2019, the Department added additional cameras to the entries to the 2000
    and 3000 floors of Men’s Central Jail, but did not add cameras in the sally ports as
    recommended by the Monitor. The County reports that it “is in the process of installing
    the additional cameras requested by the Monitors,” but the “work is temporarily on hold
    due to the COVID-19 pandemic.”




    93
      The sally ports are cage areas with an inner door facing the row and an outer door on the opposite side
    facing a hallway. There are Deputy stations for monitoring the rows outside the ends of the sally port.


                                                        121
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 124 of 134 Page ID
                                  #:3695



            84.     The Sheriff will continue to maintain and implement policies for the
    timely and thorough investigation of alleged staff misconduct related to use of force and
    for timely disciplinary action arising from such investigations. Specifically:

           (a)     Sworn custody staff subject to the provisions of California Government
                   Code section 3304 will be notified of the completion of the investigation
                   and the proposed discipline arising from force incidents in accordance
                   with the requirements of that Code section; and

           (b)     All non-sworn Sheriff’s Department staff will be notified of the proposed
                   discipline arising from force incidents in time to allow for the imposition
                   of that discipline.

           STATUS:        SUBSTANTIAL COMPLIANCE (as of July 1, 2017, through
                          June 30, 2018 (verified))

            Substantial Compliance under the Compliance Measures requires the Department
    to demonstrate that 95% of the investigations of force incidents in which sworn custody
    staff and non-sworn custody staff were found to have violated Department policy or
    engaged in misconduct were completed and administrative action, which could include
    discipline, was taken within the time frames provided for in Government Code Section
    3304 and relevant Department policies.

            Pursuant to Paragraph 111 of the Settlement Agreement, the County was not
    subject to monitoring for Substantial Compliance with Paragraph 84 in the Tenth
    Reporting Period.




                                               122
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 125 of 134 Page ID
                                  #:3696



           85.     The County and the Sheriff will ensure that Internal Affairs Bureau
    management and staff receive adequate specialized training in conducting investigations
    of misconduct.

           STATUS:        PARTIAL COMPLIANCE

            Substantial Compliance requires the Department to provide the Monitor and
    Subject Matter Experts with (1) the curriculum/syllabus for the three specialized courses
    given to IAB management, and (2) a list of the sworn personnel assigned to IAB and
    proof that such personnel successfully completed the training. The County’s Tenth Self-
    Assessment reports that 89% of the IAB investigators completed all three of the required
    courses as of the end of the Fourth Quarter of 2019 and 81% as of the end of the First
    Quarter of 2020.




                                               123
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 126 of 134 Page ID
                                  #:3697



           86.     Within three months of the Effective Date, the County and the Sheriff will
    develop and implement policies and procedures for the effective and accurate
    maintenance, inventory, and assignment of chemical agents and other security equipment.
    The County and the Sheriff will develop and maintain an adequate inventory control
    system for all weapons, including OC spray.

           STATUS:         SUBSTANTIAL COMPLIANCE (as of April 1, 2016, through
                           March 31, 2017 at MCJ and CRDF)

                           SUBSTANTIAL COMPLIANCE (as of October 1, 2016,
                           through December 31, 2017 at PDC North)

                           SUBSTANTIAL COMPLIANCE (as of February 1, 2017,
                           through March 31, 2018 at PDC South and PDC East)

                           SUBSTANTIAL COMPLIANCE (as of March 1, 2017,
                           through March 31, 2018 at NCCF)

                           SUBSTANTIAL COMPLIANCE (as of April 1, 2017, through
                           March 31, 2018 at IRC)

                           SUBSTANTIAL COMPLIANCE (as of April 1,
                           2018, through March 31, 2019 at TTCF)

            CDM 7-08/080 ACCOUNTABILITY OF SPECIALWEAPONS, effective
    October 14, 2016, requires each facility to have unit orders that “establish procedures for
    the storage, issuance, reissuance, accountability, maintenance, and periodic inventory of
    all weapons. . . stored at, or issued from, the facility,” which includes detailed
    requirements for the “Inventory, Control, and Accountability of Aerosol Chemical
    Agents.”

           In addition to providing written policies and procedures, Substantial Compliance
    requires the Department to provide up-to-date Unit Orders for each jail requiring the
    inventory and inspection of special weapons, and armory audit logs documenting the
    inventory and control of armory-level weapons.

             The Monitor and Use of Force Subject Matter Expert inspected the armories at
    TTCF on March 15, 2019, and again noted the continued improvement and that the
    inventory logs were checked daily in the TTCF armories. The Department provided an
    armory log for the First Quarter of 2019. The Department has now maintained
    Substantial Compliance with Paragraph 86 for twelve consecutive months at TTCF, and
    it is no longer subject to monitoring at TTCF for compliance with that paragraph.

            The Department previously maintained Substantial Compliance with Paragraph
    86 for twelve consecutive months at all of the facilities, and it was not subject to
    monitoring with this provision in the Tenth Reporting Period.



                                                124
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 127 of 134 Page ID
                                  #:3698
                                APPENDIX A


  NO.   PROVISION                       STATUS                               SUBSTANTIAL
                                                                             COMPLIANCE
                                                                             DATES

 18     Suicide Prevention Training     Substantial Compliance               (10/1/17 at MCJ &
                                                                             PDC South)1
                                                                             (9/1/17 at NCCF)
                                                                             (12/1/17 at PDC
                                                                             East)
                                                                             (4/1/18 at TTCF,
                                                                             IRC, & PDC North)
                                                                             (8/1/18 at CRDF)

 19     Crisis Intervention &           Substantial Compliance               (4/1/18 at MCJ,
        Conflict Resolution Training                                         NCCF, & IRC)
                                                                             (7/1/18 at TTCF)
                                                                             (12/1/18 at CRDF,
                                                                             PDC East, & PDC
                                                                             North)
                                                                             (3/1/19 at PDC
                                                                             South)

 20     Training at NCCF, PDC and       Substantial Compliance               (8/1/17 at PDC East,
        CRDF                                                                 PDC North, NCCF,
                                                                             & CRDF)
                                                                             (10/1/17 at PDC
                                                                             South)

 21     CPR Certification                Substantial Compliance              (10/1/15 – 9/30/16 at
                                                                             PDC East & PDC
                                                                             South)
                                                                             (1/1/16 – 12/31/16 at
                                                                             NCCF, PDC North,
                                                                             & IRC)
                                                                             (4/1/16 – 3/31/17 at
                                                                             TTCF)
                                                                             (10/1/17 – 9/30/18 at
                                                                             MCJ)
                                                                             (7/1/18 – 6/30/19 at
                                                                             CRDF)

        1
         Substantial Compliance Dates in bold reflect that the Department has achieved
 Substantial Compliance with the training requirements or maintained Substantial Compliance for
 twelve consecutive months with the other requirements; the results were verified by the
 Monitor's auditors when required; and the County or designated facilities are no longer subject to
 monitoring of this provision pursuant to Paragraph 111 of the Settlement Agreement.
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 128 of 134 Page ID
                                  #:3699
                                APPENDIX A

 22    Use of Arresting and            Substantial Compliance         (7/1/16 – 6/30/17)
       Booking Documents

 23    Suicide Hazard Mitigation       Substantial Compliance         (7/12/18)
       Plans

 24    Suicide Hazard Inspection       Substantial Compliance         (10/1/17 – 9/30/18)

 25    Transportation of Suicidal      Partial Compliance
       Inmates (station jails)

 26    Identification and Evaluation   Partial Compliance
       of Suicidal Inmates

 27    Screening for Mental Health     Substantial Compliance         (10/1/19 – 3/31/20)
       Care and Suicide Risk

 28    Expedited Booking of            Substantial Compliance (IRC)   (4/1/17 – 3/31/18 at
       Suicidal Inmates                Partial Compliance (CRDF)      IRC)

 29    Mental Health Assessments       Substantial Compliance         (4/1/17 – 3/31/18)
       (of non-emergent mental
       health needs)

 30    Initial Mental Health           Substantial Compliance         (1/1/19 – 12/31/19)
       Assessments & Treatment
       Plans

 31    Electronic Medical Records      Partial Compliance
       Alerts

 32    Electronic Medical Records      Substantial Compliance         (1/1/16 – 12/31/16)
       – Suicide Attempts

 33    Supervisor Reviews of           Substantial Compliance         (7/1/16 – 6/30/17)
       Electronic Medical Records

 34    Discharge Planning              Partial Compliance

 35    Referral for Mental Health      Substantial Compliance         (11/1/17 – 12/31/18)
       Care

 36    Assessments After               Partial Compliance
       Triggering Events
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 129 of 134 Page ID
                                  #:3700
                                APPENDIX A

 37    Court Services Division          Substantial Compliance           (1/1/20 – 3/31/20)
       Referrals

 38    Weekly Rounds in Restricted      Substantial Compliance           (1/1/16 – 12/31/16)
       Housing Modules

 39    Confidential Self-Referral       Substantial Compliance (NCCF)    (7/1/17 – 6/30/18 at
                                        Partial Compliance (PDC South,   NCCF)
                                        TTCF, MCJ, & PDC North)
                                        Non-Compliance (CRDF)
                                        Not Rated (PDC East)

 40    Availability of QMHPs            Partial Compliance

 41    FIP Step-Down Protocols          Partial Compliance

 42    HOH Step-Down Protocols          Substantial Compliance (TTCF)    (7/1/19 – 9/30/19,
                                        Partial Compliance (CRDF)        1/1/20 – 3/31/20
                                                                         TTCF)

 43    Disciplinary Policies            Substantial Compliance (NCCF   (10/1/17 – 9/30/18 at
                                        & PDC North)                   NCCF & PDC
                                        Partial Compliance (CRDF, MCJ, North)
                                        & TTCF)

 44    Protective Barriers              Substantial Compliance           (1/1/16 – 12/31/16)

 45    Suicide Intervention and         Substantial Compliance           (10/1/15 – 9/30/16 at
       First Aid Kits                                                    CRDF, NCCF,
                                                                         TTCF, PDC East, &
                                                                         PDC South)
                                                                         (1/1/16 – 12/31/16 at
                                                                         MCJ & PDC North)

 46    Interruption of Self-Injurious   Partial Compliance
       Behavior

 47    Staffing Requirements            Non-Compliance

 48    Housekeeping and Sanitation      Substantial Compliance           (1/1/16 – 12/31/16)

 49    Maintenance Plans                Substantial Compliance           (3/1/16 – 2/28/17)
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 130 of 134 Page ID
                                  #:3701
                                APPENDIX A

 50     Pest Control                   Substantial Compliance             (1/1/16 – 12/31/16 at
                                                                          MCJ, NCCF, PDC
                                                                          North, TTCF, &
                                                                          CRDF)
                                                                          (4/1/16 – 3/31/17 at
                                                                          PDC South & PDC
                                                                          East)

 51     Personal Care & Supplies       Substantial Compliance             (1/1/16 – 12/31/16
                                                                          at MCJ, NCCF,
                                                                          PDC East, PDC
                                                                          North, PDC South,
                                                                          & TTCF)
                                                                          (7/1/16 – 6/30/17 at
                                                                          CRDF)

 52     HOH Property Restrictions      Partial Compliance

 53     Eligibility for Education,     Partial Compliance
        Work and Programs

 54     Privileges and Programs2       Substantial Compliance             10/1/19 – 3/31/20

 55     Staff Meetings                 Substantial Compliance             (10/1/16 – 9/30/17 at
                                                                          CRDF)
                                                                          (4/1/17 – 3/31/18 at
                                                                          PDC North)
                                                                          (4/1/18 – 3/31/19 at
                                                                          MCJ)
                                                                          (7/1/19 – 3/31/20 at
                                                                          TTCF)

 56     Changes in Housing             Substantial Compliance             (1/1/16 – 12/31/16)
        Assignments

 57     Inmate Safety Checks in        Substantial Compliance (MCJ)       (4/1/17 – 3/31/18 at
        Mental Housing                 Partial Compliance (PDC North,     MCJ)
                                       TTCF, & CRDF)




        2
          Per agreement of the parties, the County must maintain Substantial Compliance for two
 additional quarters under the revised Compliance Measures.
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 131 of 134 Page ID
                                  #:3702
                                APPENDIX A

 58    Inmate Safety Checks in     Substantial Compliance (PDC   (1/1/16 – 12/31/16 at
       Non-Mental Housing          South, PDC North, PDC East,   PDC South, PDC
                                   CRDF, & IRC)                  North, & PDC East)
                                   Partial Compliance (TTCF,     (7/1/17 – 6/30/18 at
                                   NCCF, & MCJ)                  CRDF)
                                                                 (10/1/17 – 9/30/18 at
                                                                 IRC)

 59    Supervisor Rounds           Substantial Compliance        (1/1/17 – 12/31/17 at
                                                                 PDC East & MCJ)
                                                                 (4/1/17 – 3/31/18 at
                                                                 NCCF)
                                                                 (10/1/17 – 9/30/18 at
                                                                 CRDF)
                                                                 (1/1/18 – 12/31/18 at
                                                                 PDC North & PDC
                                                                 South)
                                                                 (4/1/18 – 3/31/19 at
                                                                 TTCF)

 60    Implementation of Quality   Substantial Compliance        (4/1/19 – 3/31/20)
       Improvement Program

 61    Requirements of Quality     Partial Compliance
       Improvement Program

 62    Tracking of Corrective      Partial Compliance
       Action Plans

 63    Sufficient HOH and MOH      Non-Compliance
       Housing

 64    Plans for Availability of   Partial Compliance
       Inpatient Health Care

 65    Administration of           Partial Compliance
       Psychotropic Medication

 66    Active Mental Health        Non-Compliance
       Caseloads

 67    Prisoner Refusals of        Partial Compliance
       Medication
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 132 of 134 Page ID
                                  #:3703
                                APPENDIX A

 68    Contraband Searches           Substantial Compliance (MCJ,   (1/1/16 – 12/31/16 at
                                     NCCF, PDC East, PDC South      MCJ, NCCF, PDC
                                     PDC North, & TTCF)             East, PDC South, &
                                     Partial Compliance (CRDF)      PDC North)
                                                                    (1/1/17 – 12/31/17 at
                                                                    TTCF)

 69    Clinical Restraints in CTC    Substantial Compliance         (7/1/18 – 6/30/19)

 70    Security Restraints in HOH    Partial Compliance
       and MOH

 71    Therapeutic Services for       Substantial Compliance        (7/1/16 – 6/30/17)
       Inmates in Clinical Restraints

 72    Administrative Reviews        Substantial Compliance         (1/1/17 – 12/31/17)

 73    Reporting of Self-Injurious   Substantial Compliance         (10/1/17 – 9/30/18)
       Behavior and Threats

 74    Law Enforcement               Substantial Compliance         (9/1/16 – 12/31/17)
       Investigations of Suicides

 75    Management Reviews of         Substantial Compliance         (10/1/17 – 9/30/18)
       Suicide Attempts

 76    Management Reviews of         Substantial Compliance         (9/1/16 – 12/31/17)
       Suicides

 77    Custody Compliance and        Partial Compliance
       Sustainability Bureau

 78    Suicide Prevention Advisory   Substantial Compliance         (5/11/16 – 5/18/17)
       Committee

 79    Therapeutic Services in       Non-Compliance
       Mental Health Housing

 80    Out-of-Cell Time in HOH       Non-Compliance

 81    Implementation of Rosas       Partial Compliance
       Recommendations


 82    Grievances at CRDF            Substantial Compliance         (7/15/16 – 12/31/17)
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 133 of 134 Page ID
                                  #:3704
                                APPENDIX A

 83    Closed Circuit Cameras      Substantial Compliance   (7/1/15 – 6/30/16 at
                                                            MCJ & IRC)
                                                            (10/1/15 – 9/30/16 at
                                                            TTCF)
                                                            (4/1/16 – 3/31/17 at
                                                            CRDF)
                                                            (4/1/18 – 3/31/19 at
                                                            NCCF & PDC
                                                            North)
                                                            (7/1/18 –6/30/19 at
                                                            PDC South)

 84    Investigation of Staff      Substantial Compliance   (7/1/17 – 6/30/18)
       Misconduct

 85    Internal Affairs Bureau     Partial Compliance
       Training

 86    Maintenance and Inventory   Substantial Compliance   (4/1/16 – 3/31/17 at
       of Security Equipment                                MCJ & CRDF)
                                                            (10/1/16 – 12/31/17 at
                                                            PDC North)
                                                            (2/1/17 – 3/31/18 at
                                                            PDC South & PDC
                                                            East)
                                                            (3/1/17 – 3/31/18 at
                                                            NCCF)
                                                            (4/1/17 – 3/31/18 at
                                                            IRC)
                                                            (4/1/18 – 3/31/19 at
                                                            TTCF)
Case 2:15-cv-05903-DDP-JEM Document 158 Filed 08/31/20 Page 134 of 134 Page ID
                                  #:3705
                                APPENDIX B

                 Substantial    Partial        Non-           Substantial     No Longer
                 Compliance     Compliance1    Compliance     Compliance      Subject To
                 (Provisions)                                 (Facilities)2   Monitoring3

    First4       5              16                            10

    Second       14             30             13             24

    Third        22             27(1)          10             29              4(2)

    Fourth       24             26(1)          10             29              10(2)

    Fifth        23             24(2)          7              34              15(5)

    Sixth        32             22             7              38              18(9)

    Seventh      30             23             7              39              21(10)

    Eighth       35             20             6              42              27(9)

    Ninth        36             22             4              43              31(8)

    Tenth        38             19             5              45              33(8)




        1
          The figure in parenthesis under Partial Compliance is the number of additional
 provisions where some facilities were in Partial Compliance and other facilities were in Non-
 Compliance.
        2
          This represents the number of provisions where the Department is in Substantial
 Compliance at all or some of the facilities.
        3
          The figure in parenthesis under No Longer Subject to Monitoring is the number of
 additional provisions where some facilities are no longer subject to monitoring.
        4
          During the First Reporting Period, 43 provisions were not subject to monitoring.
